Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 1 of 244
                               Dr. Raman Singh                      11/4/2018
                                                                      Page 1


                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF LOUISIANA


        DOCKET NO. 16-842-SDD-RLB


                             EARL PETERS, ET AL.
                                    VERSUS
                             RAMAN SINGH, ET AL.




               Deposition of DR. RAMAN SINGH, taken at the
        Law Offices of Keogh, Cox & Wilson, Ltd., 701 Main
        Street, Baton Rouge, Louisiana, on Sunday, November
        4, 2018, commencing at 12:38 p.m.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
     EXHIBIT B TO MOTION FOR SUMMARY JUDGMENT
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 2 of 244
                               Dr. Raman Singh                      11/4/2018
                                                                      Page 2


    1                           A P P E A R A N C E S
    2

    3    FOR THE PLAINTIFF:
    4               Law Office of William Most
    5               (By: William B. Most, Esquire)
    6               201 St. Charles Avenue, Suite 114, #101
    7               New Orleans, Louisiana 70170
    8

    9

  10     FOR THE DEFENDANT, DR. RAMAN SINGH:
  11                Keogh, Cox & Wilson, Ltd
  12                (By: Andrew Blanchfield, Esquire)
  13                701 Main Street
  14                Baton Rouge, Louisiana 70802
  15

  16

  17

  18

  19

  20

  21

  22

  23     Reported By:
  24                DESIREE DELATTE
                    Certified Court Reporter
  25                Registered Professional Reporter


                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 3 of 244
                               Dr. Raman Singh                      11/4/2018
                                                                      Page 3


    1                                 I N D E X
    2                                                               Page
    3    Agreement of Counsel                                               5
    4

    5    Examination By
    6                  MR. MOST                                         6
    7

    8

    9    Exhibits
  10     A - Meeting Minutes                                          49
  11     B - 12/4/2013 E-mail                                         59
  12     C - Offender Surgical Procedure Request                      68
  13     D - 3/31/2014 E-mail                                         77
  14     E - Guidelines For Offender Care                             82
  15     F - 6/19/2014 E-mail                                         91
  16     G - LSP Hernia Repair List                                   96
  17     H - 3/23/2015 E-mail                                       112
  18     I - 11/7/2013 E-mail                                       117
  19     J - 10/6/2015 E-mail                                       120
  20     K - Referral Guidelines                                    125
  21     L - 6/5/2012 E-mail                                        131
  22     M - 3/30/2016 Letter                                       136
  23     N - LSP Hernia Process For Lallie Kemp OR                  149
  24     O - Letter From Williams Most to Dr. Singh 152
  25            *Exhibit O not provided to court reporter


                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 4 of 244
                               Dr. Raman Singh                      11/4/2018
                                                                      Page 4


    1                                 I N D E X
    2

    3    P - Inmate Consult Form                                    162
    4    Q - Medical Records Form                                   166
    5    R - Medical Record                                         170
    6    S - Health Care Request Form                               170
    7    T - Eceptionist Form                                       171
    8    U - Health Care Request Form                               182
    9    V - June 28, 2016, Letter                                  188
  10            (Exhibit Withdrawn)
  11     W - 7/19/2016 E-mail                                       196
  12     X - 11/30/2016 E-mail                                      206
  13     Y - 11/9/2016 Letter                                       207
  14     Z - 1/23/2015 E-mail                                       222
  15     AA - 3/16/2012 E-mail                                      229
  16

  17     Witness' Certificate                                       240
  18     Reporter's Page                                            241
  19     Reporter's Certificate                                     242
  20

  21

  22

  23

  24

  25




                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 5 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 5


   1                         S T I P U L A T I O N
   2

   3                 It is stipulated and agreed by and
   4    between counsel for the parties hereto that the
   5    deposition of the aforementioned witness is hereby
   6    being taken in accordance with the Federal Rules of
   7    Civil Procedure, for all purposes allowed, in
   8    accordance with law, pursuant to notice;
   9                 That the formalities of reading and
  10    signing are specifically not waived; that the
  11    formalities of sealing, certification and filing
  12    are specifically waived;
  13                 That all objections, save those as to the
  14    form of the question and the responsiveness of the
  15    answer, are hereby reserved until such time as this
  16    deposition, or any part thereof, may be used or
  17    sought to be used in evidence.
  18                                * * * * *
  19                 DESIREE DELATTE, Certified Court Reporter
  20    in and for the State of Louisiana, officiated in
  21    administering the oath to the witness.
  22                                * * * * *
  23

  24

  25




                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 6 of 244
                               Dr. Raman Singh                      11/4/2018
                                                                      Page 6


   1                         DR. RAMAN SINGH,
   2    after having been first duly sworn by the
   3    above-mentioned Court Reporter did testify as
   4    follows:
   5                             EXAMINATION
   6    BY MR. MOST:
   7          Q.    Dr. Singh, just so we start off, could you
   8    give us your name and title, please?
   9          A.    Good morning -- good afternoon.           My name
  10    is Raman, R-A-M-A-N, and last name is Singh,
  11    S-I-N-G-H.
  12          Q.    And I believe you've given a number of
  13    depositions before; is that correct?
  14          A.    Yes, sir.
  15          Q.    And so you realize you're under oath
  16    today?
  17          A.    Yes, sir.
  18          Q.    And that your answers here still have the
  19    same force as if we were in a courtroom with a
  20    judge and jury?
  21          A.    Yes, sir.
  22          Q.    Is there anything that will prevent you
  23    today from giving your full attention or truthful
  24    answers?
  25          A.    I don't think so.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 7 of 244
                                Dr. Raman Singh                       11/4/2018
                                                                        Page 7


   1         Q.     Are you taking any medications or
   2    suffering from any illness that would prevent you
   3    from understanding my questions or answering them
   4    fully and truthfully?
   5         A.     Not that I know of.
   6         Q.     And if you need to take a break at any
   7    time, just let me know and we'll take breaks as you
   8    need them.      And we've had depositions before, so I
   9    know you're good at this, but I will try and wait
  10    until you finish answering the question before I
  11    ask the next one.        And if you'll wait until I'm
  12    done with the question before answering, that way
  13    we can create a clean transcript.            Is that all
  14    right with you?
  15         A.     That's wonderful.      Thank you.
  16         Q.     Great.    Dr. Singh, when were you informed
  17    that you'd be doing this deposition?
  18         A.     I have to check my e-mail.         I'm not really
  19    good with dates, but this has been going back and
  20    forth, scheduling a date convenient to all.                  But I
  21    think I had good notice for this.            I can't tell you
  22    the exact dates, but I can go look at my e-mails
  23    and see.
  24         Q.     Okay.    When did you begin preparing for
  25    this deposition?        Approximately is fine.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 8 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                        Page 8


   1                MR. BLANCHFIELD:
   2                           Object to the form.
   3                THE WITNESS:
   4                           I would love to answer your
   5                      question if you would help me understand
   6                      "prepare."     What do you mean by
   7                      preparation?
   8    BY MR. MOST:
   9         Q.     Sure.     Have you, Dr. Singh, read anything
  10    to prepare for this deposition?
  11         A.     No.
  12         Q.     Have you talked to anyone to prepare for
  13    this deposition?
  14         A.     Not that I can think of.         I don't have
  15    access to any DOC records anymore.              I'm sure you
  16    know it's almost more than one year since I stopped
  17    working for Louisiana Department of Corrections,
  18    and I have no access to any records.
  19         Q.     Have you looked at any documents related
  20    to this case to prepare for this deposition?
  21         A.     I don't have access to any documents, but
  22    I had -- I was involved very closely with this case
  23    and working with you, so I'm going to use my memory
  24    to answer your questions.
  25         Q.     So if I can sum it up, you haven't looked



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 9 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 9


   1    at or done anything to prepare for this deposition,
   2    aside from recall things from your memory; is that
   3    correct?
   4         A.     That's correct.      Because I don't have
   5    access to any of those records.
   6         Q.     Okay.    Do you know what case you're here
   7    for today, Dr. Singh?
   8         A.     That's right.     Mr. Earl Peters.       That's
   9    the name of the case -- plaintiff.
  10         Q.     When did you first learn about this case?
  11         A.     A few years ago.
  12         Q.     How did you first learn about this case?
  13         A.     To go into details, I was notified through
  14    the legal department in DOC, and I think I had
  15    reviewed all the records.          I have answered letters
  16    from you.      There are many cases combined together
  17    about the hernia and the catheter issue, so I had
  18    prepared a response.         That's how I had first
  19    learned about it, if my memory serves me correctly.
  20         Q.     When you first learned about this case,
  21    did you contact a lawyer?
  22         A.     I was contacted by the DOC's attorney, so
  23    I was working with that legal team.
  24         Q.     And who was the DOC's lawyer that
  25    contacted you?



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 10 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                        Page 10


    1         A.     I can't recall.     I have to go back, but I
    2    don't have access to my e-mail, but usually it's
    3    Susan Griffin, Billy Kline, Jonathan Vining.                 They
    4    have, like, three or four of the attorneys.
    5         Q.     Did you receive a copy of the complaint,
    6    the initial document of the lawsuit for this case?
    7         A.     As I recall, I did.
    8         Q.     What did you do with that complaint?             Did
    9    you give it to anyone, send it to anyone?
   10         A.     Yes.    So we had a process.      So once I get
   11    a complaint, I have to go back and look in the
   12    medical records to find out what's going on, what
   13    is the complaint, what -- what -- you know, what
   14    was done.      And I had a team of nurses working with
   15    me at that time, and I used to work with them.
   16    They used to go and get the records and review --
   17    and I used to review the records.            Because for
   18    inmates who are housed at Angola, Angola keeps the
   19    medical records.
   20                At that time, Louisiana DOC did not have
   21    electronic health records, so that means that it's
   22    all paper-based.        And the headquarters did not keep
   23    the paper records, so we had to get the copies
   24    made.      I would review.     Maybe I would have
   25    follow-up questions or they would get more records



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 11 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 11


    1    for me.     And I did talk to Angola's medical record
    2    leadership about this case and other cases, and I
    3    used to take my notes, and we used to have files
    4    for each co-worker so once I had more
    5    questionnaires from the attorneys, possibly
    6    defense, possibly plaintiff, and I would go and
    7    find out.     So it's a long process, Mr. Most.             And
    8    I'm sure you know.       So I used to a keep file in
    9    each of these cases.
   10         Q.    All right.    Is that a physical file, or is
   11    that an electronic file?
   12         A.    Well, mostly physical file, but there are
   13    many e-mails back and forth too, some of those
   14    e-mails where there is new information.            Either you
   15    like to print them out and put in the file because
   16    it's one place, but some of the e-mails are, like,
   17    redundant in -- of the chain of e-mails going back
   18    and forth.     So I did not, but there was a physical
   19    file.
   20         Q.    Where is that physical file?
   21         A.    If should be in my old office.         That's
   22    where it used to be.       I don't know.      I'm not in
   23    contact with anyone for the last one year, so I
   24    don't have no idea.
   25         Q.    So when you left the Department of



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 12 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 12


    1    Corrections, there was a physical file related to
    2    this case in your office?
    3         A.    As I recall.
    4         Q.    Was it in a cabinet?
    5         A.    So my office was my office, and then there
    6    was my assistant's office, and we had so many
    7    files.     There was a filing section.         It's hard for
    8    me to tell because I used to just tell my chief
    9    nursing officer.       But, you know, they knew what was
   10    on my calendar.       And if I had to review the
   11    documents, or, you know, spend some time figuring
   12    out things, then I used to add those things to my
   13    calendar.
   14         Q.    Uh-huh.
   15         A.    So that was my day's agenda.          That --
   16    like, reviewing Earl Peter's medical records.                So
   17    they would pull all of the medical records and be
   18    ready for me to review.         So really, I'm not the
   19    best person to answer it exactly where those files
   20    were.
   21         Q.    Okay.
   22         A.    But I used to have access to those files.
   23         Q.    So it was a physical file somewhere in the
   24    office of the Director of Medical for the
   25    Department of Corrections; is that right?



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 13 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 13


    1         A.    That's the way it used to be.
    2         Q.    Do you recall how it was labeled?
    3         A.    It used to be called -- like, you know,
    4    with the legal name.
    5         Q.    Okay.
    6         A.    But it was easy to pull the files.
    7         Q.    Sure.    So at some point, you got a copy of
    8    the complaint for this case.          Did you submit it or
    9    send it to the attorney general's office?
   10         A.    What exactly did I submit to the attorney
   11    general's office?
   12         Q.    I'm asking about the complaint, the
   13    initial document in this lawsuit for Peters v.
   14    Singh.     Did you submit that complaint or send it to
   15    the attorney general's office?
   16         A.    I don't recall me sending, because it was
   17    more like a team work.        You know, the legal -- they
   18    get all the legal notices and they work with AG's
   19    office on all those issues, and then they also
   20    notify me.     And at that point, we started to work
   21    together.     But any time I had communication overall
   22    with AG's office, it was always with our legal
   23    department being in there.
   24         Q.    Did you ask for representation from the
   25    attorney general's office?



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 14 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 14


    1         A.    I don't recall asking, but I presume that
    2    they are supposed to defend State employees.
    3         Q.    Okay.    Is your lawyer for this case
    4    Mr. Andrew Blanchfield?
    5         A.    As I understand.
    6         Q.    And what do you mean, "as you understand"?
    7         A.    That he's assigned to defend me in this
    8    lawsuit.
    9         Q.    Okay.    Have you met with Mr. Blanchfield
   10    about this case before today?
   11         A.    There are many cases.        And I'm trying to
   12    be honest in my answers.          And please know that I'm
   13    completely out of touch for one year.
   14               So I met with Mr. Blanchfield on many of
   15    the cases over the last I would say six or seven
   16    years, so it will be helpful if I had access to my
   17    files so I can answer truthfully.            So honestly, I
   18    cannot tell you whether I met with him on this
   19    case.      Probably, yes.     But if you ask me about the
   20    details, then I would like to go back and look at
   21    the file.
   22         Q.    Sure.    Dr. Singh, what's your current
   23    employment?
   24         A.    Current employment, I'm working with an
   25    occupational medicine clinic.



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB      Document 76-8 04/10/19 Page 15 of 244
                                   Dr. Raman Singh                      11/4/2018
                                                                          Page 15


    1           Q.     Okay.    What's the name of that clinic?
    2           A.     It's Concentra.
    3           Q.     What do you do there?
    4           A.     I see patients.
    5           Q.     Okay.    What kind of doctor are you?
    6           A.     I'm an internal medicine physician.
    7           Q.     And how long have you held that job?
    8           A.     A few months.     It's very recent.
    9           Q.     What was your job prior to working at
   10    Concentra?
   11           A.     Well, working at the medical mental health
   12    director for Louisiana DOC.
   13           Q.     Okay.    And that brings up something I
   14    meant to mention.          I'll say today, sometimes the
   15    DOC.        And what I mean by that is the Louisiana
   16    Department of Public Safety and Corrections.                   Would
   17    you understand that shorthand, if I use it in that
   18    way?
   19           A.     Yes, sir.    And I will do the same thing.
   20           Q.     Great.    So what was the beginning and end
   21    of your time working at the Department of
   22    Corrections?
   23           A.     Well, October 2002, I started working at
   24    Angola as a staff physician.             And end would be
   25    somewhere around November 2017.



                       COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650             www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 16 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 16


    1         Q.    And did you leave the Department of
    2    Corrections voluntarily?
    3         A.    No.
    4         Q.    Are you currently engaged in a lawsuit
    5    against the Department of Corrections?
    6         A.    Yes, absolutely.     I'm fully engaged.
    7         Q.    And the nature of that lawsuit is related
    8    to your termination; is that correct?
    9         A.    Absolutely.
   10         Q.    Okay.    So you worked at the Department of
   11    Corrections from 2002 to 2017; is that right?
   12         A.    Yes.
   13         Q.    My understanding is that from a big
   14    picture perspective, there were essentially two
   15    different periods within that time in terms of
   16    kinds of provision of medical care.
   17               Prior to 2013, the DOC had a sort of an
   18    all you can eat policy, where Louisiana State
   19    University was paid a lump sum to provide medical
   20    care for inmates.        And then after that, after 2013,
   21    there was a redesign and a somewhat different
   22    system of care; is that right?
   23         A.    Kind of.    But, you know, I'm sure that's
   24    like a very generalized statement about the very
   25    complex system.       And that holds true if you are



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 17 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 17


    1    talking about what I started calling onsite care.
    2    So onsite care did change, but, you know, the
    3    structure and essence, it did not change.              We made
    4    it more efficient after 2013.
    5               But I think what you are referring to is
    6    off-site care.        Means when patients are taken to an
    7    emergency room or require inpatient
    8    hospitalization.        Then, yes, you are correct.
    9         Q.    So in 2013, there was a redesign of
   10    offsite care; is that correct?
   11         A.    Yes.     Like the timeframe maybe, you know,
   12    when it started once -- I have to go back to the
   13    files, but around that time.
   14         Q.    Okay.     My understanding is that before the
   15    2013, redesign, LSU provided off site medical care.
   16    And after the 2013 redesign, the Department of
   17    Corrections had individual contracts with medical
   18    care systems to provide off site care; is that
   19    accurate?
   20         A.    Yes and no.     Yes, LSU, they provide care.
   21    So the health care is a complex, you know,
   22    arrangement.        Even after '13, the majority of care
   23    was being provided by LSU.          However, the business
   24    model had changed.        Before 2013, legislature used
   25    to appropriate funding for health care for offsite



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 18 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 18


    1    to any prisoner, DOC or non-DOC directly to LSU.
    2    And what criminal justice system was required to do
    3    was to bring their patients to LSU, and after that,
    4    it was LSU who was provided for, and they would do
    5    everything.
    6               After 2013, LSU is paid as the major
    7    health care provider.        But the way the funding
    8    flows and the -- who is in the control of system
    9    and the monitoring, those things were changed
   10    drastically, if that makes sense to you.
   11         Q.    Yeah.
   12         A.    So for the patient, after all is said and
   13    done, after dust settled down, there was not much
   14    difference except that Earl K. Long was closed.
   15    Let me -- you know, if you're talking -- LSU is a
   16    big umbrella organization, so a heart patient in
   17    Angola used to go to New Orleans to see a
   18    cardiologist.       With LSU, even yesterday, he would
   19    have gone to New Orleans -- I mean a Friday to see
   20    the same LSU cardiologist.         But the way all the
   21    system works behind the scene was drastically
   22    changed due to the necessity of that time.
   23         Q.    The way I describe this to people is that
   24    prior to 2013, there was an all-you-can-eat policy
   25    where the legislature appropriated a chunk of money



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 19 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 19


    1    to LSU to take care of most offsite inmate medical
    2    care, and after 2013, redesign it was an a la carte
    3    system where procedures were paid for individually.
    4    Is that a fair summary of it?
    5               MR. BLANCHFIELD:
    6                        Object to the form of your
    7                  question, but you can answer.
    8               THE WITNESS:
    9                        I think from where you sit, it's
   10                  like asking Coach O about yesterday's
   11                  football game.      You know, it's hard to
   12                  summarize in one sentence.         But then
   13                  working closely with LSU, the way LSU
   14                  system worked, it was way more
   15                  complicated.     They are funding work
   16                  based on what they showed to the
   17                  legislature how much they spent and they
   18                  used to go there.
   19                        A la carte is we are following the
   20                  Medicaid and what the private health
   21                  insurance industry does because, you
   22                  know, we have to pay based on the
   23                  services and we have to provide the
   24                  documents that these services are
   25                  performed.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 20 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 20


    1                        LSU did not keep up really well
    2                 with the documentation because they had
    3                 no incentive.      You know, they're not --
    4                 you're not billing, so why are you going
    5                 to spend seven percent of our funding
    6                 towards the billing purposes when you
    7                 are not getting any extra money?           So if
    8                 I'm a physician and I saw you and I'm
    9                 going to bill your Blue Cross Blue
   10                 Shield, Blue Cross Blue Shield, would
   11                 like to see what exactly I did, they
   12                 would like to see the documentation.
   13                 Without that Blue Cross, it is not going
   14                 to pay me even though you can tell Blue
   15                 Cross, yes, I went and was Dr. Singh.
   16                 So that was the scenario before 2013.
   17                        After 2013, we kind of became the
   18                 payer.     Before that, we were not the
   19                 direct payers.       That was the biggest
   20                 difference.      Then we started to follow
   21                 the same private health care insurance
   22                 industry model.       So if you did
   23                 something, then you had to show what the
   24                 documents that has to match with the
   25                 level of service and then we're going to



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 21 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 21


    1                  pay you.
    2    BY MR. MOST:
    3         Q.    Okay.
    4         A.    So the services -- the a la carte means
    5    you are choosing your services.          So I see where
    6    you're going based on what you're saying, but that
    7    would not be the very exact description.             Because
    8    services were not affected.
    9               The way things were affected is the
   10    business between patient and provider had not
   11    changed.     But the back side, the business side and
   12    how the funding flows had drastically changed.
   13    Because now we were requiring documentation from
   14    LSU and every contractor to send the claim to the
   15    billing company.      And every claim was being audited
   16    for the appropriateness for the level of service
   17    and documentation.
   18         Q.    So are you saying from a patient
   19    perspective, they would've seen no interruption our
   20    change in care before and after that 2013 redesign?
   21         A.    That's not what I'm saying.        Because this
   22    was a sizzling -- this was a huge change.             Our
   23    world was rocked by the changes in LSU.            These were
   24    external forces way beyond our control.            With the
   25    hindsight, if I was the guy doing it, I wouldn't



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 22 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 22


    1    have done it, means -- you know, de-privatizing LSU
    2    or what.     So corrections had to respond to this
    3    crisis.     It was not our call -- not DOC's call to
    4    shut down Earl K. Long.        It was not DOC's call to
    5    privatize LSU in New Orleans.          But that's where our
    6    patients went.       So we had to respond to this
    7    crisis.     And this crisis was like Katrina hitting
    8    correctional health care; not only DOC local jails,
    9    Office of Juvenile, it's goes to everybody.             So how
   10    do you respond to Katrina?         Was there no upheaval
   11    in New Orleans?       There was no unrest?       People got
   12    turned upside-down.
   13               There was a big shock to us, and it came
   14    at us at such a fast speed.         And you have to create
   15    all those businesses I'm talking about because
   16    everyone works for money.         No doctor is going to
   17    see patients unless you provide a system to make --
   18    give them payment, money.         These things don't
   19    happen overnight.       So this correctional health care
   20    was truly, truly rocked at that time.
   21               So if you answer your question is, there
   22    was no difference in patient and physician
   23    relationship?       Yes, there was.     There was a big
   24    shock and it took time for us to come back to the
   25    way we -- you know, were before this privatization.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 23 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 23


    1               And I hope I'm bringing -- you know,
    2    showing you some light on this complex issue.
    3         Q.    So the closure of Earl K. Long and changes
    4    in LSU system led to a 2013 redesign of the
    5    Department of Corrections inmate medical care
    6    system; is that correct?
    7         A.    Absolutely.     Absolutely.
    8         Q.    Okay.    Do you recall if that redesign
    9    occurred in the spring, summer, fall, or winter of
   10    2013?
   11         A.    I still remember.      Once again, you know,
   12    October.     I don't know which year.        First, we came
   13    to know about it.        And I can't be more honest than,
   14    you know, with the way I'm going to describe the
   15    situation and the newspaper that there was a plan
   16    to shut down Earl K. Long, and Earl K. Long right
   17    here in Baton Rouge was the nerve center for
   18    offender health care.        They had an inpatient
   19    prisoner ward.       Angola, which is our -- used to be
   20    our biggest health care prison, is only 50 minutes
   21    from Earl K. Long.        It's two and a half hours from
   22    New Orleans Dixon Correctional Institute where we
   23    house our offenders.        And you can't presume how
   24    sick they are.       You know, if someone who is on
   25    dialysis, at that time, almost 95 offenders is 35



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 24 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 24


    1    minutes.      So all DOC's health care delivery model
    2    was all based on that Earl K. Long being in close
    3    proximity so everything was done.           And just for one
    4    night the floor gave away under our feet, Earl K.
    5    long.      So we read in the newspaper -- and I
    6    remember going to my bosses and saying, where are
    7    we going to go?      How are we going to do it?
    8                And they had no idea.      We went to the
    9    Governor's office and looked like the biggest
   10    scheme of things, offender health care was somehow,
   11    you know, not there on the list.           So we started
   12    working.      And I still remember getting a letter --
   13    to answer your question -- in October from
   14    Christie Nichols, who was at that time
   15    commissioner, she had appointed a team.            They
   16    needed a coordinator to figure it out how we can
   17    issue continuity of care for criminal justice
   18    involved people in Louisiana.
   19                And she had put LSU on that team.         She had
   20    put folks from health and hospital on that team.
   21    She had put folks on Medicaid on that team.               And we
   22    were also working with Office of Group Benefits to
   23    learn from the insurance how this billing system is
   24    going to work.
   25                So that letter came in October.        Once



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 25 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 25


    1    again, the timeline is hazy, but that file -- so
    2    LSU redesign is a huge folder in my old office,
    3    which should have a copy of that letter from
    4    Commissioner Nichols.
    5         Q.    Okay.    Do you recall that you and I had
    6    a -- sat down for a deposition in this room in May
    7    of 2016?
    8         A.    Yes.
    9         Q.    You testified at that deposition that
   10    after the redesign, DOC is completely responsible,
   11    end quote; is that accurate?
   12               MR. BLANCHFIELD:
   13                         I mean, look, if you're going to
   14                  quote from the deposition, I need you to
   15                  say what page and line number.
   16               MR. MOST:
   17                         Okay.
   18               MR. BLANCHFIELD:
   19                         In fairness to him, that was a bit
   20                  of a time ago.
   21               MR. MOST:
   22                         Sure.   Okay.
   23               THE WITNESS:
   24                         In fairness to me.
   25               MR. MOST:



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 26 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 26


    1                        Yeah.     May I -- I can just ask him
    2                  things and see if it's accurate, but it
    3                  will be helpful for the record.
    4    BY MR. MOST:
    5         Q.    So on page 147 of -- well, let me just
    6    start over.
    7               On Page 147 of the May 4, 2016, deposition
    8    of Dr. Singh, you testified, quote, "After the
    9    redesign, DOC is completely responsible," end
   10    quote.     Is that a truthful statement?
   11         A.    That sounds right to me.
   12         Q.    Okay.
   13         A.    That was my thinking at that time, and
   14    it's still the same thinking.
   15         Q.    On page 68 of that deposition, I asked
   16    you, "Is it the Department of Correction's
   17    obligation to provide medically necessary health
   18    care to offenders?"         And you said, "Yes."      Is that
   19    truthful?
   20         A.    Oh, absolutely.
   21         Q.    On page 67 of that deposition, I asked you
   22    "If a doctor recommends surgery for an inmate, that
   23    would be medically necessary?"          And you answered,
   24    "Yes."     Is that truthful?
   25         A.    I have to go back and see because the



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 27 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 27


    1    "yes" is about right, but there's a more to this
    2    question.      Because this question you're asking is a
    3    very heavy question.
    4                Medical necessity is not as simple as
    5    people believe -- you know, presume.             And it varies
    6    based on the patient's need what the patient
    7    thinks, what an attorney thinks, what the physician
    8    thinks, what the policies are and what court
    9    thinks.      So there are many, many answers to what is
   10    medically necessary.
   11                So I have to see the contract, but to
   12    answer the question, if a physician recommends
   13    something, that is the first -- definitely sounds
   14    like.      But, you know, you and I had this
   15    conversation about medical necessity, what is
   16    medically necessary, what is elective surgery.                You
   17    and I had this long conversation on those issues.
   18         Q.     Okay.    On page 31 of that deposition, you
   19    testified that, quote, "DOC headquarters does not
   20    approve or deny surgery, and that is a fact."
   21    That's the fact."        End quote.     Is that truthful?
   22         A.     Yes.    That was our policy.      You know, if I
   23    have not seen a patient, then, you know, approving
   24    or denying surgery was not -- the job that our
   25    policies -- did our practices -- the DOC



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 28 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                          Page 28


    1    headquarters job was more like monitoring with the
    2    compliance that, you know, there are clinical
    3    standards where the care being delivered meets the
    4    clinical standards or not.         You know, some -- so
    5    that was more like the supervisory goal, the way I
    6    saw that.
    7         Q.     On page 72 of that deposition, you
    8    testified that, "The Department of Corrections
    9    headquarters does not delay surgery."            Is that
   10    truthful?
   11         A.     So kind of.     And here's why.     I'm not
   12    saying that surgeries are never delayed.             Let me
   13    put it this way, because that would be a wrong
   14    statement to say.         And I'm also not saying that the
   15    needed surgeries are never delayed.           Surgeries, you
   16    know, sometimes get delayed.          But if you look at
   17    all the pieces in this puzzle, Department of
   18    Corrections headquarters is the one piece, like one
   19    step.      And that was actually the least important
   20    step affecting the outcome, like getting surgery
   21    done at a certain date.         The surgery requires
   22    surgeon who is recommending surgery to fill out the
   23    paperwork.      Let me take a step back.        Can I?      So
   24    that you have a better idea.
   25                When we had to redesign the system, you



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 29 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 29


    1    cannot redesign or read in one the medical time.
    2    Our goal -- my goal was not to reinvent how to
    3    define hernia, how to diagnose hernia, how to treat
    4    hernia.     That's way beyond me.        You know, they've
    5    got the medical schools and professors, that's
    6    their job.
    7               We were simply trying to create a health
    8    care delivery model which -- and shows continuity
    9    of care which provides care in a timely manner
   10    with, like, huge patient data because it is a lot
   11    of patients.        So how do we prioritize efficiently?
   12    How the information is going to flow back and forth
   13    seamlessly and how we're going to do the billing,
   14    so that, Oh, I just can't get the money and there
   15    is no delay.        Because LSU, before 2013, if I'm LSU
   16    surgeon and I saw the patient, I didn't even need
   17    billing because my salary was fixed, unless he was
   18    getting money.        But after 2013, if LSU doesn't get
   19    money from DOC, they weren't paying their services.
   20               So to answer your question, delay caused
   21    by DOC Correction Headquarters, sometimes it may
   22    have, yes.     But in the bigger scheme of things, DOC
   23    Headquarters was not designed, if that makes sense,
   24    in the bigger scheme of things, the way it was
   25    supposed to work, DOC Headquarters was not designed



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 30 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 30


    1    to cause any delay.
    2         Q.     I hear you saying DOC Headquarters was not
    3    designed to cause delay.        Did the DOC Headquarters,
    4    during your tenure, cause delay of surgery for
    5    inmates?
    6         A.     It may have sometimes, but that shouldn't
    7    have been the norm.       So every employee works
    8    perfectly all the time, no.         So I cannot vouch.         My
    9    answer -- truthful answer is I cannot vouch that
   10    DOC Headquarters never caused any delay.             They may
   11    have.
   12         Q.     Okay.   So when I asked you on May 4, 2016,
   13    the question, quote, "I understand your same view,
   14    DOC Headquarters does not approve or deny surgery,
   15    does the DOC Headquarters, ever delay surgery"?
   16    End quote.      And your answer was, quote, "No, we do
   17    not."      End quote.   You're saying that's not
   18    completely truthful?
   19         A.     What I'm saying, what I was talking about,
   20    it's philosophy and principle.          The way this new
   21    system was designed, everyone had their role.                So,
   22    in essence, I'm not supposed to kill my patients,
   23    you know, make a mistake which can kill him.                So in
   24    principle, the DOC headquarters was not be causing
   25    any delay in getting any patient any surgery.



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 31 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 31


    1    Because the patient is being seen by a surgeon
    2    somewhere else, not at DOC Headquarters, patient is
    3    not going to DOC headquarters for surgery.             He's
    4    going to LSU or somebody else for surgery.             The
    5    patient is not going to DOC Headquarters for
    6    pre-surgical checkup, all those things.            So DOC
    7    Headquarters should not be causing any delay.
    8         Q.    Okay.    Should you personally, in your role
    9    at the DOC, have been causing delay of surgery?
   10               MR. BLANCHFIELD:
   11                         Object to the form of your
   12                  question.
   13               THE WITNESS:
   14                         I don't think so.
   15    BY MR. MOST:
   16         Q.    Okay.
   17         A.    But, you know, people can look at it
   18    differently, but I don't think so.
   19         Q.    In your role at the DOC, did you cause any
   20    delay of surgery?
   21               MR. BLANCHFIELD:
   22                         Object to the form.
   23               THE WITNESS:
   24                         I don't recall any incident where
   25                  I had caused medical delay in a



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 32 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 32


    1                  medically necessary surgery.
    2    BY MR. MOST:
    3         Q.    Did you cause any delay in medically
    4    unnecessary surgery?
    5               MR. BLANCHFIELD:
    6                          Object to the form.
    7               THE WITNESS:
    8                          I may have created systems where
    9                  medically unnecessary surgeries were
   10                  either not done or required further
   11                  review if there was no threat to the
   12                  patient's life or limb or quality of
   13                  life.     Because I did not -- all the
   14                  surgeries, there are state laws in the
   15                  place.     Like, take for example, cosmetic
   16                  surgery.     And I can't really quote you
   17                  the exact state law which clearly states
   18                  that no backstairs money should be used
   19                  to allow for the cosmetic surgery,
   20                  unless, blah, blah, blah and blah.
   21                          So if I get a recommendation and
   22                  an inmate wants their tattoos to get
   23                  removed and the physician there does
   24                  recommend and, you know, he has a
   25                  dermatologist that he does need tattoo



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 33 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 33


    1                  removed, it may require further review,
    2                  I would have to work with law department
    3                  to see what can be done, what not can be
    4                  done.    So for medically necessary, the
    5                  focus of the DOC was to get them done as
    6                  the provider wanted with the timeline
    7                  the provider had in his mind.
    8    BY MR. MOST:
    9         Q.    Did you ever create a blanket rule that
   10    said surgery was not appropriate for a specific
   11    condition, cosmetic surgery aside?
   12         A.    Can you please restate your question so
   13    that I get it right?
   14         Q.    Sure.    Aside from cosmetic surgery,
   15    setting cosmetic surgery aside, did you ever create
   16    a blanket rule that said surgery for inmates was
   17    not appropriate for a specific kind of condition?
   18         A.    That's like a very broad question.          Let me
   19    see if you can hone in and provide more detail what
   20    kind of condition you're talking about.
   21               Like, I have been medical director for ten
   22    years, you know, so we are talking about 3,650
   23    days, thousands and thousands of cases, hundreds of
   24    -- not rules.       I never made a rule.      More likely a
   25    guidance from the headquarters.          Medical mental



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 34 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 34


    1    health director was never in command telling people
    2    it was more like a guiding role the way I think.
    3    When I look back, I think about it.           So if you tell
    4    me what exactly you're talking about with any more
    5    specificity, I can provide you a better answer.
    6         Q.    Well, you can just answer the question.
    7    Do you recall ever creating a blanket rule, aside
    8    from cosmetic surgery, that surgery was not
    9    appropriate for a particular kind of condition?
   10         A.    To be honest, Mr. Most, I find your
   11    question to be very, very broad.           Do I have ever
   12    any rule about any kind of surgeries, so --
   13         Q.    If you don't recall, you can say that or
   14    you can say, if you did create a blanket rule or is
   15    that you never created a blanket rule.
   16               MR. BLANCHFIELD:
   17                        I think the witness has told you
   18                  now twice that your question is so broad
   19                  that he has difficulty answering it.
   20               MR. MOST:
   21                        Well, he can still answer it.
   22               MR. BLANCHFIELD:
   23                        He just did.      But you don't need
   24                  it twice.    That was his answer and you
   25                  don't -- you don't have to like it, but



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 35 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 35


    1                  that's his answer.
    2    BY MR. MOST:
    3         Q.    Did you ever direct that certain kinds of
    4    conditions would be managed non-operatively?
    5         A.    What kind of conditions?
    6         Q.    Did you ever direct that certain kinds of
    7    conditions would be managed non-operatively.
    8         A.    Yeah.    Of course.    Non-operative
    9    conditions should be managed non-operatively.
   10         Q.    Okay.
   11         A.    But I don't recall, like, sending e-mail,
   12    because, you know, you expect physicians who have
   13    been through the medical school to know the medical
   14    finds.     So that's why I'm asking you for help in
   15    giving me more specifics.         I shouldn't be telling
   16    you if the patient that has high blood pressure,
   17    but you manage high blood pressure with anti-high
   18    blood pressure medication.         But sending an e-mail
   19    saying that non-operative conditions should be
   20    managed non-operatively, have I ever done it?               It's
   21    hard for me to say or like, you know.
   22         Q.    Okay.    I'll be more specific.       In the
   23    deposition that I referenced earlier at Page 151, I
   24    asked you about a document that said, quote, "Hold
   25    all surgeries if hernia is reducible per medical



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 36 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 36


    1    director effective October of 31, '13."             End quote.
    2    And you told me that that was a reference to the
    3    redesign transition time.           Is that true?
    4               MR. BLANCHFIELD:
    5                          Hold it.   Let me -- if you're
    6                  going to continue this, I need to get a
    7                  copy of the deposition.        Because
    8                  you're -- you know, I have no reason to
    9                  think that you're misquoting.
   10               MR. MOST:
   11                          Sure.
   12               MR. BLANCHFIELD:
   13                          But I need to follow along.
   14               MR. MOST:
   15                          Sure.
   16               MR. BLANCHFIELD:
   17                          I can go grab a copy, I think.
   18               MR. MOST:
   19                          Yeah.   If you want.    Or you can
   20                  sort of look along at this one.
   21               MR. BLANCHFIELD:
   22                          Are you going to be doing this
   23                  more?     I mean --
   24               MR. MOST:
   25                          Let's go off the record for a



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 37 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 37


    1                  second.
    2                        (Off the record.)
    3               MR. MOST:
    4                        And for note keeping purposes, we
    5                  started this deposition at 12:38, and we
    6                  just took a five-minute break.
    7               MR. BLANCHFIELD:
    8                        You say that you anticipate going
    9                  seven hours with this witness after 300
   10                  pages of testimony.
   11               MR. MOST:
   12                        I really hope not.       But --
   13               MR. BLANCHFIELD:
   14                        I would hope not, too.        I've got a
   15                  leukemia walk tonight for a friend of
   16                  mine who's got leukemia.        And if you
   17                  really spend seven hours on this, I
   18                  can't believe that that would happen,
   19                  William.
   20               MR. MOST:
   21                        We scheduled this deposition --
   22               MR. BLANCHFIELD:
   23                        Look, son, you do what you want
   24                  to.   You know, take your deposition, but
   25                  I'm telling you that's on the record.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 38 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 38


    1                  You've deposed this fellow for a day, a
    2                  full day, already seven hours on the
    3                  same issues that bring us here today.
    4               MR. MOST:
    5                          True.   We scheduled this
    6                  deposition at noon on a Sunday at your
    7                  request.
    8               MR. BLANCHFIELD:
    9                          Not at my request.     At the
   10                  doctor's necessity because he works out
   11                  of town, and we're doing A last-minute
   12                  accommodation to you, who've done
   13                  nothing in this case for a year and a
   14                  half.
   15               MR. MOST:
   16                          What's your last-minute
   17                  accommodation to me?
   18               MR. BLANCHFIELD:
   19                          This is an accommodation to you.
   20                  All these depositions that we're jamming
   21                  in to get done by November 15th, that is
   22                  demanded by the Court.
   23               MR. MOST:
   24                          You see a deposition of a
   25                  defendant as an accommodation to me?



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 39 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 39


    1               MR. BLANCHFIELD:
    2                        Look -- yeah, I do.
    3               MR. MOST:
    4                        Okay.
    5               MR. BLANCHFIELD:
    6                        Let's go.
    7    BY MR. MOST:
    8         Q.    Dr. Singh, in the May 4, 2016, deposition,
    9    I showed you a document that said, quote, "Hold all
   10    surgeries if hernia is reducible per medical
   11    director effective October 31, 2013."            On Page 151.
   12    And you told me that was a reference to the
   13    transition time; is that true?
   14         A.    I have no reason to not believe you.             That
   15    sounds right, but I'm going to veer away a moment.
   16    We all are so busy.         In my job, new job, I barely
   17    got a job.     I have nothing to do with DOC.          I want
   18    this to go on the record that I'm doing the
   19    deposition for the plaintiffs who have filed a
   20    lawsuit.     I'm sure in their hearts they believe
   21    they have a case.        So Sunday is my time to spend
   22    with my family.        I work my butt off.      But I'm going
   23    to do for those plaintiffs.
   24               So how much -- how many hours you need to
   25    serve the justice?        I'm willing to give my time for



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 40 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 40


    1    that.
    2         Q.    Thank you, Dr. Singh.
    3         A.    Okay.    So to answer your question, yes,
    4    that sounds about right to me.
    5         Q.    On Page 123 of that deposition, we were
    6    talking about -- let me back up.
    7               When you say, "transition," do you mean
    8    the 2013 redesign of inmate medical care?
    9         A.    I presume so, yes.
   10         Q.    On Page 123, we were talking about the
   11    transition of inmate medical care and I asked you
   12    the question, "How long would you estimate the
   13    delay in non-urgent care was?"          And you answered,
   14    "Well, I would saw a few months."           Is that
   15    accurate?
   16         A.    You are reading the document.         If you're
   17    saying I told you so, then I'm sure I told you so.
   18         Q.    Was it about a few months of delay of
   19    non-urgent care resulting from the 2013 redesign?
   20         A.    Give or take.     Or maybe some cases, it was
   21    more than that.       Some cases, it was less.        But that
   22    would be an average.
   23         Q.    Okay.    Great.   I'm just going -- I have to
   24    do some basics about hernias and you can tell me if
   25    it's accurate or not accurate.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 41 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 41


    1               A hernia occurs when there's a small
    2    opening in the lining of the abdominal wall and a
    3    loop of intestine pokes through the hole; is that
    4    accurate?
    5               MR. BLANCHFIELD:
    6                         Object to the form.
    7               THE WITNESS:
    8                         More or less, yes.      It depends
    9                  where the hernia is, so.
   10    BY MR. MOST:
   11         Q.    A hernia is reducible if the loop of
   12    intestine can be pushed back through the hole into
   13    the body; is that accurate?
   14         A.    That's a definition of reducing a hernia.
   15         Q.    If the hernia cannot be reduced, it's
   16    termed "incarcerated."        That is, a loop of
   17    intestine becomes trapped outside the abdomen; is
   18    that correct?
   19         A.    Say that again?
   20         Q.    Sure.    If a hernia cannot be reduced, it
   21    is termed "incarcerated."         That is, the loop of
   22    intestine becomes trapped outside the body; is that
   23    accurate?
   24         A.    Yes.
   25         Q.    An incarcerated hernia may progress to



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 42 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 42


    1    become a strangulated hernia, which is when the
    2    trapped loop of intestine becomes twisted in such a
    3    that the blood supply is interrupted; is that
    4    accurate?
    5               MR. BLANCHFIELD:
    6                        Object to the form.
    7                        You can answer.
    8               THE WITNESS:
    9                        Pretty close.      You know, it
   10                  doesn't have to twist, but that is what
   11                  a strangulation is, when the neck is
   12                  constricting the blood circulation is
   13                  being cut off.      So, you know, it can
   14                  straight not being twisted, but that's
   15                  immaterial at that point.
   16    BY MR. MOST:
   17         Q.    I see.   A strangulated hernia often
   18    results in tissue death and gangrene of the bowels
   19    within a few hours; is that accurate?
   20         A.    Within a few hours?      Possibly, yes.
   21         Q.    Strangulation of a hernia is a very
   22    serious condition.        It's a catastrophic event that
   23    causes illness with pain in the hernia, abdominal
   24    pain, nausea, vomiting and sepsis; is that
   25    accurate?



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 43 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 43


    1         A.    Yes, sir.
    2         Q.    A patient may not know immediately when
    3    their hernia becomes strangulated; is that
    4    accurate?
    5         A.    It is possible.
    6         Q.    Often, a patient will only discover a
    7    strangulated hernia when they began to experience
    8    secondary symptoms associated with the tissue
    9    dying, such as nausea, vomiting, fever, sudden
   10    pain, rapid heart rate; is that accurate?
   11               MR. BLANCHFIELD:
   12                          Object to the form.
   13    BY MR. MOST:
   14         Q.    Is that accurate?
   15         A.    Your statement is pretty accurate.           I'm
   16    not sure about the "often" word you used, Because
   17    that sounds to me that's a major way to manifest.
   18    So that may not be the case, but you know, hey, but
   19    you are right on the money.          Sometimes it's
   20    different from often, but, yes.
   21         Q.    Okay.     Without swift emergency treatment,
   22    a strangulated hernia can kill the patient?
   23         A.    Can.     May.   Yes, absolutely.      That's a
   24    known complication.         But can is like absolute if
   25    every strangulated patient will die.             But hopefully



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 44 of 244
                                  Dr. Raman Singh                      11/4/2018
                                                                        Page 44


    1    not.        But if left untreated, chances of it, very
    2    high.
    3           Q.     Every day that goes by for a person with a
    4    hernia that is not corrected by surgery carries a
    5    risk that the hernia will become incarcerated and
    6    strangulated; is that accurate?
    7                  MR. BLANCHFIELD:
    8                          Object to the form.
    9                  THE WITNESS:
   10                          Yes and no.     So once again, you
   11                     know, if you are checking my medical, I
   12                     just passed internal medicine board
   13                     again, so it's not black and white.           So
   14                     your statement is "every day a hernia"
   15                     and I'm presuming you're talking about
   16                     the non strangulated because you just
   17                     showed me that you know so much about
   18                     the strangulation.      It's progressing
   19                     towards strangulation.       That may not be
   20                     the case and that may be the case.           It
   21                     depends on the size of the gap, it
   22                     depends on other co-morbid conditions,
   23                     it depends on the work atmosphere.           Is
   24                     patient is heavy weightlifter or the
   25                     sedentary office worker, there are other



                       COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650             www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 45 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 45


    1                  factors.     Intraabdominal pressure, which
    2                  is pushing the contents down.          And I'm
    3                  presuming we are talking about abdominal
    4                  hernia.
    5                        So hernia is a very different
    6                  field.     No one has a magic wand to tell,
    7                  unlike diabetes, where you know it's
    8                  going to start getting worse, because
    9                  the pancreas is being damaged every day,
   10                  unlike in ongoing kidney dysfunction,
   11                  kidneys are going down every day.             That
   12                  may or may not be the case with the
   13                  hernia.     And that's why the experts
   14                  recommend red flags and guidelines how
   15                  to manage hernia.
   16    BY MR. MOST:
   17         Q.    Okay.
   18         A.    I hope I'm making sense.        So if you're
   19    asking me to vouch, hernia is not like high blood
   20    pressure.     It's not -- hernia is not -- there's no
   21    guarantee that a hernia can deteriorate every time,
   22    if you don't treat it.        Because there's no --
   23    really, honestly, there's no medical treatment for
   24    a hernia unless there's a medical reason.             So like
   25    if you have a patient who is a smoker who has COPD,



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 46 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 46


    1    he coughs a lot, and he is starting to get hernia,
    2    so we know that treating cough will help because
    3    cough creates greater intra-abdominal pressure.                   It
    4    pushes the contents down.         Patient with end stage
    5    liver cirrhosis, which is very common in offender
    6    population, tend to accumulate a lot of fluid in
    7    their abdomen, nephritis.         And when nephritis is
    8    getting worse because the liver, it completely
    9    shut, that will continue to raise intra-abdominal
   10    pressure.     So that patient has a tiny hernia.             Then
   11    you do expect this hernia will continue to get
   12    worse because the root cause is the rise in
   13    intra-abdominal pressure from liver issue.
   14               We can go on different examples.          So --
   15    but more or less, I hope you're talking about the
   16    patient with no other medical condition
   17    contributing to this hernia.          It's a pure and
   18    simple hernia.      There's no medical treatment.            So
   19    the only way to fix a hernia is surgery.             Let me
   20    put it this way:      The debate is ongoing experts
   21    guidelines are there, when you do the surgery and
   22    what is the timing part of surgery.
   23               So to summarize, if someone had a
   24    strangulation, that's a medical emergency.             You
   25    know, there's no if and buts, there's no doubt the



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 47 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 47


    1    patient should go to ER.        You need to save his life
    2    because the gangrene of the stink can really kill
    3    your patient if it's too late.
    4               So outside of that, when you operate a
    5    hernia, there are expert guidelines.            And you know,
    6    there's no contests, if that's when you're going
    7    to.    And I don't mean to jump the gun, but --
    8          Q.   Repeated reduction of a hernia can lead to
    9    bowel trauma and a lot of the hernia to grow
   10    larger; is that true?
   11               MR. BLANCHFIELD:
   12                        Object to the form.
   13               THE WITNESS:
   14                        I'm an internal medicine
   15                  physician.     If you have to ask my
   16                  opinion about the very intricate
   17                  surgical subject, I would suggest that
   18                  you go and talk to a surgeon, to be
   19                  honest with you, Mr. Most.         I don't want
   20                  to give you the false information.
   21    BY MR. MOST:
   22          Q.   Okay.
   23          A.   I'm not an expert in bowel trauma and, you
   24    know, what hernia reduction does.
   25          Q.   Inmates with hernias at Angola are



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 48 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 48


    1    particularly at risk because Angola does not have
    2    emergency surgical facilities and is a fair drive
    3    from the nearest emergency room; is that true?
    4               MR. BLANCHFIELD:
    5                         Object to the form.
    6               THE WITNESS:
    7                         I don't think so.       There are --
    8                  forget about inmates.         There are free
    9                  people living outside Angola, so they
   10                  have the same risk, but emergency
   11                  doesn't mean that, you know, you have
   12                  to -- unlike an anaphylactic shock,
   13                  like, you know, you have patients have
   14                  peanut allergy, but if you don't give
   15                  timely intervention right then and
   16                  there, your patient can die.
   17                         So we are taking different
   18                  scenarios and just creating one
   19                  emergency that may not be the case.
   20                  Even if you take -- if I have a
   21                  strangulated hernia, and you take me to
   22                  the lake, it's not that as soon as you
   23                  arrive at the lake, someone is ready
   24                  with a scalpel and cut open my hernia.
   25                  I have to go through pre-surgical



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 49 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 49


    1                  checkup making sure they have my blood
    2                  types available, surgeon is going to
    3                  come there.      So that distance create an
    4                  issue, yes, of course.
    5    BY MR. MOST:
    6         Q.    Okay.    We're going to look at some
    7    documents.
    8         A.    Sure.    And know that I'm trying to answer
    9    your questions truthfully with the complete picture
   10    based what I know.       Am I the person who knows the
   11    most about hernia?       Possibly not.      I know more
   12    about the process and procedures and the systems
   13    and internal medicine.
   14               MR. MOST:
   15                         Uh-huh.    So this is a document
   16                  which I'll label Exhibit A after you
   17                  look at it.
   18                         (Whereupon Exhibit A was marked
   19                  for identification.)
   20    BY MR. MOST:
   21         Q.    Do you recognize this document, Dr. Singh?
   22         A.    I do, kind of.
   23         Q.    It appears to be minutes of a meeting
   24    regarding hernia, cataracts and sleep studies from
   25    November 13, 2013; is that right?



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 50 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 50


    1         A.    Yes, it does sound right.
    2         Q.    Were you present at this meeting,
    3    Dr. Singh?
    4         A.    I should have been, yes.
    5         Q.    Under hernia discussion, it says, "We need
    6    to start implementing guidelines and have all units
    7    to review hernia cases.        If they do not meet
    8    criteria, do not send a surgeon.           Reducible hernias
    9    will be managed non-operatively by PCP at prison."
   10    Do you see that?
   11         A.    I do see that.
   12         Q.    PCP, that stands for primary care
   13    physician; is that right?
   14         A.    Primary care provider.
   15         Q.    Primary care provider.       Do you recall this
   16    topic being discussed at this meeting?
   17         A.    Oh, absolutely.     This meeting was about
   18    these topics, and this is giving the redesign.               And
   19    one goal during the redesign with the new system
   20    was to have consistent implementation of the known
   21    medical standard after arriving to a consensus.
   22               So take, for example, high blood pressure
   23    and how to treat.       Every doctor may choose to
   24    follow a different medication regimen.            So the goal
   25    was to go and talk to the experts, create a



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 51 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 51


    1    consensus and then make sure that every prison
    2    provider is following what we all had agreed upon
    3    So that there had be a consistency because
    4    offenders were being transferred from one place to
    5    another.     And this variation in the daily review of
    6    health care was not something, you know, I was very
    7    fond of.
    8               So I think this meeting is about a lot of
    9    medical directors and we had created a work group
   10    which was chaired by, I think -- and I maybe
   11    wrong -- Dr. Casey McVea.         At that time, he was at
   12    Rayburn (spelled phonetically), and he was
   13    instructed and all of the medical records to
   14    consult with LSU surgical department.            Because I
   15    remember getting in touch with LSU -- head of LSU
   16    surgery, that how did you all do?           What did you all
   17    use?   Because I have seen back in my days at
   18    Angola, not all hernias were getting operated.               So
   19    I wanted to know, but I did not know how LSU
   20    approached what criteria did they use.            So now
   21    it's -- it was on DOC.        So I wanted to follow the
   22    same thing LSU had done to ensure, you know, smooth
   23    transition.     So I had told that committee to get in
   24    touch with LSU surgery head, I think, Dr. Batson
   25    and all those people and they were working back and



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 52 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 52


    1    forth with LSU experts.        And I still remember doing
    2    research.     There were so many lawsuits and the
    3    Court's judgment about hernia, what is considered
    4    medically necessary, what is the urgent.             And I
    5    wanted to make sure that whatever consensus this
    6    work group comes up with meets the legal standard.
    7    So --
    8         Q.    So was this the consensus that reducible
    9    hernias will be managed non-operatively?
   10         A.    It sounds like -- because at that meeting
   11    it wasn't like a physician, you know.            All other --
   12    if they're like all physicians, a physician is not
   13    going tell another physician how to see the
   14    patient.     But we can definitely talk about it and
   15    come to a consensus.       So this wasn't like a memo, a
   16    direction from the medical directors office that,
   17    no, you will stop doing it.         This was more like the
   18    meeting minutes that all the physicians were
   19    talking about a medical subject.
   20         Q.    Was this "reducible hernias will be
   21    managed non-operatively" supposed to be a temporary
   22    thing in reaction to the redesign, or was that
   23    going to be the permanent plan going forward?
   24         A.    So I can give you the history.         At that
   25    time, DOC was really struggling with LSU redesign.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 53 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 53


    1    And I still remember calling LSU head of surgery
    2    and their CEO because they were losing staff, so
    3    can we put it -- we put hernia aside.            We still had
    4    major life-threatening cases where patients were
    5    not getting surgery.       We used to send patients who
    6    had date for the surgery, you know, they had to
    7    fast, get the pre-surgical checkup done, and they
    8    would go and not get surgery and come right back.
    9    And I would get really mad what was going on.               And
   10    I would used to pick up phone and call, and they
   11    said, Well, we just don't have enough
   12    anesthesiologists.       We just don't have enough
   13    surgeons.     So surgeon on this part went through all
   14    the cases and that said, well, these cases cannot
   15    be done today.
   16               So at that time, our big focus was on
   17    efficient prioritization based on -- because there
   18    were not enough slots with LSU.          They didn't have
   19    that many -- they had -- were struggling with OR
   20    rooms.     And New Orleans was having -- so once you
   21    take Earl K. Long out from the picture, that
   22    creates a huge hole in our health care delivery
   23    model.     LSU New Orleans was busy -- to big in this.
   24    Now you are putting extra load on LSU New Orleans.
   25               They were being privatized on their own.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 54 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 54


    1    It's not that they were based on working at their
    2    own normal.        LSU was being privatized from the
    3    government-owned operation to a private operation,
    4    and many employees were leaving, so they were
    5    struggling to stay open.
    6               So at this time, we all worked with LSU.
    7    And they said, if you have a reducible hernia, even
    8    if you want their surgery to happen, we just cannot
    9    do it.     So our point was let's not get lost in this
   10    picture.     Let's focus on where we see an immediate
   11    threat, immediate action is needed.            So based on
   12    all this team work and consensus, so comes the
   13    medical science, comes the operation side, comes
   14    the LSU side, you know, their own capacity issue,
   15    so the consensus was there's no way the reducible
   16    hernia could be operated upon at LSU at that time.
   17    And they said, We never operated on reducible
   18    hernia, even before 2013, to begin with.
   19         Q.    So --
   20         A.    In a nutshell, that was the consensus at
   21    that time.
   22         Q.    So this was a prioritization decision in
   23    reaction to the redesign that reducible hernias
   24    would be managed non-operatively?
   25         A.    And in reaction to the reality at the



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 55 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 55


    1    time.      That's right.
    2         Q.     Was that supposed to be a temporary
    3    measure?
    4         A.     You can say, yes and no.        Because
    5    eventually my hope was that eventually operations
    6    will be back.        And if there's a patient who is seen
    7    by a surgeon -- a surgeon, you know, who is the
    8    subject matter expert in hernia -- let me be
    9    honest -- he thinks that surgery needs to be done,
   10    then the system's job is make sure surgery is done.
   11                And we also created a process where the
   12    surgeon is going to tell how the surgery needs to
   13    be done.      So if surgeon says that this surgery
   14    should be done in two weeks, then system's job, as
   15    I see it, to make sure that all the pieces are in
   16    place to make the surgery happen in the next two
   17    weeks.
   18                Because unlike free people where I can go
   19    to the ER any time I want to, inmates don't have
   20    that luxury.        They depend way more than non-inmates
   21    on the system to get necessary health care
   22    delivered in a time, you know, the way it is
   23    supposed to work.
   24         Q.     But this issue specifically, reducible
   25    hernias will be managed non-operatively, was that



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 56 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 56


    1    to be a temporary measure or a permanent measure?
    2               MR. BLANCHFIELD:
    3                          Asked and answered.
    4               THE WITNESS:
    5                          Once again, reducible and -- at
    6                  that time, I would -- you know, really,
    7                  we didn't think about that case as
    8                  temporary or long-term.
    9    BY MR. MOST:
   10         Q.    Okay.
   11         A.    Eventually you go -- you know, we wanted
   12    to get the hernias which were life-threatening to
   13    be operated upon.        LSU and all LSU thought there
   14    was no question.        You know, funding; no funding.
   15    System; no system.        If there's a patient with a
   16    strangulated hernia, he needs to get out, go to an
   17    ER, and get the surgery done.           That was the goal --
   18    number one goal.
   19               Number two goal, keep a handle on the
   20    situation.     And this may got transitioned where
   21    patients may not be getting care as they used to
   22    get the care due the forces, external forces, the
   23    big forces.        We should not get lost -- you know, to
   24    lost track of all other patients needing care, so
   25    we need to have a -- more like a record trail, like



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 57 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 57


    1    one system opens up, a line opens up, and we can
    2    just start following them back into the system so
    3    that no one gets lost.        These were two main focuses
    4    at that time.
    5               So to answer your question, this was
    6    temporary or permanent, at that time, that was a
    7    thing, and we always went back to review based on
    8    the resources available, based on the need, based
    9    on the prioritization.
   10         Q.    Was cost a consideration in coming up with
   11    this reducible hernias will be managed
   12    non-operatively?
   13         A.    You know, that's a -- the answer would
   14    surprise most of the people actually in this one,
   15    because it's a lot of people think it's we were
   16    trying to save money.        In a hernia cases, you would
   17    be surprised to know that to operate a hernia is
   18    much cheaper than to fight the lawsuits and to
   19    spend your time.
   20               In this case, cost was a concern overall,
   21    but when it comes to hernia, it was cheapest for
   22    DOC to get the hernia surgery done, but we had to
   23    follow the medical standards.          You would not even
   24    believe how much Medicaid, which was our rate pay
   25    for hernia surgery, you would be shocked to know



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB       Document 76-8 04/10/19 Page 58 of 244
                                    Dr. Raman Singh                      11/4/2018
                                                                           Page 58


    1    that this cost is -- was not a factor at all in
    2    hernia.
    3                  The factor was hernia was not the only
    4    medical disease we were struggling with.                 We had
    5    patients with cancer diagnosis.              And in all the
    6    transitions, you know, to get them care because
    7    there was no more cancer care for us.                You know,
    8    where would I take my patients for chemotherapy?
    9    For cancer surgery?
   10                  There were patients having heart attacks.
   11    Where would I take them for bypass surgery to save
   12    their life?           Things like -- so hernia, just because
   13    the way hernia was, except unless when it's
   14    strangulated, when it's incarcerated, really wasn't
   15    rising to the top of our attention at that time.
   16    Because we had too much focus on dialysis, cancer,
   17    heart attacks, you know, strokes, life-saving
   18    surgeries, at that time because LSU had very few
   19    slots for surgery for anybody, not only offenders.
   20           Q.     So in short, your answer is, no, cost was
   21    not a consideration in coming to the consensus
   22    reducible hernias will be managed non-operatively?
   23           A.     Yeah.     I can say for sure, for hernia,
   24    yes.        Absolutely, cost was not -- it was never on
   25    anyone's mind I know of.



                       COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650             www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 59 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 59


    1         Q.    Cost was not on anyone's mind?
    2         A.    For hernia.
    3         Q.    Okay.    The next line says, "Approximate
    4    cost per hernia is 1,600 times 200 pending equals
    5    $320,000"?
    6         A.    Yeah.    50 million, can you say.       I was
    7    trying to make a point and that point that hernia
    8    cost was not a huge deal, in fact.
    9         Q.    Okay.
   10         A.    I don't know.       I don't know why it is
   11    there, but that's the way it is.           Because it is
   12    their decision because that is the commonest thing
   13    people think, that you are cutting the corners
   14    because you're trying to save money.
   15         Q.    Okay.
   16         A.    But I really don't recall clearly why this
   17    statement is there.          I -- maybe because it was like
   18    three, four-hour long meeting.          But in a nutshell,
   19    I'm very confident that when it comes to hernia,
   20    I'm not talking about the big picture.            Cost was
   21    not on anyone's mind, as far as I know.
   22               MR. MOST:
   23                         Okay.     Next document, which we're
   24                  going to label Exhibit B.
   25                         (Whereupon Exhibit B was marked



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 60 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 60


    1                  for identification.)
    2    BY MR. MOST:
    3         Q.    This appear to be an exchange of e-mails
    4    including Melanie Benedict and yourself; is that
    5    right?
    6         A.    It does look -- yeah, that's the way it
    7    seems.
    8         Q.    Melanie's e-mails says, "We are holding
    9    all hernia requests."        Do you see that towards the
   10    bottom of the page?
   11         A.    Yes.
   12         Q.    This is dated December 4, 2013.         And then
   13    your e-mail from you, December 4, 2013, says, "I've
   14    instructed Melanie not to schedule any hernia
   15    patients until the clinical guidelines group
   16    finishes its recommendation."          Is that accurate?
   17    Or do you see that on the page?
   18         A.    I'm reading it.     Actually, I was focusing
   19    here, then I saw this.        Okay, I do see that.
   20         Q.    Is it true that you instructed Melanie not
   21    to schedule any hernia patients until the clinical
   22    guidelines group finishes its recommendation?
   23         A.    That's what it seems like, yes.
   24         Q.    Well, is it true, or it seems true?
   25         A.    It is true.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 61 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                        Page 61


    1         Q.    Okay.     It's true that you instructed that?
    2         A.    Yes.     That's what the e-mail says.
    3         Q.    So you ordered a pause of any patient
    4    being scheduled for hernia surgery; is that true?
    5         A.    Well, that's one piece of this whole
    6    equation.     Because in our conversation, we were
    7    talking about routine hernia cases.            There may be
    8    many more e-mails where the staff was clearly
    9    advised to any patient who has any life-threatening
   10    or near life-threatening, we don't have to wait for
   11    hernia -- incarcerated hernia to become worse to
   12    seek emergency medical care without any prior
   13    authorization.        So all of this routine scheduling
   14    was for routine care.         So the health care, offsite
   15    care was broken down into pieces.            If a patient has
   16    an emergent need or a patient has an urgent need,
   17    that care did not need to follow the routine
   18    pathway, because we started prior authorization.
   19    So all the things that you were talking about is
   20    routine care where the primary care provider who
   21    had actually evaluated the patient, determined,
   22    based on his or her medical opinion, that the care
   23    was a routine care and there was no immediate
   24    threat, no urgency to do that.           So, yes.     So for
   25    all that were routine, the answer was yes.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 62 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 62


    1         Q.    Okay.
    2         A.    Because I felt like that, you know, the
    3    health care -- this work group was working really
    4    hard coming up with good guidelines, and we needed
    5    to create a statewide system to have consistent
    6    practices.        So we wanted to make sure that they --
    7    if it's a routine, it can wait and they were not
    8    getting surgery done with -- to begin with anyway
    9    due to LSU issues.
   10         Q.    So this pause on routine hernia surgical
   11    care, was that policy supposed to end once the
   12    guidelines were created?
   13         A.    Yeah.
   14         Q.    Okay.
   15         A.    I think it was about to happen, like,
   16    within the next few weeks or something like this.
   17    This is December, and that's actually not a good
   18    time -- that was not a good time to get routine
   19    surgeries done, you know, with Thanksgiving and
   20    Christmas and newer holidays with LSU.
   21         Q.    Your next sentence on here says, quote,
   22    "Lately, every patient who has seen a surgeon is
   23    coming back with an order for surgery."             End quote.
   24         A.    Yes.
   25         Q.    It sounds like you felt that was a



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 63 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 63


    1    problem?
    2         A.    That's not a problem, but that's a
    3    deviation of the standards, and I had multiple
    4    e-mails back and forth with LSU head of surgery.
    5    The way it used to work -- and actually, we also
    6    changed that.       LSU used to send residents.        You
    7    know, not the fully -- like, full surgeons.             That's
    8    like -- let me put this way -- to Angola clinics.
    9    And Melanie Benedict used to work for LSU and Earl
   10    K. Long, and she's run all the clinics, surgery
   11    clinics at Earl K. Long, and she used to tell us
   12    that residents, when they are finishing a rotation,
   13    they have to finish their quota of certain
   14    surgeries.     So from then, it was not about whether
   15    surgery is an urgent surgery, you know, and
   16    something like that.       They have to finish the
   17    quota.     And so they're going to start sending
   18    patients for surgery, and that's the way the LSU
   19    system worked.
   20               So I took up this issue because it was
   21    creating a real problem for us when I was trying to
   22    do a patient prioritization, wanting to know that,
   23    you know, who needs surgery with the limited
   24    capacity at LSU and whose surgery can wait.             Well,
   25    if you have, like, big surgeon -- surgical resident



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 64 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 64


    1    saw 25 patients and all 25 of them need surgery,
    2    then it's hard for me to presume that all 25 need
    3    urgent surgery.
    4               So I took this up with the LSU head of
    5    surgery, and, actually, we made a major change.                I
    6    said that no more residents.          I need a full surgeon
    7    and staff physician, and that's when Dr. Morrison
    8    and Dr. Batson (spelled phonetically) started to
    9    come to Angola.       Because if they are saying this
   10    patient needs surgery, so it's not necessarily to
   11    finish their residency requirement to be a surgeon.
   12    It's basically to meet, so it was more like a trust
   13    issue that, yes, this patient needs surgery.
   14               And there was another thing.         So all these
   15    surgical residents, when they recommended surgery,
   16    it doesn't mean patient got surgery.            Because then
   17    they have to send the records to the staff
   18    physician to review.       Because I'm sure, you know,
   19    with the residency training, there are supervisory
   20    requirements.       So if they recommended surgery on
   21    all 25, two months down the road, we would get
   22    information back from LSU that the staff physician
   23    agreed to only 10 out of the recommendation.                So it
   24    was a very, very convoluted and very fragmented
   25    system with LSU, you know, like all these steps.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 65 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 65


    1         Q.     Okay.   So based on this e-mail, I
    2    understand then the fall or winter of 2013, you
    3    directed a pause of routine hernia surgery care; is
    4    that correct?
    5         A.     I did not recommend surgery pause.         I
    6    recommended the clinic operations.           If you read it
    7    here.      Patient -- do not schedule any hernia
    8    patients to the surgical clinics.
    9         Q.     Okay.
   10         A.     So I'm not recommending to pause surgery
   11    if someone is coming back, you know, and needs
   12    surgery.
   13         Q.     But you directed that inmates with
   14    non-urgent hernias would not go see a surgical
   15    clinician; is that correct?
   16         A.     That's right.    Because there were other
   17    issues.      You see, the surgery clinic -- so we were
   18    getting different kinds of information.            The units
   19    were telling -- you know, the inmates were telling
   20    that they need to see surgeon, but the
   21    recommendation has to come from primary care
   22    provider.      Once we are contracting, we are sending
   23    surgeons.      There are not enough referrals in the
   24    place.      So if a surgeon drives all the way from New
   25    Orleans to Angola and we only have two patients,



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 66 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 66


    1    you know, maybe we can send those two patients.                So
    2    we are responding based on what we hear from the
    3    field that we need more surgical time, but when we
    4    are sending surgeons, there are not enough
    5    patients, so there was a huge disconnect, and this
    6    e-mail is about if the staff feels that telling
    7    that you will need more surgical consultations, but
    8    we are sending surgeons, so where are those
    9    consultations?
   10         Q.    Did this directive take the form of
   11    non-reducible -- I'm sorry.         Let me start over.
   12               Did this directive take the form that
   13    reducible hernias should not be referred to
   14    surgical clinicians?
   15               MR. BLANCHFIELD:
   16                         Object to the form.
   17                         You can answer, if you can,
   18                  Doctor.
   19               THE WITNESS:
   20                         I would like to answer.       Say that
   21                  again.
   22    BY MR. MOST:
   23         Q.    Yeah.    You were saying just now that there
   24    was a -- that you directed a pause in fall or
   25    winter of 2013 for routine hernias going to a



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 67 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 67


    1    surgical clinician, right?
    2         A.    (Witness nodding).
    3         Q.    The way you expressed that, was it that
    4    reducible hernias should not go to a surgical
    5    clinician at that period of time?
    6         A.    I see your question, and I can definitely
    7    see why you'll see there's a link, but like we had
    8    talked previously, hernia being reducible is the
    9    one -- one criteria which should -- should be used
   10    by the clinician to determine whether it is routine
   11    or not.
   12               There are many other factors which will
   13    classify your hernia as a routine case or an urgent
   14    case, and we had talked about this big work group
   15    and all that meeting and all that hours-long
   16    discussion.        So hernia being reducible in the
   17    smaller size would be one factor, but not the
   18    factor -- the only factor, which should be used to
   19    determine whether a hernia is routine or not.
   20         Q.    Okay.     So you wouldn't have directed that
   21    reducible hernias aren't to be referred to a
   22    clinical -- a surgical clinician; is that right?
   23         A.    So if your question is whether a routine
   24    is interchangeable with reducible, you know, like,
   25    routine is interchangeable, there may be more



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 68 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 68


    1    e-mails, you know, so if you show me the e-mail
    2    then I can -- because I do not want to lose the
    3    context, taking one content out for a big e-mail.
    4    And an issue which goes on for, like, months and
    5    years to make a comment about this one statement.
    6    So if you have a context, then I would love to
    7    answer your question.
    8               MR. MOST:
    9                         Okay.    So this is a document I'm
   10                  going to label Exhibit C.          This is
   11                  entitled "Offender Surgical Procedure
   12                  Request."
   13                         (Whereupon Exhibit C was marked
   14                  for identification.)
   15    BY MR. MOST:
   16         Q.    Do you recognize this document or hernia?
   17         A.    I do.
   18         Q.    Did you participate in making this
   19    document?
   20         A.    I should have, yes.
   21         Q.    Okay.    At the bottom it says, "Revision
   22    date, 10/28/2013."        So this is about the period of
   23    time we've been talking about, right?
   24         A.    That's correct.
   25         Q.    And this appears to be a form that doctors



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 69 of 244
                                  Dr. Raman Singh                      11/4/2018
                                                                         Page 69


    1    are to use to determine how to treat hernias; is
    2    that right?
    3           A.     Not how to treat hernias, but this is more
    4    about the process.
    5           Q.     Okay.
    6           A.     Because we -- I don't think the treatment
    7    is done by the medical schools and the experts.
    8           Q.     So this is a form that helps detail the
    9    process by which an inmate with a hernia will be
   10    handled by the Department of Corrections medical
   11    system; is that right?
   12           A.     That's right.    So you have to see, there
   13    was a huge disconnect between where the care is
   14    being delivered to this place.            And the
   15    headquarters role became the conduit through which
   16    information is going to flow.            So if headquarters
   17    is getting -- let's say -- just throw a number --
   18    600 requests every day, there has to be a way to
   19    let them know that this request cannot wait.                  You
   20    have to act on this one first.            You know, things
   21    like efficient prioritization, I'm talking about.
   22    And then, because then headquarters has to contact
   23    LSU because we are not the only customers following
   24    LSU.        They're dealing with way other people in the
   25    system, so if I know this guy is urgent then I can



                       COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650             www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 70 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 70


    1    pick up a phone and call LSU and let them know.                 So
    2    this patient needs have to be communicated through
    3    the entire chain unless we really bend the curve.
    4               So this form, as I see it, is not telling
    5    someone how to treat hernias, but how to make sure
    6    what care has been determined is being delivered in
    7    a timely fashion all the way through these
    8    intermediaries to the ultimate care provided.
    9         Q.    Right.     Was this form for the doctors at
   10    the prisons or for the people at the Department of
   11    Corrections headquarters?
   12         A.    No.    This is an internal communication
   13    between the DOC headquarters and prison facilities
   14    requesting service.        So if I don't have an
   15    electronic health record, the only thing I see --
   16    and I didn't see, like, Melanie and her group.                If
   17    a patient needs hernia surgery, that is not enough
   18    information to help them jump, you know.              Like, it
   19    can wait a few days, or it cannot.
   20               So we were requesting more information.
   21    So this had to be filled out by the unit where all
   22    this primary encounters are happening.
   23         Q.    And then this form would be sent to the
   24    Department of Corrections headquarters?
   25         A.    Yes.     And from there, those directions are



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 71 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 71


    1    supposed to act and follow up based on information
    2    they got.
    3         Q.    Okay.
    4         A.    Because you have to understand, those --
    5    headquarters had no access to health care records.
    6    No access means no in the real time.
    7         Q.    So this was a form created by the
    8    Department of Corrections headquarters and it was
    9    given to the various prisons for how to communicate
   10    to headquarters about hernias?
   11         A.    That's right.
   12         Q.    Okay.     There's some fields here about the
   13    patient.     There's some check boxes for what kind of
   14    hernia they have, and then it looks like there are
   15    two checkboxes; one is for reducible hernia, and
   16    one is for non-reducible.          Do you see that?
   17         A.    Yes.
   18         Q.    For reducible hernia, it says, "to be
   19    managed non-operatively by primary care physician
   20    at prison."        Do you see that?
   21         A.    Yes, I do.
   22         Q.    And then for non-reducible hernia, it
   23    says, "Doctor will refer to general surgery."                Do
   24    you see that?
   25         A.    Yes.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 72 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 72


    1         Q.    So it looks like this is a binary choice.
    2    Reducible hernias are to be managed
    3    non-operatively; non-reducible hernias are to be
    4    referred to general surgery.          Is that right?
    5         A.    This is like -- this was a general
    6    consensus at that time, because, like you just
    7    eloquently described, non-reducible hernias need to
    8    be operated upon.       And, you know, I chimed in that
    9    there is no medical management.          So this tells us
   10    non-reducible hernia is a separate track, that this
   11    patient, you have to speed-track to get the surgery
   12    done.
   13               With reducible, then, you know, you can go
   14    into more -- many more pictures.           Like, you know,
   15    if reducible hernia can become a non-reducible
   16    overnight or not.       So this tells a very clearly to
   17    everyone else.      So all this -- like physicians
   18    seeing a hernia patient is all the clinical care,
   19    you know, you can go and make all those
   20    appointments and keep on doing all those things.
   21    But when you talk about surgery, which is a very
   22    different track, different track means they have to
   23    fill out surgical, you have to go and get the
   24    pre-surgical checkup done, you have to get a
   25    surgery date, you have to get other blood works



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 73 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                           Page 73


    1    done, you know, it's a very separate track.              So
    2    this really helped headquarters.
    3               And then in surgery side, there are
    4    multiple players.        You have to get them all aligned
    5    up to get eventually surgeries.           And I'm sure if
    6    you had -- no anyone who got a surgery done.                 So
    7    this form really triggered all those events for
    8    someone with a non-reducible.
    9         Q.    I see.
   10         A.    So then the question was not -- you know,
   11    whether he needs surgery, the question was when he
   12    needs surgery.       So this actually changed
   13    dramatically, because if anyone is checking
   14    non-reducible.       Before that, experts can argue
   15    whether this hernia patient needs surgery or not.
   16    Needs surgery, all right.          But once this box is
   17    checked off, non-reducible, then the question
   18    changes from whether to when.           Do you follow what
   19    I'm saying?
   20         Q.    Uh-huh.
   21         A.    That when means how urgent we need to get
   22    surgery done.
   23         Q.    And by contrast, if the box is checked
   24    reducible hernia, then that person is to be managed
   25    non-operatively?



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 74 of 244
                                  Dr. Raman Singh                      11/4/2018
                                                                        Page 74


    1         A.     Most likely.     But, you know, it means
    2    that, like we talked about, these are the
    3    guidelines.         But you can have it, and it is up to
    4    -- this is not written in the stone.              Medical
    5    science is not written in the stone.
    6                If a primary care provider -- and I can
    7    give you about the examples, and I have to pull the
    8    names.      We had a patient Angola provider delay that
    9    he needed surgery.         He was sent to ER twice, and
   10    they did not do surgery, and they sent him right
   11    back.      The surgeons from LSU send him right back.
   12    They did not do surgery.          And he went to the next
   13    day -- his hernia was strangulated, and he was sent
   14    back.      So more likely than not, if someone has a
   15    reducible hernia, will not need an urgent surgery.
   16    But can someone do the reducible hernia and get
   17    incarceration?         Yes, possibly.
   18         Q.     Okay.     So -- but they wouldn't get surgery
   19    until it becomes incarcerated?
   20         A.     No, not necessarily.        That's what I'm
   21    trying to say.         The reducibility of hernia.          Okay.
   22    Let me try one more time.           If hernia is
   23    non-reducible, then it's very clear that this
   24    patient needs surgery.          The question is not whether
   25    he needs surgery.         The question is when he needs



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 75 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 75


    1    surgery depending of multiple other factors.
    2               If the hernia is reducible, then the
    3    provider should look at all of the factors before
    4    making this determination.         There was the size of
    5    the hernia, comorbid conditions we talked about.
    6    If someone has a COPD, someone has nephritis,
    7    someone has raised and dropped down blood pressure,
    8    all kinds of things go into this decision-making
    9    process.     And now I'm talking if I'm the provider,
   10    what I'm going to look before making this
   11    recommendation.
   12         Q.    So it sounds to me like you're saying it
   13    would be too simplistic to have a rule that just
   14    says reducible hernias, no surgery.           You have to
   15    look at a lot of factors; is that right?
   16         A.    Exactly.   And, you know -- so you have to
   17    take -- and I can certainly understand why you
   18    jumped to the conclusion based on looking at this
   19    form, the history is all those work group meetings
   20    which you read about.        So all the people who were
   21    supposed to use that form, they know.            So they know
   22    what exactly the core group has consensus come to,
   23    but you cannot be creating 50-page form for every
   24    patient.     So that's more about the training and
   25    those guidelines to telling them what to do and the



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 76 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                         Page 76


    1    exception pathway.        You know, we have only two
    2    check boxes, but can there be a patient who may not
    3    be fitting either of the check boxes?             Yes.     So
    4    that's the exception pathway.            Two patients are
    5    also white or black, no.         Sometimes you see you
    6    don't know what to do.         But --
    7         Q.    Was this form to be temporary or was this
    8    to be a long-term form?
    9         A.    Well, hindsight is 20/20.         So -- but when
   10    I'm going to answer that, I'm sitting in 10/20/13.
   11    Nothing is permanent in my world, really.                Look
   12    where I am.        I never thought I'm going to be here.
   13    So the only thing ever permanent is change.
   14         Q.    Sure.     But I understand that.       In fall of
   15    2013, you observed a crisis situation dealing with
   16    the redesign, the closure of Earl K. Long.                Was
   17    this supposed to be sort of a temporary triage
   18    measure until that crisis was over, or was this
   19    going to be the long-term consensus going forward?
   20         A.    I see your question.         And answer is, yes,
   21    this was supposed to be temporary.            But the
   22    objectives were slightly different.
   23               We were trying to create a very efficient
   24    communication system.         So -- and communications
   25    means that all the providers.            It's a teamwork.        He



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 77 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                        Page 77


    1    is not only one provider in Angola.            You know, it's
    2    not old country doctors who does everything.                 You
    3    know, from delivering babies to operating on your
    4    hernia.     You know, it's a team.        How does
    5    information flow?        From one player to another, to
    6    the next doctor to the next doctor so that patient
    7    eventually gets, in a timely manner, what he needs.
    8               So the answer was we really intended to
    9    create this forms and they keep on improving on
   10    these forms as medical times are changing as you
   11    are learning about the process.
   12               THE COURT REPORTER:
   13                          Doctor, if I could ask you to slow
   14                  down just a little bit.
   15               THE WITNESS:
   16                          Sure.   Sure.
   17               MR. MOST:
   18                          Okay.   This next document, we're
   19                  going to label Exhibit D.
   20                          (Whereupon Exhibit D was marked
   21                  for identification.)
   22    BY MR. MOST:
   23         Q.    Okay.     This is an e-mail with an
   24    attachment.        The e-mail is dated March 31, 2014; is
   25    that right?



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 78 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                        Page 78


    1         A.    Yes.     Looks like an e-mail from March 31,
    2    2014.
    3         Q.    And the -- it's from C McVea to
    4    Stephanie Falgout.
    5               MR. BLANCHFIELD:
    6                          It's Stacy Falgout.
    7               MR. MOST:
    8                          Oh, Stacy.    Thank you.
    9    BY MR. MOST:
   10         Q.    It's from C McVea to Stacy Falgout.           The
   11    subject line says, "Hernia guidelines."             It says,
   12    "The part that is blinking -- They're comments from
   13    Dr. Singh and do not need to be in our official
   14    guidelines."        Then the attachment looks like -- it
   15    says, "Referral guidelines, Louisiana Department of
   16    Corrections for hernias."          Is that right?
   17         A.    Yes.
   18         Q.    Okay.     Looks to me like this was a draft
   19    of referral guidelines for hernias that you were
   20    coming up with; is that right?
   21         A.    The draft of the guidelines that the work
   22    group was coming up with.
   23         Q.    Okay.
   24         A.    I'm not an -- I'm going to be honest.             I'm
   25    not a hernia expert.        I'm not an expert.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 79 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                       Page 79


    1         Q.    And on the last page here, it says, "Some
    2    things we may want to look at are usual length of
    3    sentence, work status, ability to do manual labor
    4    if hernia is fixed, et cetera.          If we try and
    5    repair all hernias, the money will be gone."                Are
    6    these notes that you typed in there?
    7         A.    I don't think so.      I'm not a good typist,
    8    to begin with.       Let me put it this way, the way --
    9    and I'm going to tell you why.          My English is not
   10    that strong that I'm going to put all these things
   11    in here.     So based on what I think, who I am is
   12    very unlikely that I typed those things up with
   13    there.
   14         Q.    Were these your comments, though?          Did
   15    these reflect your comments?
   16         A.    I'd have to go back and look in the file.
   17    But this may be discussion.         You know, we had,
   18    like, so many meetings about the hernias.             Who
   19    commented what?       I think people are trying to take
   20    notes, but, you know, it's like multiple hours, but
   21    we talked about contents length.           We talked about
   22    work status, but it's very hard for me to recall in
   23    that meeting, which was attended by many health
   24    care providers, who made those comments.
   25         Q.    Okay.    When C McVea notes in the body of



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 80 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 80


    1    the e-mail, "The part that is blinking -- They're
    2    comments from Dr. Singh and do not need to be in
    3    our official guidelines," which part do you think
    4    McVea is referring to?
    5               MR. BLANCHFIELD:
    6                        Object to the form.
    7               THE WITNESS:
    8                        I think you have to ask them.
    9                  Like, I -- blinking means -- like, if
   10                  you would help me understand what is
   11                  blinking in here so I can say so.
   12    BY MR. MOST:
   13         Q.    I have no idea.
   14               MR. BLANCHFIELD:
   15                        I don't see anything blinking.
   16    BY MR. MOST:
   17         Q.    I don't see anything blinking, but, I
   18    mean, you know, this last part?
   19         A.    Yeah.
   20         Q.    The part about if we try and repair all
   21    hernias, the money will be gone.           Doesn't make into
   22    the hernia guidelines, of course, so I inferred
   23    that's what McVea is referring to.
   24         A.    And I can see why you would think that's
   25    what McVea is referring to, but me knowing the big



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB      Document 76-8 04/10/19 Page 81 of 244
                                   Dr. Raman Singh                      11/4/2018
                                                                         Page 81


    1    picture where we're talking about 50 million, and I
    2    just showed to you that hernia is only $325,000.
    3    It behooves me, you know, why I made the comments,
    4    because I knew from the get-go I was one of the few
    5    people who knew all the small pieces in the puzzle,
    6    that hernias are -- in fact, I wish that we could
    7    get a way to get all the -- should I talk to you or
    8    someone else that go find a surgeon to do the
    9    hernia surgeries --
   10           Q.     We're going to get to that.
   11           A.     Yes.    No.   No.   We're going to come that.
   12    You know, point is what is giving so much headache
   13    and we were so much fixated on getting -- and I'm
   14    not trying to downplay the importance of hernia.
   15    Believe me.          If that's was a patient has, that is
   16    the most important thing.            I'm not trying to
   17    downplay those things, by any means.               So I don't
   18    see that comment coming from me, but over ten
   19    years, you talk to -- you know, your colleagues
   20    become your friends, and they come back and kill
   21    you.        That's another thing.      But the comments I
   22    have made -- but it's hard for me to justify that
   23    hernia surgery will drain all the money if you just
   24    look at the evidence, $325,000, 50 million every
   25    year.



                       COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650             www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 82 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 82


    1         Q.    Okay.     So someone made the comment, "If we
    2    try to repair all hernias, the money will be gone,"
    3    but you don't think it was you?
    4         A.    Listen.     I'm not vouching for either way
    5    of any way, and I'm not sure if someone made the
    6    comment, but you are correct.           I see that comment
    7    on this piece of paper in the e-mail.
    8               MR. MOST:
    9                          So this next document is going to
   10                  be -- we're on E, I believe.          Okay.     So
   11                  this is the first page in an excerpt
   12                  from what's entitled "The Louisiana
   13                  Department of Public Safety and
   14                  Corrections Clinical Referral Guidelines
   15                  For Offender Care."        2014 Edition.
   16                          (Whereupon Exhibit E was marked
   17                  for identification.)
   18               MR. BLANCHFIELD:
   19                          And the page that you picked is
   20                  from where?
   21               MR. MOST:
   22                          It's 14 pages into this document.
   23                  We're looking at Bates stamps number
   24                  05005 and 05019.
   25               MR. BLANCHFIELD:



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 83 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 83


    1                         You understand this is --
    2               THE WITNESS:
    3                         Kind of, yeah.       Okay.
    4    BY MR. MOST:
    5         Q.    Okay.    So who created this document?            Was
    6    this headquarters that created the Louisiana
    7    Department of Public Safety Clinical Referral
    8    Guidelines, 2014 Edition?
    9         A.    Yes.
   10         Q.    Okay.    The second page of what we're
   11    looking at, does this look like part of those
   12    clinical referral guidelines?
   13         A.    It does.
   14         Q.    Okay.    Do you see where it says, towards
   15    the bottom of the page, "Hernias -- if hernia is
   16    reducible, continue to manage non-operatively?
   17         A.    I do see that.
   18         Q.    So this -- if hernia is reducible, manage
   19    nonoperatively has become part of the guidelines
   20    for offender care in 2014; is that right?
   21         A.    Yeah.    Like, reducibility of hernia was a
   22    major criteria.       Not the only criteria, but that
   23    was a major issue.
   24         Q.    What other criteria do you see here?
   25         A.    Well, if you have access to all other



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 84 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 84


    1    documents, we have so many documents about hernias
    2    where we -- and we also consulted with the
    3    surgeons.     This work was entitled.         And I still
    4    remember doing the Google search and finding this
    5    court case.        The Court has that, and I shared that
    6    with the entire staff, meaning all the prisons that
    7    what a court has declared about hernia.             Size, we
    8    have talked about, we have talked about comorbid
    9    conditions.        Like, you know, and I'm going back to
   10    this issue what's making hernia worse in addition
   11    to reducibility.
   12         Q.    But none of those factors appear on this
   13    page of the clinical referral guidelines?
   14         A.    No, they don't.
   15               MR. BLANCHFIELD:
   16                          Object to the form.
   17    BY MR. MOST:
   18         Q.    Okay.     You indicated that this reducible
   19    hernia is to be managed nonoperatively was intended
   20    to be a temporary measure, right?
   21         A.    We are going back and forth.          This
   22    operating a hernia is a purely, purely, purely
   23    clinical issue.        What we are talking -- we are
   24    mixing business with the clinical issues.
   25               Managing hernia nonoperatively is a purely



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 85 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 85


    1    clinical issue.      And now we're talked about how to
    2    get that hernia operated upon when Louisiana was
    3    facing a huge crisis.
    4               So if I have to answer that question, is
    5    it going to be -- if clinical finds this is not
    6    changing, which I don't think has changed, the plan
    7    was eventually any hernia where a surgeon is
    8    recommending surgery should get surgery done in a
    9    timeframe recommended by the surgeon.
   10               And the intent for creating all these
   11    forms were because we did not have an electronic
   12    health records.      So to know whether this patient,
   13    you know, how urgent the surgery needs, I have to
   14    have a document in my place -- my hand to, you
   15    know, so that headquarters can reach out to LSU and
   16    create all those referrals.
   17               The way it used to work prior to Earl K.
   18    Long closure, the residents from Earl K. Long went
   19    to Angola.     And once they determined -- and we can
   20    talk about, you know, but let's not go there, that
   21    this -- let's say the best case scenario that this
   22    patient needed surgery, they would fill out the
   23    surgical paperwork, and that had nothing to do with
   24    DOC.   They would bring that packet back to the
   25    staff physician at Earl K. Long, and they would



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 86 of 244
                                  Dr. Raman Singh                      11/4/2018
                                                                        Page 86


    1    have their meetings, and the staff physician would
    2    sit down and approve.          Then they would send that
    3    package to a surgery review committee in New
    4    Orleans Dr. Mike Kaiser used to head.              And that
    5    committee used to review and approve or not
    6    approve, and they schedule the surgery.              Then that
    7    packet would come back to Earl K. long, And then
    8    Earl K. Long would contact Angola and say that's --
    9    yes.        That this inmate A can come back on November
   10    the 15th for surgery.
   11                  So once DOC was facing this crisis and had
   12    to recreate, that's when we went back to LSU.                 But,
   13    guys, how did you all do it?            How did this
   14    information, you know, went from one place to
   15    another?        And we had started to create the database
   16    and system so that we can replicate and duplicate
   17    what exactly LSU did.
   18                  So to answer your question, reducibility
   19    of hernia, that's a purely clinical issue that has
   20    nothing to do with the business side on, you know,
   21    how you make things happen.
   22           Q.     So was there a rule that nonreducible
   23    hernias would be managed nonoperatively?
   24                  MR. BLANCHFIELD:
   25                          Object to the form.



                       COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650             www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 87 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 87


    1               THE WITNESS:
    2                          Nonreducible?     I think you
    3                  misstated.
    4               MR. BLANCHFIELD:
    5                          Yes.   You're right.     And it's been
    6                  asked and answered now three or four
    7                  times, so --
    8    BY MR. MOST:
    9         Q.    Was there a rule that reducible hernias
   10    would be managed nonoperatively?
   11         A.    I never made a clinical rule.
   12         Q.    Okay.
   13         A.    Because rules are means -- rules of laws,
   14    they are set in the stone.          These are clinical
   15    guidelines.        These are not the rules.       No health
   16    care provider was ever forbidden from doing what he
   17    felt was the best patient clinical care.
   18         Q.    Okay.     So after the redesign, my
   19    understanding is the way the system worked was an
   20    inmate would be seen by a doctor at their prison,
   21    say Angola.        If the doctor thought that they needed
   22    to be assessed for hernia surgery, if they had a
   23    hernia, they would make a notation in the
   24    electronic exception system, that would go to
   25    Department of Corrections headquarters where staff



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 88 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 88


    1    were scheduling people would then schedule an
    2    appointment with a outside surgical expert; is that
    3    right?
    4         A.    Yes and no.    That part was even before the
    5    redesign.     When I used to work at Angola, and based
    6    on my clinical knowledge, I determined that this
    7    patient's, you know, needs for further evaluation.
    8    Then I would fill out a referral, and that referral
    9    would go to LSU surgical residents.
   10               What then actually the headquarters did is
   11    to replicate that model, because that system was
   12    completely taken away from the picture by internal
   13    forces like we talked about.
   14         Q.    Okay.
   15         A.    So it's not that the new system told the
   16    doctor, yes, patient has any complaint can fill out
   17    sick call, access to health care, and he should be
   18    seen by your provider.
   19         Q.    Okay.    So it would go an inmate fills out
   20    sick call, sees a health care professional at
   21    Angola.     If there's a hernia that they think should
   22    be accessed by a surgical expert, they would send
   23    it to headquarters, and then headquarters would
   24    schedule an appointment; is that right?
   25               MR. BLANCHFIELD:



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 89 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                          Page 89


    1                        Object to the form.
    2               THE WITNESS:
    3                        And based on the guidelines.            So
    4                  it's not only the process.         Then we are
    5                  also talking about the guidelines that
    6                  who should get, who should not get a
    7                  referral.    When you are referred -- when
    8                  you don't -- you know, it's like if your
    9                  opinion is nonreducible hernia, then you
   10                  must refer kind of thing also, yes.
   11    BY MR. MOST:
   12         Q.    But it would go through headquarters; is
   13    that right?
   14         A.    It's exception.     It was like a system.             So
   15    like the referral I filled out when I was a staff
   16    physician didn't change much.          But the difference
   17    was, at that time, the nurse used to fax that to
   18    Earl K. Long, and now we created an electronic
   19    system that that referral would be scanned by the
   20    nurse, not necessarily by the health care provider.
   21    And headquarters will also access that referral to
   22    work on it.     So this way headquarters can forward
   23    that information to LSU in New Orleans.            So we had
   24    the liaison from LSU.
   25               So the Nurses at the headquarters who take



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 90 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                        Page 90


    1    out the referral and put in the LSU system.
    2    Because LSU said now you are an external consumer,
    3    so we had no access to LSU's record.             So
    4    Eceptionist -- I'm -- I saw a patient in Angola.                  I
    5    wanted a cardiologist, let's say just to get out
    6    from this hernia issue and he needs to see a
    7    cardiologist, I would fill out a referral, and my
    8    -- the nurse would scan the referral in
    9    Eceptionist.        Eceptionist will -- you know, the
   10    headquarters will access, take that -- our copy and
   11    paste and put in the LSU's request center.              That
   12    would go to LSU.        Because LSU never worked on
   13    Eceptionist.        Even though that's where we got it
   14    from, but let's keep it simple.
   15               And then LSU will process and send this
   16    information back to headquarters in LSU's system.
   17    And once headquarters will see that headquarters
   18    will go and input in Eceptionist and see if your
   19    patient has got an appointment or no, LSU is asking
   20    for more information.
   21         Q.    Okay.
   22         A.    So same thing work for hernia like.
   23         Q.    So after '13, every surgical referral for
   24    hernia went through headquarters?
   25         A.    Yes.     And every other referral went in



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 91 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 91


    1    Eceptionist.
    2               MR. MOST:
    3                        Okay.    That was E.     The next
    4                  exhibit is going to be F.
    5                        (Whereupon Exhibit F was marked
    6                  for identification.)
    7    BY MR. MOST:
    8         Q.    This appear to me to be an exchange of
    9    e-mails between you and M. Callahan, Melissa
   10    Callahan; is that right?
   11         A.    Uh-huh (affirmative response).
   12         Q.    This is dated June 19, 2014; is that
   13    right?
   14         A.    Uh-huh (affirmative response).
   15         Q.    So looking at the second page, looks to me
   16    like representative Smith has been inquiring about
   17    Tony Cormier, an inmate at Hunt, who's been
   18    suffering from an inguinal hernia since 2012.               And
   19    it says -- here is the response from Hunt.              Quote,
   20    "He has been referred for hernia repair, but HDQ
   21    denied as hernia is reducible with instructions to
   22    resubmit if condition worsens.          He has not been
   23    denied pain medication and is welcome file to an
   24    ARP as no retaliation will take place."            Do you see
   25    that?



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 92 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 92


    1         A.     Yeah.
    2         Q.     So Hunt present -- I'm sorry.        Let me
    3    start over.
    4                Is HDQ, is that a reference to DOC
    5    Headquarters?
    6         A.     That's correct.
    7         Q.     Okay.   So Hunt is saying this inmate,
    8    Tony Cormier, has been referred for hernia repair,
    9    but headquarters denied as hernia is reducible.
   10    That's what Hunt is saying?
   11         A.     That's what it looks like.
   12         Q.     Is that what would happen back then,
   13    headquarters would deny surgeries as reducible for
   14    hernias?
   15         A.     Once again, I'm going to give you the same
   16    answer.      It shouldn't have happen.       Because when
   17    you people talk about headquarters, they usually
   18    means medical and mental head director.
   19                So my instruction to the staff was that
   20    headquarters -- and you will find countless e-mails
   21    from me saying this thing, the headquarters means
   22    which I meant my office should not approve or deny.
   23    But did everyone follow those instructions all the
   24    time?      I cannot vouch for that.
   25         Q.     Okay.   Later in this e-mail, Melissa



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 93 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 93


    1    Callahan writes, "Apparently surgeries like this
    2    must be approved by the department's medical/mental
    3    health director."       Do you see that?
    4         A.    That's what she believed.
    5         Q.    Was she right or was she wrong?
    6         A.    I don't think so, no.       Because, you know,
    7    there's like -- imagine for a second, you are the
    8    medical/mental health director, there are hundreds
    9    and hundreds and thousands of requests coming from
   10    referral.     And then at the same time,
   11    medical/mental health director is also responsible
   12    for redesigning the mental health system, drug core
   13    system creating this LSU transition in addition to.
   14    You think if it is possible for medical/mental
   15    health director to go through each record, the
   16    answer is, no, I did not.         I did not even touch it.
   17    So a lot of presumption realistically -- in your
   18    day, you are supposed to work eight hours.             I used
   19    to work 9 to 10 hours, like, whatever.            You think I
   20    could have gone through each referral, being some
   21    we did in Eceptionist, and Eceptionist was not only
   22    about DOC.     We were also talking about 104 jails,
   23    creating this process at the same time.            Working
   24    with the Governor's office.         And in addition to my
   25    all other rules being the chairman of sex offender



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 94 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 94


    1    task force, working on the electronic health care
    2    task force, working on -- no.          What I'm trying to
    3    say, no.
    4         Q.     Okay.
    5         A.     So I don't remember.      I do not -- I
    6    absolutely no for sure that I did not deny any
    7    request because my philosophy is same.            And since I
    8    did not do it, so I can vouch that I did not do it.
    9    I did not deny any surgery.
   10         Q.     And you didn't create a rule that would
   11    deny surgery, like reducible hernias don't get
   12    surgery?
   13         A.     My instruction and my e-mails to all my
   14    staffs, all the time, and including the new stuff
   15    who were hired at DOC headquarters to oversee this
   16    process and implement this process was very clear
   17    from day one.
   18                Headquarters does not approve, does not
   19    deny.      Sometimes you need more information to make
   20    a prioritization determination, because I do not
   21    want bureaucracy to slow down needed care, but we
   22    were not in approval or denial business.
   23                And if you have access to my e-mail, I
   24    don't know if you can do a search and you will
   25    find, like, countless e-mails.          It's restating this



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 95 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 95


    1    fact.
    2          Q.    So Hunt was wrong when it said, if
    3    referred for hernia repair, but headquarters
    4    denied?
    5                MR. BLANCHFIELD:
    6                           Object to the form.    It's not
    7                   Hunt.     It's -- someone wrote that
    8                   e-mail.
    9    BY MR. MOST:
   10          Q.    It says "Hunt."     Here's the response from
   11    Hunt.      So whoever wrote the response from Hunt was
   12    wrong when they said he has been referred for
   13    hernia repair, but headquarters denied as hernia is
   14    reducible.      That was wrong?
   15          A.    This is not a yes or non question.         I did
   16    not deny it, but headquarters has more staff than
   17    me.     So if you want to go into the details to get
   18    the answers, if you bring file to Cormier, I can
   19    look, you can look and we will see, if it was
   20    denied, who denied it.         Because that's the beauty
   21    of Eceptionist.         It's all electronically tracked.
   22    Talking about if someone denied it, that person
   23    should have signed into the account.
   24          Q.    So no one at the Department of Corrections
   25    headquarters should be declining or denying



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 96 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 96


    1    surgery?
    2         A.    Yes.     I can absolutely answer this
    3    question.     There should be.
    4         Q.    Okay.
    5         A.    Because that was the instruction from me.
    6               MR. MOST:
    7                          So the next document is F -- I'm
    8                  sorry, G.
    9                          (Whereupon Exhibit G was marked
   10                  for identification.)
   11               MR. BLANCHFIELD:
   12                          Yeah.
   13               THE WITNESS:
   14                          Can I just take a bathroom break?
   15               MR. MOST:
   16                          Of course, yeah.       We'll take a
   17                  pause.
   18                           (Off the record.)
   19               MR. MOST:
   20                          We just took a five-minute break.
   21    BY MR. MOST:
   22         Q.    Okay.    So we're looking at a document --
   23    this is Exhibit D.         It says, "LPS hernia repair
   24    list, updated 3/28/14."           Do you see that?
   25         A.    Yes, sir.      I do.



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 97 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 97


    1           Q.   Have you ever seen this document before?
    2           A.   I do recall seeing this document before.
    3           Q.   Okay.   We were talking just before the
    4    break about how headquarters shouldn't be denying
    5    or declining surgical referrals for hernias, right?
    6           A.   Yes.
    7           Q.   Okay.   So this list, the far left column
    8    has names of inmates.         It's got the date of birth.
    9    Do you see number of diagnosis date recommendation
   10    for some of them and then additional comments to
   11    the far right?       Do you see that?
   12           A.   Yes, sir, I do.
   13           Q.   And it looks like some of them are also
   14    labeled by color according to category, categories,
   15    4, 4.5 or 5 hernias.       Is that the 1 to 5 scale for
   16    hernias that was developed for rating the severity
   17    of hernias?
   18           A.   I think Angola, Dr. Lavespere, yes.
   19           Q.   Five being the worst, one being the least
   20    bad?
   21           A.   I have to go back and see, but something
   22    like this, you know.
   23           Q.   Okay.   Do you see that the additional
   24    comments for many, if not more than half, perhaps
   25    of these says "declined by HQ"?



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 98 of 244
                                Dr. Raman Singh                      11/4/2018
                                                                      Page 98


    1         A.    I do see those comments.
    2         Q.    So why would this chart say "declined by
    3    HQ," if HQ shouldn't have been declining hernia
    4    repair?
    5         A.    I definitely agree with you.         And you may
    6    want to ask the people who prepared these charts.
    7         Q.    Okay.
    8         A.    Because I can only tell you HQ had many
    9    people working for HQ, medical/mental health
   10    records, my instructions were clear from day one
   11    till the day I left.       And still I hold to the same
   12    belief.     When I look back, headquarters was not in
   13    a situation to approve or deny any medical
   14    procedure or any medical necessity when you have
   15    not laid your eyes on the patient.           If you have not
   16    seen, you just should not be doing it.            It's that
   17    simple.
   18         Q.    Okay.    So some of these -- and then it
   19    says, "recommendation surgical repair," and then it
   20    says "declined by HQ."        That seems like a real
   21    problem, if that's actually what's happening,
   22    right?
   23         A.    Absolutely.
   24         Q.    Right.    So it seems like this document
   25    would be a major red flag to you if it's got dozens



                    COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 99 of 244
                                 Dr. Raman Singh                      11/4/2018
                                                                       Page 99


    1    of men with notations declined by HQ for hernias,
    2    some of them with recommendations surgical repair?
    3           A.   Yes.
    4           Q.   Okay.    When did you see this document?
    5           A.   Once again, I have to go back and pull
    6    that file out if you know the exact date, but I
    7    know when Angola prepared the document, they
    8    e-mailed it to many folks at headquarters, and when
    9    it came to me, I cannot guarantee you when exactly,
   10    but I reviewed it in a timely manner.
   11           Q.   So you think it might -- you might have
   12    received this shortly after it was created in 2014?
   13           A.   Say that again, please.
   14           Q.   So you were saying you received these
   15    spread sheets like this in your job?
   16           A.   I reviewed.
   17           Q.   You reviewed them?
   18           A.   Yes.
   19           Q.   And --
   20           A.   This one, yes.     I do recall reviewing this
   21    one.
   22           Q.   Okay.    What did you do after you reviewed
   23    this one?
   24           A.   I think there was a big meeting in my
   25    office about this document because this was not



                     COURT REPORTERS OF LOUISIANA, LLC
 PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 100 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                       Page 100


    1    happening in, like, silos.          Angola has the
    2    documents, and I'm still a member -- we had an LPN
    3    in my office.       She was a specifically assigned.
    4    This become a huge topic after we were done with
    5    all those, you know, big issues kind of thing,
    6    figuring out LSU fiscal -- hernia did become a
    7    major, major issue.        We talked a lot about hernia.
    8    So as I remember assigning a nurse specifically so
    9    that, you know, we stay on the top of the situation
   10    creating a list.       Okay, how many hernia patients we
   11    got?     How many surgeries?      So if I was going to
   12    LSU, that meaning more surgical slots so put
   13    yourself in my shoes.        Dr. Singh, I need more
   14    slots.      So what would Dr. Singh have?         How many
   15    slots do you need?        That's a common sense.        You
   16    know, if you're young in a business transaction, so
   17    I wanted to know from the feel.           Okay, how many
   18    patients should I ask for what?           Was is the need?
   19    Let's go and have a good handle on the situation.
   20    So, yes.      We were meeting talking about this, doing
   21    video conferencing about the list.            Because I
   22    wanted to know.       There were patients who really
   23    needed surgery.       And then there were patients who
   24    could wait for surgery.         There were patients who
   25    should be, based on the clinical guidelines,



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 101 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                      Page 101


    1    managed by health care professionals.             And we
    2    needed to know things.         I needed to know.       And I
    3    know it was hard to know the exact numbers, but the
    4    ballpark so that the I can go to LSU and ask for
    5    those resources.
    6          Q.    So it sounds like part of what you saw
    7    here is that a lot of inmates need surgery, and so
    8    you worked with LSU to try and get slots; is that
    9    correct?
   10          A.    Oh, absolutely.
   11                MR. BLANCHFIELD:
   12                        Object to the form.
   13                THE WITNESS:
   14                        Sorry.
   15    BY MR. MOST:
   16          Q.    What about this issue about declined by
   17    HQ?    Did you look into that?
   18          A.    Yes, I did.
   19          Q.    What did you find?
   20          A.    Well, all this was headed by the chief
   21    nursing officer's office.         You know, all these
   22    nurses and understanding of the training.              And
   23    occasionally, I'd find the variance from the
   24    practice from the instructions and the guidelines.
   25    So the supervisors had to act on that and correct



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 102 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 102


    1    it.
    2          Q.     So do you mean you did find that
    3    headquarters was declining hernia surgeries?
    4          A.     So the way declining worked was likely
    5    different.       It was not as a health insurance is
    6    declining a procedure.         Sometimes headquarters
    7    would ask for more information.           That, you know, we
    8    need.       So before we created this form, or maybe
    9    sometimes after we created this form, if
   10    information is not enough, and you take all this
   11    information in Eceptionist and you send to LSU.
   12    Now LSU needs more information.
   13                 Keep in mind there was no tool in the
   14    market just to meet this very specific need for
   15    Louisiana DOC created by LSU's privatization.               We
   16    had compromised on getting on Eceptionist because
   17    we needed a tool to communicate information between
   18    different systems because electronic health records
   19    were not talking.        But there was nowhere in
   20    Eceptionist to where you could say, Okay, I'm going
   21    to pend it.       All right.    I need more information
   22    back and forth.       So sometimes they had to close the
   23    files.
   24                 Denied, as it was explained to me by the
   25    staff who are managing that office at the



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 103 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                        Page 103


    1    headquarters, was seeking more information, or in
    2    some times, it was a misunderstanding, and
    3    sometimes it was a training issue.
    4         Q.     What was a misunderstanding?        That there
    5    were headquarters staff declining hernia surgeries?
    6         A.     Like -- repeat the question.
    7         Q.     I'm sorry.     Yeah, let me start over.        I
    8    don't totally understand you.
    9                The question was, did you find out whether
   10    headquarters was declining hernia surgeries, and
   11    you said that you found out that they were asking
   12    for information.         So you are saying when you
   13    investigated this, you found out, no, there was no
   14    declining going on, there was just requests for
   15    more information, or did you find out, yes, there
   16    was some declining going on and that's a problem
   17    that needs to be solved?
   18         A.     Why I'm taking time, because this was a
   19    very complex issue.         You know, you had a policy in
   20    the place, but you got a lot of staff trying to
   21    implement this new thing.         So how to tell this to
   22    you in a very summarized form, which will -- well,
   23    describe what was happening.          So you have to bear
   24    with me on that issue.
   25                Okay.   Let me think.     Headquarters was



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 104 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 104


    1    never supposed to decline any surgery.              That was my
    2    instruction.        That was my philosophy.        That is my
    3    still philosophy.        Headquarters should not decline,
    4    unless it's absolutely you do it, you know, totally
    5    like cosmetic where they don't know the law.                So we
    6    have agreed to put that part aside; is that
    7    correct?
    8         Q.     Correct.
    9         A.     So if we don't talk about whether it's
   10    completely, like, same.
   11         Q.     We can just say --
   12         A.     Although we were are talking about hernia
   13    or, like, any other surgery or medical procedure,
   14    headquarters, that was my instruction was never
   15    supposed to decline or approve.            We would not do
   16    any of the approval business.            You know, we were
   17    only facilitators.         We were only supposed to
   18    facilitate the process.          And at the same time, that
   19    was not the only job medical/mental health
   20    director's office had.
   21                My other job is to make sure that
   22    physicians are trained.          There are guidelines and
   23    you know, the practices are consistent, they meet
   24    the standard.        So now we are talking about all
   25    these issues in one, and that was also part of my



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 105 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 105


    1    job.        If a physician is not following the standard,
    2    then there has to be systems so that I can find out
    3    and I can act and I can write things like this.
    4                  So your question is, there are many
    5    e-mails about this headquarters declining, this was
    6    a major issue because this was so new, even for the
    7    fields and even for the staff because that's what
    8    they feel like.        I don't think I have good answer
    9    for you.
   10           Q.     You can't answer whether you found out
   11    whether headquarters was declining hernia
   12    surgeries?
   13           A.     Well, headquarters was not declining, but
   14    yeah, in many cases, headquarters was sending
   15    requests back to the provider.            And in many cases,
   16    training did not only involve the provider, but
   17    also involved the headquarters staff that they
   18    should not had done it.          So hernias is one of the
   19    issues.
   20           Q.     So headquarters staff was sometimes
   21    inappropriately sending requests back to the
   22    prison?
   23           A.     If you take inappropriate, because that
   24    would require me to review the record and to give
   25    you my judgment on each case.            But was headquarters



                       COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650            www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 106 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                        Page 106


    1    sending requests back to the field?             Many times.
    2    Did I -- when it was brought to my attention, did I
    3    side with the headquarters all the time?              No.      Many
    4    times I felt like, no, this shouldn't have been
    5    done.       But this was my unusual impression.          And
    6    then we would go back and correct and train the
    7    headquarters staff on all those issues, and that
    8    was a very different show.
    9                 Okay.   I know what -- here's what's going
   10    on, so that -- please bear with me.             First, we
   11    talked about the policy, you know, how should it
   12    be.     Now we are talking about the practice and
   13    implementation, which requires, like, you know,
   14    staffing and the staffing training.             So we are in a
   15    very different territory right now you and I.
   16                 So first part of my deposition was all
   17    about the policies and how should it be and, you
   18    know, what our goals were.           Now we're talking about
   19    the execution.
   20                 So if a doctor felt like headquarters
   21    denied?       Yes, he did.    Were other units also many
   22    times felt like headquarters was denying?               Yes.
   23    Because you just showed me the e-mail from Hunt.
   24    Did I hear that unit was saying headquarters was
   25    denying?       Absolutely, yes.      Did we work on that?



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 107 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 107


    1    Yes.        We had our internal meetings at the
    2    headquarters figuring out what exactly happened,
    3    how often it required retraining, explaining this
    4    concept to this new staff, which we did.              But was
    5    normally on the policy issue at the execution and
    6    this office was being managed by other people.
    7           Q.     So what required retraining?       The fact
    8    that they were declining hernia referrals?
    9           A.     To answer truthfully this question, you
   10    know, you have to pull that individual record and
   11    talk to the people who handled that case.
   12           Q.     No, I'm asking you what you just said,
   13    some people needed to be retrained?
   14           A.     That's right.
   15           Q.     What were they doing wrong that they
   16    needed to be retrained?
   17           A.     Well, in some cases, not necessarily
   18    hernia, so my statements are like, you know, very
   19    generally statements.         Like they were asking for
   20    more guidelines or like in an MRI case, if the
   21    patient should have an X-ray or a sleep study case,
   22    this sleep study should be ordered by a sleep
   23    expert.        And then this provider will pick up a
   24    phone and call me and say, No, that's not what the
   25    consensus is.        And I would say, yeah, I'm going to



                       COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650            www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 108 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 108


    1    review the file and then we will have a meeting and
    2    we will retrain this nurse and let the headquarters
    3    know.
    4                  You know, in general, a patient who
    5    requires MRI, needs an X-ray, but not necessarily
    6    all the time, so they provided -- he's recommending
    7    MRI.        Being a nurse, you should overrule a
    8    provider.        Or they say that this patient needs not
    9    MRI, CAT scan, then you are not the prescriber.
   10    You know, this call has to come from the provider,
   11    not from the nurse.
   12           Q.     Did anybody need to be retrained as a
   13    result of this document here that says, "declined
   14    by headquarters maybe 50 times"?
   15                  MR. BLANCHFIELD:
   16                          Object to the form.       It doesn't
   17                     say "50 times."
   18                  THE WITNESS:
   19                          But understanding your concern,
   20                     like recall many meetings about this
   21                     document, not necessarily declining was
   22                     a major issue, but at the same time, the
   23                     primary objective of creating this
   24                     document was to get a handle on this
   25                     hernia situation to know how many



                       COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650            www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 109 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 109


    1                  patients we have and how serious they
    2                  are.
    3                         So first thing, it was making
    4                  Angola understand the new process.             You
    5                  know, these providers were working in
    6                  their silos.       So understanding that if
    7                  you don't get hernia surgery, that's how
    8                  they saw it.       So to them, it was
    9                  declined and that's it.          It may be LSU
   10                  telling that we don't have a spot.             So
   11                  there was a huge disconnect with this
   12                  multi-step process letting them know
   13                  that that is what's happening.
   14                         At the same time, in some cases,
   15                  we did find, well, you know, this staff
   16                  made an error and closed accidentally a
   17                  request or send the request back
   18                  accidentally.       Sometimes we found that
   19                  patients got transferred and Eceptionist
   20                  had no feature to transfer a patient
   21                  from Angola to Hunt.         So that request
   22                  was closed and then patient went back to
   23                  Angola and they are simply presuming
   24                  that, well, this patient was seen, let's
   25                  say four months ago.         We made a



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 110 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 110


    1                   recommendation, and now it's declined.
    2                   What exactly happened when patient got
    3                   transferred to Hunt, Eceptionist
    4                   automatically closed the request.           Then
    5                   he went back to Angola, Angola not
    6                   knowing how Eceptionist works and all
    7                   those things.     So we had to work with
    8                   Eceptionist.     We had to pay them money
    9                   because I believe that offender transfer
   10                   is a routine business in DOC.         They get
   11                   transferred all the time.        Why should a
   12                   request close?     Because that
   13                   complicates, compromises continuity of
   14                   care.
   15    BY MR. MOST:
   16         Q.     So this document is largely wrong, that
   17    headquarters was not declining as many hernia
   18    surgeries?
   19         A.     By and large, headquarters was not in the
   20    business to decline.        But a lot of people -- Angola
   21    is not the only one who had that have impression at
   22    that time.
   23         Q.     I'm not asking if they were in business,
   24    I'm saying is this document right or wrong,
   25    headquarters was declining a lot of hernia



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 111 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 111


    1    surgeries?
    2          A.    I can only tell you what I knew head
    3    headquarters was doing.          And to say this document
    4    is right and wrong, you may want to go and look on
    5    individual cases and come to this conclusion by
    6    yourself.
    7          Q.    Based on your experience, what would you
    8    answer be?
    9          A.    My answer would be headquarters shouldn't
   10    have been declining.
   11          Q.    I'm not asking about should or shouldn't;
   12    I am asking about what they were doing.               Based on
   13    your experience, your understanding, were they
   14    declining them?
   15          A.    As far as I know, headquarters was not
   16    declining.
   17          Q.    Okay.
   18          A.    As for the majority of the cases, they
   19    were not.
   20          Q.    So this is wrong?
   21                MR. BLANCHFIELD:
   22                         Object to the form.
   23                THE WITNESS:
   24                         That conclusion, headquarters
   25                   declined, is largely wrong.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 112 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 112


    1                MR. MOST:
    2                         Okay.    Now we're on Exhibit G.
    3                   I'm sorry, no. It is H.
    4                         (Whereupon Exhibit H was marked
    5                   for identification.)
    6    BY MR. MOST:
    7          Q.    Okay.   This appears to me to be a
    8    document, an e-mail from Dr. Lavespere to Terry
    9    Cannon, cc'ed to Stephanie Lamartiniere and
   10    Stephanie Farmer; is that right?
   11          A.    Yes.
   12          Q.    It's dated March 23, 2015, right?
   13          A.    Yes.
   14          Q.    It writes, "I had Michael Kelly called
   15    over this afternoon to evaluate his hernia.
   16    Michael has a left inguinal hernia of small to
   17    medium size.        It is easily reducible when lying
   18    supine.      By DOC, hernia guidelines, he is not a
   19    surgical candidate."         Do you see where it says
   20    that?
   21          A.    Yes.
   22          Q.    Is Dr. Lavespere right or wrong about his
   23    statement, by DOC hernia guidelines, he is not a
   24    surgical candidate?
   25          A.    And I'm going to presume what he meant,



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 113 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                          Page 113


    1    that for surgical reference based on sending him to
    2    a surgical clinic for a surgical evaluation.                 I
    3    recall that was the guideline at that time.
    4         Q.     What was the guideline?
    5         A.     Well, you have to pull the guidelines, you
    6    know, exact details we talked about, those
    7    guidelines.         And until I have yet to see the
    8    guidelines, because I recall it differently, that
    9    when you refer, when not to refer, the consensus
   10    report from the work group.
   11         Q.     It says, "Michael has been referred to the
   12    surgeon, 4/24/14.         However, the consult was
   13    returned because the herniation was reducible.
   14    According to headquarters note, 'Please have PCP
   15    continue to monitor reducible hernia and refer if
   16    condition changes.'"          Do you see that?
   17         A.     I do see that.
   18         Q.     So it sounds to me like this Angola inmate
   19    was referred to a surgeon, and then headquarters
   20    returned it because the herniation was reducible;
   21    is that right?
   22         A.     That's what it seems to me, too.
   23         Q.     Okay.     Is that the way it should have
   24    been?
   25         A.     Based on the guidelines.         And, once again,



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB      Document 76-8 04/10/19 Page 114 of 244
                                   Dr. Raman Singh                     11/4/2018
                                                                        Page 114


    1    you know, we are talking with, based on our
    2    presumption, without having the details in front of
    3    me.     You showed me a form where there was a check,
    4    reducible and nonreducible, so if you put two and
    5    two together, then that's what seems like the
    6    guidelines were --
    7          Q.     Okay.
    8          A.     -- mostly.
    9          Q.     So headquarters would bounce back a
   10    surgical referral, if the hernia was reducible?
   11          A.     Asking PCP to follow, and that was the
   12    medical units medical director's job, that if the
   13    work group provided physicians have come to a
   14    consensus and have created a guideline, the
   15    expectation is for providers to stick to the
   16    guidelines.          And if there's a reason to not follow
   17    the guideline, then follow this exception pathway
   18    and explaining why, you know, this patient needs --
   19    that he needs a surgical consult, but he doesn't
   20    meet guideline.          Because no -- there was no blanket
   21    stop.       So the guidelines are there as a guideline.
   22    They're not the rules.            But by and large, you
   23    expect the staff to follow guideline and to pick up
   24    a phone and call and give you more information, if
   25    they believe this patient needs to be seen by a



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 115 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 115


    1    surgeon, but does not meet the guideline
    2    requirement.
    3         Q.     Okay.   So the guideline was, reducible
    4    hernias are to be managed nonoperatively.              So has
    5    here, if a prison doctor refers someone for surgery
    6    and they have a reducible hernia, DOC is going to
    7    bounce it back and say please have PCP continue to
    8    monitor and refer if condition changes, right?
    9                MR. BLANCHFIELD:
   10                         Object to the form.
   11                THE WITNESS:
   12                         I'm going to give you the same
   13                   answer that you had asked, like, almost
   14                   30 minutes ago.      And, you know, maybe
   15                   you may want to see the guidelines, the
   16                   complete and totality by the DOC.
   17                         As I recall, hernia being
   18                   reducible was one of the factors, not
   19                   the only factor.      We talked about
   20                   intraabdominal pressure.        We talked
   21                   about the smoker, the COPD, and other
   22                   considerations which should go into the
   23                   decision-making process.
   24                         It's not a knee-jerk straight
   25                   reducible and nonreducible.         Once again,



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 116 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 116


    1                   I'm going to explain.       If a hernia is
    2                   nonreducible, then it's very
    3                   straightforward treatment pathway.           The
    4                   question is not whether surgery; the
    5                   question is when based on other clinical
    6                   information.
    7                        But if a hernia is reducible, then
    8                   you are -- the clinician should consider
    9                   other factors before making a clinical
   10                   decision whether a patient needs to be
   11                   sent to surgery or not.
   12                        So your question is very
   13                   straightforward.      The way it comes out
   14                   to me, and I may be wrong, if it's
   15                   reducible, it's not operation.          That may
   16                   be the case; that may not be the case.
   17    BY MR. MOST:
   18         Q.     This e-mail says, "However, the consult
   19    was returned because the herniation was reducible."
   20    So it sounds like whoever is doing the return, the
   21    consulting, is considering reducible to be the key
   22    characterization?
   23                MR. BLANCHFIELD:
   24                        Object to the form.        And you're
   25                   only reading part of the e-mail.          That



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 117 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 117


    1                   e-mail goes on to many other factors.
    2                THE WITNESS:
    3                        So the answer would be the same
    4                   thing.   Lack of information.        If hernia
    5                   is reducible, but still patient needs to
    6                   be seen by the surgeon -- and that's
    7                   when we talked about -- the headquarters
    8                   should have sent it back to the unit
    9                   asking for more information.         Then
   10                   please, you know, provide more
   11                   information.     Because that information
   12                   will go to a surgeon.       And, you know,
   13                   before seeing the patient based on would
   14                   like to see.     Just having this
   15                   information that hernia is reducible may
   16                   not be enough information for a surgeon
   17                   and not enough information for the
   18                   prioritization.
   19                MR. MOST:
   20                        This is going to be Exhibit I.
   21                        (Whereupon Exhibit I was marked
   22                   for identification.)
   23    BY MR. MOST:
   24         Q.     This appears to me to be an e-mail from
   25    Annette Dupuis to Connie Leonards dated November



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 118 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 118


    1    7th, 2013, an e-mail; is that right?
    2         A.      It seems to be right.
    3         Q.      Looking at the second page, do you see
    4    where, towards the bottom of the page, it says,
    5    "FYI:       Her doctor is saying all hernias that are
    6    reducible will remain pending until further
    7    notice."
    8         A.      I do see that.
    9         Q.      So that's a pretty simple rule, all
   10    hernias that are reducible will remain pending
   11    until further notice?
   12                 MR. BLANCHFIELD:
   13                         Object to the form.
   14    BY MR. MOST:
   15         Q.      Is that right?
   16                 MR. BLANCHFIELD:
   17                         Object to the form.       You keep
   18                    using the word "rule," and he keeps
   19                    correct you.
   20                 THE WITNESS:
   21                         You answer a question.        That
   22                    e-mail didn't come from me.        If you show
   23                    me an e-mail from me, what Mr. Dr. Singh
   24                    said, that all reducible hernias --
   25                    Dr. Singh wrote in the e-mail -- that's



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 119 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 119


    1                   me -- will remain pending until further
    2                   notice, then we can talk.        This is not
    3                   from me, this e-mail.       This is from
    4                   someone in the headquarters office to
    5                   LSU nurse talking about whatever she
    6                   understands about this new process, and
    7                   that is what's reflected in the front of
    8                   the e-mail that appears as confusing if
    9                   you go back to the front page before you
   10                   go to the second page.
   11    BY MR. MOST:
   12         Q.     So this is a false statement that, per
   13    Dr. Singh, all hernias that are reducible remain
   14    pending until further notice?
   15         A.     The statement from Dr. Singh was, once
   16    again, it's the same, that the hernia is not
   17    non-reducible, send to surgery.           If it's
   18    incarcerated, send to an ER.          If it's reducible,
   19    the consensus work group had come up with the
   20    recommendations.       Follow the recommendations.          Look
   21    for comorbid conditions.         If the consensus work
   22    group, if -- you may want to see those hernia
   23    guidelines -- recommend non-operating management
   24    following by PCP, do it.         If you don't agree
   25    because this individual case is different, doesn't



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 120 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 120


    1    fall -- you know, fall into either category, then
    2    provide more documentation and get the appointment
    3    done.
    4         Q.     So this is wrong?
    5                MR. BLANCHFIELD:
    6                        Object to the form of your
    7                   question.
    8                THE WITNESS:
    9                        Well, I'm not sure.        Like,
   10                   reducible is one of the factors, and
   11                   there are many more factors, so I think
   12                   if -- let me answer this way.           If the
   13                   author of the e-mail believes that
   14                   reducibility is the only factor on
   15                   Dr. Singh's mind in deciding whether a
   16                   hernia should be operated on or not,
   17                   then author is wrong on multiple levels.
   18                   The first thing, reducibility is one
   19                   factor.     Surgery is another factor.
   20                MR. MOST:
   21                        Okay.     So we're going to look at
   22                   Exhibit J.
   23                        (Whereupon Exhibit J was marked
   24                   for identification.)
   25    BY MR. MOST:



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 121 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 121


    1          Q.    And so this is an e-mail that appears to
    2    be from Alicia Hughes to -- I'm sorry.               Let me
    3    start over.
    4                This appears to me to be an e-mail from
    5    KHawkins@corrections.state.la.us to Alicia Hughes
    6    regarding Michael Kelly, an inmate.              It's dated
    7    October 6, 2015.        Does that look right?
    8          A.    It does look right.
    9          Q.    Kelly Hawkins writes, "Can you please
   10    check and see if this offender has had hernia
   11    surgery?      I checked his chart and I don't think he
   12    has because it is still reducible."
   13                Do you see where she says that?
   14          A.    Yes.
   15          Q.    It sounds like that's also wrong because
   16    you're saying it's a multifactor thing and
   17    reducible isn't enough, and so this is --
   18                MR. BLANCHFIELD:
   19                         Object to the form.         Are we going
   20                   to go down this road, how many times,
   21                   Williams?
   22                MR. MOST.
   23                         We're going to do it a lot,
   24                   because --
   25                MR. BLANCHFIELD:



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 122 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 122


    1                         No, we're not.       We're not, because
    2                   it's getting to be harassing.
    3                MR. MOST:
    4                         It's not harassing.
    5                MR. BLANCHFIELD:
    6                         Yes, it is.      It's very close, and
    7                   when it gets a little further, we're
    8                   going to stop, so I'm just telling you.
    9                MR. MOST:
   10                         Drew, do you think --
   11                MR. BLANCHFIELD:
   12                         It's the same answer.         It's the
   13                   same issue.      It's the same words.         It's
   14                   the same answer.
   15    BY MR. MOST:
   16          Q.    Dr. Singh, this is a wrong statement; you
   17    see here?
   18                MR. BLANCHFIELD:
   19                         Object to the form.
   20    BY MR. MOST:
   21          Q.    This is just a wrong thing, that reducible
   22    is all you need to look at for --
   23          A.    Mr. Most.
   24          Q.    Yes.
   25          A.    I would suggest that you talk to the



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 123 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                      Page 123


    1    author --
    2         Q.     Okay.
    3         A.     -- of this e-mail.      I can give you my
    4    clinical opinion, my recollection of the memory,
    5    but to make me sit here and judge every e-mail from
    6    a non-health care person.         Kelly Hawkins is a
    7    wonderful, wonderful employee, but as far as I
    8    know, she has no medical training.            What she's
    9    thinking, asking me to judge, that seems very
   10    unfair to those authors of the e-mail.             You may
   11    want to call them and ask them.           So really, I don't
   12    see why -- you know, judging others' e-mails and
   13    just saying right or wrong, that doesn't seem right
   14    to me.
   15         Q.     Okay.   I mean, we looked at a form that
   16    has two check boxes, and the only thing that
   17    indicated whether a hernia would be managed
   18    operatively or non-operatively was whether it was
   19    reducible.      That was the only factor on that form,
   20    right?
   21         A.     You want me to answer the question?
   22         Q.     Yeah.
   23         A.     Mr. Most, I see -- we talked about this.
   24    If you have -- it's impressive at how much work you
   25    have done on picking this hernia out, and it amazes



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 124 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 124


    1    me that you don't have those hernia guidelines with
    2    you.
    3           Q.   I do have these hernia guidelines.          Do you
    4    want to look at them?
    5           A.   Yeah.   So that, you know, we talked about
    6    the entire context and the picture, because you are
    7    going to ask the same question.           I'm going to
    8    answer the answer the answer I'm going to give you,
    9    that hernia being reducible is just one factor.
   10    But if you're going to ask me that -- why didn't
   11    that clinician do it, that's beyond me.
   12           Q.   Okay.
   13           A.   I did create a work group of the
   14    providers, and they were -- their task was to
   15    review any and all hernia literature, talk to
   16    surgeons, talk to hernia experts -- because I'm not
   17    one -- and coming back with a consensus guidelines,
   18    and let's talk about training so all health care
   19    professionals can follow the same standards.
   20           Q.   Okay.   So is this the document you're
   21    talking about?
   22           A.   Yeah.   It's -- like.     Seems like it.
   23    Yeah, this does looks like it.
   24                MR. MOST:
   25                         We'll label this Exhibit K.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 125 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 125


    1                        (Whereupon Exhibit K was marked
    2                   for identification.)
    3    BY MR. MOST:
    4         Q.     You can look over it.       This appears to be
    5    a document, Louisiana Department of Corrections
    6    Referral Guidelines For Hernia.
    7         A.     Okay.
    8         Q.     It says at the bottom, "Indications for
    9    specialty care referral."
   10                Does that mean surgery?
   11         A.     Specialty care means that -- when you say
   12    surgery, that may mean the actual surgical
   13    procedure, but that means surgery clinic.
   14         Q.     Okay.
   15         A.     So I'm going to answer your question.           I'm
   16    going to read it.       "Indications for specialty care
   17    referral."      And that was the question.         First one
   18    is, "Hernia is non-reducible."           And we spent, like,
   19    a few hours talking about this.
   20                Next one is, "Hernia is very large in
   21    size, failing medical management."            For the record,
   22    that hernia can be a reducible hernia.             But this
   23    can be a very large, and that is clearly an
   24    indication for a specialty care referral.
   25                Third one is -- last one -- "Any



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 126 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 126


    1    significant pain."          That hernia can be a reducible
    2    hernia with significant pain, and it's still --
    3    guideline is that you take the next step and refer
    4    to the surgery, because only a surgeon can make a
    5    determination about a surgery.            I cannot tell a
    6    surgeon to do the surgery.           So we have been talking
    7    about this for so long, reducible and
    8    non-reducible, and as far as I see on these
    9    guidelines, there are four criteria, and three of
   10    them.       Hernia can still be reducible, and still,
   11    the primary care provider should refer that patient
   12    to the surgeon.
   13         Q.      Okay.   So this document has four criteria
   14    suggesting a surgical referral, one of which is
   15    whether the hernia is reducible or not?
   16         A.      That's right.
   17         Q.      Okay.   And Exhibit E, which we looked at,
   18    The Guidelines For Offender Care, 2014 Edition, had
   19    only one.       If hernia is reducible, continue to
   20    manage non-operatively, correct?
   21                 MR. BLANCHFIELD:
   22                          Object to the form.
   23                          I'd like to see it.
   24                 THE WITNESS:
   25                          This is the hernia guideline,



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 127 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 127


    1                      which I recall as the hernia guideline
    2                      because there was so much talk about
    3                      hernia.   In this Exhibit E, I see hernia
    4                      being addressed in one paragraph with
    5                      three sentences.     Because the staff who
    6                      were supposed to implement these hernia
    7                      guidelines were supposed to know and be
    8                      trained on this multipage document and
    9                      the multiple video conferences to know
   10                      about them, so if I have a doubt if
   11                      there's a contradiction between
   12                      Exhibit E and Exhibit K, Exhibit K is
   13                      the document to go to.
   14    BY MR. MOST:
   15         Q.     Okay.     Where does it say that, that K
   16    controls over E?
   17         A.     Excuse me.      Say that again.
   18         Q.     Yeah.     So you're saying Exhibit K is the
   19    definitive statement for how to deal with hernias,
   20    correct?
   21         A.     No.
   22         Q.     Okay.
   23         A.     Well, I made it very clear.          The
   24    guidelines are not the definitive statement.
   25    Headquarters was not opening a medical school to



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 128 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 128


    1    train physicians how to treat hernias.             These are
    2    guidelines about the process, and I'm saying a
    3    hypothetical scenario.         Since you have been asking
    4    same question for last two or three or four hours
    5    about reducible, so I suggested that we go to the
    6    guidelines, and I'm so glad that you finally pulled
    7    that guideline out, which has, like, way more
    8    information about what was the guideline, not the
    9    rule to manage a patient with a hernia.             So this
   10    guideline has multiple indications for referral,
   11    and if, still, a physician would agree to make a
   12    referral as long as physician provides enough
   13    information to justify so that LSU surgeon can
   14    review and see that patient.
   15         Q.     So these referral guidelines are a poor
   16    criteria for surgical referral; these 2014
   17    guidelines for offender care has one.             Which one of
   18    these is the controlling document?
   19                MR. BLANCHFIELD:
   20                        Asked and answered.
   21                THE WITNESS:
   22                        Your answer controlling document
   23                   is the clinical signs.
   24    BY MR. MOST:
   25         Q.     Clinical signs.     Okay.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 129 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                      Page 129


    1         A.     That's right.     And you have to show me on
    2    Exhibit E.      I'm sure it's a multi-page document.
    3    You know, the guidelines.         I have to see the
    4    complete guideline, because the Louisiana
    5    Department of Public Safety & Corrections Clinical
    6    Referral Guidelines For Offender Care, 2014
    7    Edition, and I'm only looking at page 15.              And in
    8    the page 15, actually, the top doesn't even look
    9    like the guideline.         It looks like someone is
   10    sending e-mail about, "Hi, we have a lady from here
   11    LCIW here today for urology."           That sentence
   12    doesn't belong to a guideline.           "JS DOC 109119."
   13    That's a very confidential information.             That
   14    sentence does not belong to a guideline.             On the
   15    same Page 15 we are talking about, which is being
   16    shown to me as the 2014 guideline, and I'm being
   17    asked to tell whether Exhibit E guideline, which
   18    talks about, "Hi, there's a lady from LCIW," and
   19    Exhibit K, which one is controlling.
   20         Q.     So you don't think that's actually a page
   21    from the 2014 guidelines?
   22         A.     I'm not going to guess and think.          You
   23    showed me the guideline, and I'm going to give you
   24    my opinion.      You are asking me too much, Mr. Most,
   25    today here.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 130 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 130


    1                MR. BLANCHFIELD:
    2                        That's your document, Mr. Most.
    3                   Exhibit E is your document put together.
    4                MR. MOST:
    5                        It came from the Department of
    6                   Corrections.
    7                MR. BLANCHFIELD:
    8                        Well, no.     It's actually way of
    9                   out of order, and there's no rhyme or
   10                   reason to it other than you chose to
   11                   staple the second page to what looks to
   12                   be a title page of the Department of
   13                   Public Safety & Corrections.
   14                THE WITNESS:
   15                        If you allow, I'm going to answer
   16                   the question.
   17    BY MR. MOST:
   18         Q.     Okay.
   19         A.     Any document which starts with, "One idea
   20    that was talked about was for the units to create a
   21    spreadsheet with all offenders on 340-b."              The next
   22    sentence is -- like, next paragraph, "Please feel
   23    free to provide any input."          The next sentence is,
   24    "Hi, we have a lady from LCIW."           Does not belong
   25    into any official guideline, but I'm not going to



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 131 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 131


    1    vouch whether this is a guideline or not.                But in
    2    my opinion, this does not belong to a guideline.
    3          Q.    Okay.   So let's compare it, instead, the
    4    referral guidelines to Exhibit C.             Exhibit C has
    5    only one criteria for whether a hernia will get
    6    operative care, right, whether it's reducible or
    7    not?
    8                MR. BLANCHFIELD:
    9                         Object to the form.         Object to the
   10                   repetition.
   11    BY MR. MOST:
   12          Q.    Am I misreading this document?
   13          A.    You asked the same question before, and my
   14    answer is same.        You can go back in the record and
   15    look for my answer.
   16                MR. MOST:
   17                         Okay.    So next, we're going to
   18                   look at Exhibit L.
   19                         (Whereupon Exhibit L was marked
   20                   for identification.)
   21    BY MR. MOST:
   22          Q.    Okay.   Exhibit L appears to me to be a
   23    June 5, 2002, e-mail from Dianthe Rogers to LSU
   24    wardens and other folks.          The subject, "Call out
   25    for Warden Norris."         Is that right?



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 132 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 132


    1         A.     If it looks to you, then it should be
    2    right.
    3         Q.     All right.     Do you see the last page of
    4    this that's attached to that e-mail?            It's a list.
    5    It says, "Hernia surgeries needed as of 5/21/2012."
    6         A.     I do see that, but I don't know whether
    7    this is the same e-mail or not.           Like, these are
    8    three pages stapled together, so if you are reading
    9    the first part, that is the e-mail, but unless --
   10    are you vouching that this document is what is
   11    attached to this e-mail?
   12         Q.     I'm vouching that's how it was presented
   13    to us, yes.
   14                MR. BLANCHFIELD:
   15                        It's not Bates stamped at all,
   16                   which suggests it was not produced by my
   17                   office.
   18                THE WITNESS:
   19                        So I can go on if you vouch --
   20    BY MR. MOST:
   21         Q.     Sure.
   22         A.     -- in giving my opinion.
   23                MR. BLANCHFIELD:
   24                        No, I don't want you to assume
   25                   anything.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 133 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 133


    1                THE WITNESS:
    2                           Okay.
    3    BY MR. MOST:
    4         Q.     Okay.     Then look at the third page.
    5         A.     Okay.     Yes.
    6         Q.     This is a page that says, "Hernia
    7    surgeries needed as of 5/21/2012."
    8                Do you see that?
    9         A.     I see a page which -- without any
   10    letterhead, anything which says, "Hernia surgeries
   11    needed as of 5/21/2012."           I don't see any name of
   12    the author.         I see name of the inmates, DOC
   13    numbers, location, dates, diagnoses, and notes.
   14    That's the page I see.
   15         Q.     Have you ever seen this document before?
   16         A.     I can't truthfully answer your question,
   17    have I seen this document before.              Like, this form
   18    on this page?
   19         Q.     You don't recall?
   20         A.     Well, I'm saying I cannot answer this
   21    question.      I don't know whether I have seen.             I may
   22    have seen.      I may not have seen the document
   23    before.
   24         Q.     You can't answer because you can't recall?
   25    I don't understand why you can't answer.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 134 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 134


    1         A.     Like, six years ago, did you read The
    2    Advocate on March 21, 2013?
    3         Q.     I don't know.     I can't recall.
    4         A.     Exactly.     So exactly.    If this e-mail was
    5    sent to me or was in a file, I should have seen it.
    6         Q.     But you don't recall seeing this document?
    7         A.     I cannot truthfully answer the question
    8    whether I have seen this e-mail or not.
    9         Q.     Okay.   You see that it says, "Hernia
   10    surgery needed"?
   11         A.     I see it's on the piece of paper, there's
   12    written, "Hernia surgeries needed."
   13         Q.     Do you have any reason to doubt that these
   14    men needed hernia surgery?
   15                MR. BLANCHFIELD:
   16                           Object to the form.
   17                THE WITNESS:
   18                           I'm not going to answer this
   19                   question because I do not know the
   20                   author; I do not know who came to this
   21                   conclusion, "Hernia surgeries needed";
   22                   what is the medical information on this
   23                   form, this patient.       So it's very, very
   24                   wrong for me to start judging, as I have
   25                   no clue who authored this.         Is this



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 135 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 135


    1                   authored by a physician?        Is this
    2                   authored by a surgeon?        Is this authored
    3                   by a non-health care professional?           And
    4                   how they came up with the criteria?           And
    5                   whose opinion is this, "Hernia surgeries
    6                   is needed"?     Is this LSU surgery chief,
    7                   or this is the inmate deciding and
    8                   creating this document that hernia
    9                   surgery was needed?       I'm not saying any
   10                   way, so one needs more information to
   11                   get an informed opinion.
   12    BY MR. MOST:
   13         Q.     So if these men were to be still waiting
   14    for surgery several years after 2012, would that be
   15    a problem?
   16                MR. BLANCHFIELD:
   17                        Object to the form of your
   18                   question.
   19                THE WITNESS:
   20                        Well, the first determination
   21                   needs to be made is a clinical by a
   22                   health care professional whether hernia
   23                   surgery is needed.       So if you're
   24                   providing me information that who made
   25                   that distinction/determination right



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 136 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 136


    1                   here and then tell me what was going on,
    2                   then I can give you my professional
    3                   opinion.
    4    BY MR. MOST:
    5         Q.     If a clinician determined hernia surgery
    6    needed for these men, would it be a problem if they
    7    were still waiting for hernia surgery several years
    8    later?
    9         A.     So that clinician also determines how soon
   10    hernia surgery was needed?          Because that was a part
   11    of the job and guideline.         So how soon he decided,
   12    the clinician decided that hernia surgery was
   13    needed, how quickly those surgeries were needed?
   14         Q.     Let's suppose the clinician just -- all
   15    you have here is hernia surgery needed.
   16         A.     So you are playing the suppose game, and
   17    it doesn't work that way in the clinical science.
   18                MR. MOST:
   19                        Okay.    We're on to Exhibit M.
   20                        (Whereupon Exhibit M was marked
   21                   for identification.)
   22    BY MR. MOST:
   23         Q.     Do you recognize this document, Dr. Singh?
   24         A.     Yes, I do.
   25         Q.     What do you recall about this document?



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 137 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 137


    1         A.     This document.     That's what I recall.
    2         Q.     You just recall that it exists?
    3         A.     Seeing it.    Reading it.     Working on it.
    4         Q.     Yeah.   What did you do to work on it?
    5         A.     I read it, got the information, and
    6    processed it.
    7         Q.     What did you do to process it?
    8         A.     Reviewed it, got this information, went to
    9    the inmate's records, found out information.
   10    That's how I processed it.
   11         Q.     What did you find out?
   12         A.     It should be in the file I had in my
   13    office.
   14         Q.     Do you recall what you found out?
   15         A.     Well, I'm not going to guess.         This is an
   16    important case.       If I have access to the file, I
   17    can tell you what I recall.          My notes -- usually, I
   18    write my notes.       This is almost two and a half
   19    years ago.
   20         Q.     Okay.   Well, what do you recall about what
   21    you found out about --
   22         A.     What I found out is in that file.
   23         Q.     Do you recall anything about this?
   24         A.     I recall this document.       I recall
   25    everything, but I'm not going to guess wrong, so



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 138 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 138


    1    whatever I had in my notes is in that file.
    2         Q.     Well, you have to answer the questions.
    3    Like, if -- you're not allowed to --
    4                MR. MOST:
    5                        Let's go off the record for a
    6                   second.
    7                THE WITNESS:
    8                        Okay.
    9                            (Off the record.)
   10                MR. MOST:
   11                        Okay.     Let's go back on the
   12                   record.
   13    BY MR. MOST:
   14         Q.     I'm going to ask you about this document,
   15    Exhibit M, and I don't need you to recall anything
   16    that's beyond your memory.          I only want to know
   17    what you recall about what happened after you
   18    received this document and what you did next.               Do
   19    you recall receiving this document?
   20         A.     Yes, I do, and I'm going through the
   21    document because now your question is a very good
   22    question, which I can answer, like, recall from my
   23    memory, so I will tell you what I recall as soon as
   24    I'm done reading.
   25         Q.     Thank you.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 139 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                       Page 139


    1         A.     Okay.    I'm ready to answer.
    2         Q.     Okay.
    3         A.     What I recall is -- and I may not be very
    4    accurate when it comes to the timeline.              We had
    5    created a folder at headquarters because it was
    6    such a huge issue, and I always believed that if
    7    someone is complaining, that complaint merits a
    8    fair investigation.         No one should jump to the gun
    9    that all the complaints are false or all the
   10    complaints have merit.          And it was not an easy
   11    thing to do because we didn't have electronic
   12    health records, so you have to get all the copies
   13    from Angola.        And you have to understand, this is
   14    an extra task on already -- resources and Angola
   15    staff, so we created a folder and electronic
   16    documents, started pulling all this information to
   17    review each record individually to create a medical
   18    summary, which is all in that folder, to see when
   19    the initial -- when they were seen, when the
   20    referral was made, and what exactly happened out
   21    from that referral.         So we looked very carefully at
   22    each of these names, and, at the same time, there
   23    was another big lawsuit going on from Justice
   24    Initiative Health Care at Angola, so many of these
   25    names -- some of these names, I'm going not to



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 140 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 140


    1    vouch, but some of these names overlapped, so we
    2    were pulling all those records at the same time to
    3    look into.      So what I recall is me taking this
    4    letter from you very seriously and getting the
    5    copies and following of the Angola -- sometimes the
    6    information was not exactly what I was looking for,
    7    getting information from LSU, and creating medical
    8    summaries on each of these records to see what was
    9    done so that I know what was going on.
   10         Q.     This letter talks about the pattern of
   11    delay.      Did you find a pattern of delay?
   12         A.     Once again, I'm going to answer your
   13    question truthfully.        There was some delay in the
   14    cases due to LSU issues.         I did find that, in some
   15    cases, there was some system issues, you know, like
   16    doctor made the referral but the nurse didn't
   17    enter.      What I don't recall is which delay in which
   18    case, but, like, a major red flag where this should
   19    have been done and not done, I don't recall getting
   20    something like that.        Was it perfect every time and
   21    all the names?       No.   Does that satisfy your
   22    question?
   23         Q.     Yeah.   This letter has a lot of dates of
   24    first diagnosis and first surgery referral, for
   25    example, on the last page, and then when the



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 141 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 141


    1    surgery was completed.          Did you find that this was
    2    roughly accurate, or did you find that these
    3    numbers were really wrong?           Do you recall?
    4         A.     Most of the cases, the information was
    5    correct, but in some cases, in fact, one of the
    6    lawsuits, that surgery was already done, and I'm
    7    talking about a cataract surgery, because this
    8    talks about some of the cataract surgery, but
    9    patient had right cataract and left cataract.                One
   10    cataract was done.         Second cataract.      And, once
   11    again, I cannot recall the name exactly, the
   12    surgeon has stated patient doesn't need surgery,
   13    and similarly in hernia.          Same thing was happening.
   14    When we found that patient, you know, needs
   15    surgery, you go back and tell the surgeon, and it's
   16    a different surgeon, and he has different opinion,
   17    so going back and forth.
   18         Q.     So understanding that there may have been
   19    some inaccuracies in these numbers, you found it
   20    was roughly accurate; is that right?
   21         A.     What I'm asking is more about
   22    understanding, like your previous question.               Like,
   23    you know, what a non-health care person
   24    understands.        So for a non-health care person, if
   25    you see surgery recommended, it means patients



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 142 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 142


    1    needs to get surgery.         There's way more things
    2    going on between this recommendation from a
    3    nonsurgical, like me being an internist, to the
    4    surgeon, who actually does the surgery.               There are
    5    many more steps.
    6          Q.    Okay.
    7          A.    And opinions can change at any of those
    8    steps.
    9          Q.    So did you see that there was a big
   10    picture problem here with inmates waiting hundreds
   11    of thousands of days for surgery?
   12                MR. BLANCHFIELD:
   13                         Object to the form of your
   14                   question.
   15                THE WITNESS:
   16                         For cataract surgery, so this is
   17                   getting to the cataracts.          So I'm going
   18                   to be honest upfront.         So we have a
   19                   cataract hernia.       These were, like,
   20                   issues where, by and large, they were,
   21                   like, non-urgent interventions.            Unless
   22                   someone's lenses, like, you'd find
   23                   losing sight seriously.          And we work
   24                   closely with LSU in getting the
   25                   recommendations from them that how do



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 143 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 143


    1                  you want us to process and send this
    2                  information, because DOC headquarters
    3                  was supposed to be only the passthrough
    4                  phase.     It used to go through LSU to do
    5                  this scheduling and how you did it, so
    6                  as far as I know, even before this LSU
    7                  transition, I have worked at Angola as a
    8                  staff physician.       Most of the patients
    9                  usually waited four, five, six years to
   10                  get cataract surgery, because the answer
   11                  from LSU was we will schedule when we
   12                  have a clinic slot, and it's okay.            It's
   13                  not a life-threatening situation.            So
   14                  from that experience, this was not very
   15                  unusual for me to see, because this
   16                  situation did get worse after the
   17                  transition.
   18                          I would be wrong if I would say
   19                  that as soon as LSU was privatized,
   20                  situation immediately, overnight got
   21                  better.     No.   The fact is Louisiana law,
   22                  very important, capacity when it comes
   23                  to health care.       OR beds, inpatient
   24                  beds.     The doctors and the nurses, they
   25                  left.     So the LSU capacity to provide



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 144 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 144


    1                     care when in doubt, and it took them at
    2                     least a year and a half to come back to
    3                     their baseline.
    4    BY MR. MOST:
    5          Q.      So when you were at Angola, you saw four,
    6    five, six years waiting for cataract surgery
    7    commonly?        Is that what I heard you say?
    8          A.      With LSU, because we had no information,
    9    it wouldn't surprise me to get MRI.              The wait time
   10    was too long to get surgeries done.              You never
   11    know.       And I'm talking about -- I was in Angola
   12    from 2002 to 2007.          The inmates waited many -- long
   13    time.       But we believed that LSU -- what LSU was
   14    doing was doing was founded on the clinical
   15    science, and that's how they treated.               So I'm not
   16    judging.        I'm not giving you my opinion based on
   17    saying that this was wrong and now we're we picking
   18    it.     No.     So to see this after going through
   19    individual' records, most of the times, I do not
   20    recall finding a major red flag where the health
   21    care standard was breached or something wrong was
   22    done, by and large.
   23          Q.      Okay.   But just -- yes or no -- I heard
   24    you say when you were working at Angola, you saw
   25    inmates waiting four or five or six years for



                       COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650            www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 145 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 145


    1    cataract surgery; yes?
    2           A.     Possibly, yeah.    That would have surprised
    3    me.     So, like, given this frame for cataracts.
    4           Q.     What about for hernia surgery?
    5           A.     Well, the hernia surgery was hit and miss
    6    with -- you know, the way the system works is the
    7    resident, they have to do a certain number of
    8    surgeries to fulfill their training obligations.
    9    So if he was missing on hernia surgeries, you will
   10    see that, you know, the next two months, we would
   11    get, like, 20 hernia surgeries done.             But residents
   12    rotate every month.         There was new residents coming
   13    out.        So if the new resident is already done with
   14    the hernia surgeries, then you would start seeing a
   15    delay in hernia surgeries, because now he wants to
   16    do more nose surgeries.          He has to cancel on his
   17    nose surgeries to meet the qualifications and
   18    standards.        That's why we wanted to eliminate, that
   19    it should not be based on what residents are
   20    supposed to do.        It should be based -- strictly
   21    based on patients' needs, what patient needs.                And
   22    that's when we cancelled the contract with LSU --
   23    and, actually, I did that -- to stop sending a
   24    resident and send a staff physician, a faculty who
   25    is more trained and his focus is on purely patient



                       COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650            www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 146 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 146


    1    care, because these are routine surgeries.              What
    2    they're called is elective routine surgery.              Means
    3    no one -- in their opinion, no one is dying if
    4    surgery is done tomorrow or if surgery is done
    5    three months later.
    6         Q.     Would you similarly see a multiyear wait
    7    for hernia surgeries like you did with cataract
    8    surgeries?
    9                MR. BLANCHFIELD:
   10                         Object to the form.
   11                THE WITNESS:
   12                         Before all this transition?
   13    BY MR. MOST:
   14         Q.     Yes.
   15         A.     For a small reducible hernia, I wouldn't
   16    be surprised, at that time, given LSU's -- the
   17    benchmark and experience, which is that if someone
   18    would wait, like, a few years, or, eventually, some
   19    of them may get released before they get their
   20    surgery done.       And this is 2002 to 2007 I'm talking
   21    about.
   22         Q.     What about after the redesign?
   23         A.     After the redesign, the first -- because
   24    there was no capacity to do any routine surgery.
   25    It's not inmates.       I fought really hard with LSU,



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 147 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 147


    1    because, unlike free people, they don't stay.                That
    2    inmate wait time has to be equal than free people.
    3    That's what LSU -- and I would say no.              It has to
    4    be less than free world because the free people
    5    have the choice to go to Ochsner.             They have choice
    6    to go to East Jeff and West Jeff.             You know, we
    7    deal with LSU.        You are my provider.       But the fact
    8    is they were really down on their capacity, but my
    9    hope was eventually.
   10                So urgent surgeries didn't need to wait at
   11    all, period.        The instruction was send them to the
   12    closest ER.      They can go to the Lake.          Made it very
   13    clear, publicly.        They do not -- did not want to do
   14    inmate health care, even though they had assumed
   15    the function of Earl K. Long.            They made it very
   16    clear.      Still, I told the Lake, if it's an urgent
   17    situation or an emergent situation, we would take
   18    inmates to the closest hospital.            The routine
   19    surgery, if any patient needs surgery, based on the
   20    complete patient's picture, reducibility being one
   21    of the factors -- and it's a very important
   22    factor -- I will give you the credit where it
   23    belongs.      Reducible hernia is important factor, but
   24    the hernia is found comorbid.            If a patient needs
   25    surgery, eventually the plan was they should get



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 148 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 148


    1    surgery way before it gets strangulated or
    2    incarcerated.       You don't have to wait for hernia to
    3    be strangulated, make it worse.           You know, no one
    4    has to die or be near death before you get the
    5    health care, so that was the hope.
    6         Q.     So after the redesign, did you have
    7    inmates waiting several years for hernia surgery?
    8         A.     Well, it's only --
    9                MR. MOST:
   10                         Object to the form.
   11                THE WITNESS:
   12                         -- four or five into redesign, so
   13                   several years -- do you have, like, an
   14                   objective number?      We are going back to
   15                   the same -- where we were, so my hope
   16                   was that if inmates need surgery, he
   17                   should get surgery in a timely manner.
   18                   And how do you define "timely"?          It's
   19                   not set in stone, and that's why they
   20                   should be followed up by the primary
   21                   care provider, and that's why we have a
   22                   surgery clinic outside that you have
   23                   surgeons sitting right there, and you
   24                   say, Hey, surgeon, this patient -- you
   25                   know, what you think?       How quickly he



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 149 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 149


    1                   needs surgery?       And if he says that this
    2                   guy needs surgery next two months or
    3                   three months, based on whatever criteria
    4                   he uses, then he should get surgery in a
    5                   timely fashion.
    6    BY MR. MOST:
    7         Q.     Okay.
    8         A.     And, actually, we started -- I contracted
    9    with Lallie Kemp, and I still remember talking to
   10    LSU's CEO.      Because Lallie Kemp, to get a surgery
   11    done, you have to go and see the surgeon who's
   12    going to do the surgery, and that was creating a
   13    bottleneck.         So I said, This is your colleague from
   14    New Orleans.         Why can't you trust his writings and
   15    just do the surgery, and they agreed.               We did the
   16    pilot study at Lallie Kemp, so surgeon was from New
   17    Orleans where surgery was being done at Lallie
   18    Kemp, and that was successful, so we expanded on
   19    that, so that had really opened up, cleared so much
   20    backlog from Angola.
   21                MR. MOST:
   22                           So speaking of Lallie Kemp, let's
   23                   look at Exhibit N.
   24                           (Whereupon Exhibit N was marked
   25                   for identification.)



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 150 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 150


    1    BY MR. MOST:
    2          Q.    It says, "LSP hernia process for Lallie
    3    Kemp."
    4                Do you see that?
    5          A.    I do.    It looks like I'm jumping the gun.
    6    You were ready, and I started spilling the beans.
    7          Q.    Do you recognize this document?
    8          A.    I do.
    9          Q.    Did you have any part in making this
   10    document?
   11          A.    I'm not sure about making the document,
   12    but, you know, it was a team work.
   13          Q.    Okay.
   14          A.    And I think working.
   15          Q.    So were you part of the team that made
   16    this document?
   17          A.    Kind of.     Like, LSP is on its own.          And me
   18    being the headquarters facilitator, so I started
   19    this process with Lallie Kemp, you know, as a
   20    policy that there is so many hernia patients, we
   21    started creating a list to quantify how severe the
   22    problem is.         Then when I'm working with New
   23    Orleans, realizing they just don't have enough
   24    capacity, no matter what, then you don't have to
   25    find more places.         Then I reached out to Lallie



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB      Document 76-8 04/10/19 Page 151 of 244
                                   Dr. Raman Singh                     11/4/2018
                                                                        Page 151


    1    Kemp.       Then we realize that Lallie Kemp, you have
    2    to send your patient to Lallie Kemp, and they have
    3    to come to the conclusion the patient needs surgery
    4    before they will do the surgery.              Surgery is
    5    different from -- I'm giving you the history so
    6    that you have a clearer picture.              Surgery is
    7    different from the medical care.              Like, if you have
    8    high blood pressure, you can go to any doctor.                   He
    9    may prescribe a different kind of medication, but
   10    eventually, you know you will be on some
   11    medication.          With surgeons, the surgeon who does
   12    the surgery, he has to see the patient first and
   13    comes to the conclusion.            No one tells a surgeon to
   14    do the surgery.
   15         Q.      Okay.
   16         A.      What we do is to bring.         So we streamlined
   17    this process, that even though patient was seen by
   18    a non-Lallie Kemp surgeon, they can only review the
   19    documents, and we would do the pre-op, all the
   20    blood work at Angola and send them straight to
   21    Lallie Kemp for surgery.            So that's how.
   22         Q.      So this document says hernia -- it says,
   23    "LSP providers will categorize hernia with level
   24    classification of 1 to 5.            Hernia 1 to 3 will be
   25    monitored by LSP primary care provider.                4 to 5,



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 152 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 152


    1    LSP will refer to general onsite surgery clinic."
    2    Right?
    3         A.     Yes.
    4         Q.     Okay.   So if a hernia was rated 1 to 3, it
    5    wouldn't even get to a surgical clinic referral; is
    6    that right?
    7         A.     That's what it seems like, yeah.
    8                MR. MOST:
    9                         Okay.   We're going to look at
   10                   Exhibit O.    This is a letter from
   11                   William Most to Dr. Raman Singh.
   12                         (Whereupon Exhibit O was marked
   13                   for identification.)
   14    BY MR. MOST:
   15         Q.     Do you recognize this document?
   16         A.     Yes, I do.
   17         Q.     Do you recall receiving this document?
   18         A.     Yes, I do.
   19         Q.     And, actually, let me back up a second.
   20    Do you recall the last time we were in this room
   21    doing a deposition, you and me?
   22         A.     Yes.
   23         Q.     It was the day that the flooding started.
   24    It was raining really hard outside.
   25         A.     Yes, I do.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 153 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 153


    1         Q.     Do you recall that, after the deposition,
    2    we had a conversation about inmate surgery?
    3         A.     Am I on the record or off?
    4         Q.     You're on the record, yeah.
    5         A.     I do recall, but that conversation was on
    6    the record or off the record?
    7         Q.     That conversation, to my recollection, was
    8    off the record, but we had a conversation.
    9         A.     Yes.    So you want to bring off-the-record
   10    conversations to on the record now?
   11         Q.     Yeah.
   12         A.     Okay.
   13         Q.     And my recollection of that conversation
   14    was that you told me it really wasn't about cost,
   15    that inmates -- some inmates weren't getting hernia
   16    surgery or cataract surgery and that it was really
   17    about finding doctors who were willing to do it,
   18    and you told me that if we could find surgeons and
   19    hospitals willing and enable to do the surgeries,
   20    the Department of Public Safety & Corrections would
   21    make it happen and pay for it, even if the cost was
   22    above the Medicaid rate.          Do you remember that?
   23                MR. BLANCHFIELD:
   24                          That's your recollection, and
   25                   you're asking him?



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 154 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 154


    1                MR. MOST:
    2                           Yeah, that's my recollection.
    3    BY MR. MOST:
    4         Q.     Is that your recollection as well?
    5         A.     So let me think about this.
    6         Q.     Sure.
    7         A.     And let me ask you a few questions so that
    8    I recollect the exact same conversation.
    9         Q.     Sure.
   10         A.     So the first thing, you are saying I told
   11    you in an off-the-record conversation that cost was
   12    not an issue; is that right?
   13         Q.     My recollection is you told me that if
   14    inmates weren't getting surgery, it really wasn't
   15    because of the cost; it was because of the
   16    difficulty in finding doctors willing to do it.
   17         A.     So, you know, we have talked back and
   18    forth through the letters to the collections, so
   19    what you're telling me is that I told you that cost
   20    was not an issue?
   21         Q.     Correct.
   22         A.     Off-the-record conversation; is that
   23    correct?
   24         Q.     That's my recollection.
   25         A.     That I told you the cost was not an issue,



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 155 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 155


    1    because we talked about cost a lot here.
    2         Q.     Right.
    3         A.     Okay.    So my next question is I just had
    4    an off-the-record issue here in this room.               Will
    5    that be on the record down the road?
    6         Q.     I don't have any intention of bringing up
    7    your recent off-the-record conversation.
    8         A.     Thank you for that.       But, you know, you
    9    got to do what you got to do.            So my recollection
   10    is that -- and, in fact, I recollect very clearly
   11    and what I was thinking about our conversations
   12    later when I got the letter from you, and because
   13    it goes back to same principle.            Cost was not an
   14    issue.      The issue at that time, after LSU
   15    redesigned, was the capacity and to create a new
   16    system, because that system was completely gone.
   17    Because we are talking about multiple providers in
   18    multiple locations providing care to the same
   19    patient, so to build that system.             Where I remember
   20    and not, you know -- and, yes, I do recall that
   21    conversation is we tend to ignore the first thing
   22    which initiates all these things is this medical
   23    necessity and urgency, which I go back to again and
   24    again and again when you talk about reducibility.
   25                So in a hypothetical situation, if I have



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 156 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                      Page 156


    1    a patient who needs hernia surgery -- not
    2    determined by the patient, not determined by the
    3    patient's attorney, not determined by me sitting at
    4    headquarters -- determined by a competent,
    5    qualified provider who has guidelines, who is
    6    following the guidelines, is not, you know, going
    7    away from guidelines completely without any facts.
    8    If he thinks the patient needs surgery and LSU is
    9    telling me at the same time that they cannot do
   10    surgery, yes, I will take that patient anywhere, no
   11    matter, wherever I can find a doctor if it's a
   12    non-urgent.      Because you have to understand.            For
   13    urgent, you can send and push to, Lake, Lane,
   14    anywhere and say, Please do the surgery.             I don't
   15    have the convenience of surgeon in an ER to do
   16    surgery on a gangrenous hernia, you know.
   17                Any surgeon is his right mind will jump
   18    and do the surgery and save the life.             But the
   19    question is the medical is not black and white.
   20    What do you do with those gray people where you
   21    feel like the patient may need surgery.             Yes.     I
   22    told you yes.       If you have someone -- and the
   23    Medicaid rate is the lowest, but if I have a
   24    patient -- if I run into a situation, if I have a
   25    patient where the medical science tells me this



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 157 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 157


    1    patient needs surgery before his hernia is
    2    strangulated and LSU does not have the capacity,
    3    when I told you that now, unlike before, DOC is
    4    responsible, that's what I meant.            That I cannot go
    5    back and tell a judge, Hey, judge, LSU said no, so
    6    we couldn't do it.
    7                I felt that it was DOC's responsibility to
    8    go and find a provider anywhere, but where the
    9    point was being missed is it is based on the
   10    patient's presumption that a qualified, competent
   11    health care professional using clinical judgment
   12    and clinical skill set and having seen the patient
   13    made that determination.         Not me, not plaintiff's
   14    attorney, or not Mr. Blanchfield making that
   15    determination, or not patient.
   16         Q.     So do you recall telling me that if an
   17    inmate needed surgery and we could line up the
   18    doctors for it, that the Department of Public
   19    Safety would pay for it?
   20         A.     Were willing to explore, because a doctor
   21    lining up -- you know, it's the contractual issues,
   22    which, you know, doctor -- you can find a doctor,
   23    but you have to have a contract.           This is
   24    taxpayers' dollars.        This is not me being your
   25    friend and I'm going to do surgery and you're going



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 158 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 158


    1    to pay me.      So what I told you, that if you if you
    2    find a doctor.      "If."    I have a lot of patients who
    3    need surgery based on all those presumptions, and
    4    if LSU doesn't have capacity and if you find a
    5    doctor, then I was willing to enter into the
    6    contractual negotiations with physician to have
    7    more slots, and that's what we did.            I told you I
    8    walked my talk, went out, reached out to Lallie
    9    Kemp, and entered into a contractual agreement.
   10    Because these are not handshake deals using
   11    taxpayers' money.       You have to have a business
   12    affiliate agreement in place.
   13         Q.     So Lallie Kemp, that was before this
   14    conversation, right?
   15         A.     At the same time all these things are
   16    happening, because you are not the only person
   17    concerned about hernia.         That was my job.       I was
   18    concerned to begin with, so when you came to my
   19    office, you talked to me, you didn't bring news.                I
   20    had more information.        You know, these things
   21    didn't happen because a letter was sent to my
   22    office.      You know, you don't run a department.
   23    When you get a complaint, that should be the job,
   24    to go and figure out what's going on.             ARP are
   25    filed way before a lawsuit is filed.            You do your



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 159 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 159


    1    monthly meeting with your staff.            You hear from
    2    them.       You don't wait for the earthquake.          So all
    3    this work was in that overnight, gathering all
    4    those records, reviewing all those records.               They
    5    take hours and hours and weeks of work negotiating
    6    with CEOs, figuring out all these processes,
    7    creating Eceptionist, and then finely tuning how we
    8    can do a better job.         Okay.    This didn't go well.
    9    Let's do this.        These things take a long time, so
   10    you-all didn't bring it so I could tell you-all
   11    that, because all that work was right behind me.
   12    My knowledge was there so that I could tell you.
   13         Q.      Okay.   So let's talk about this letter,
   14    this June 28, 2016, letter.           You received this
   15    letter?
   16         A.      Yes.
   17         Q.      Okay.   And this letter says, "We have
   18    found surgeons and hospitals willing to operate on
   19    two of our clients, Russel Ware and Regan Mayo"?
   20         A.      Uh-huh (affirmative response).
   21         Q.      The letter says that Dr. Balart of the
   22    Hernia Institute of Louisiana is willing to perform
   23    the hernia surgery on Mr. Ware, and Dr. Charles
   24    Williamson is willing to perform the cataract
   25    surgery on Mr. Mayo.         Do you see that?



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 160 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                        Page 160


    1         A.     Yeah.
    2         Q.     What did you do after you received this
    3    letter?      What did you do with it?
    4         A.     Well, I had the records from on patient
    5    Russell Ware and Regan Mayo.           Do you have Mr. Regan
    6    Mayo's record?        What did it say about his
    7    cataracts?      So, you know, once again, Mr. Most, I'm
    8    going to emphasize it.          I have agreed that what I
    9    was trying to tell you that since the redesign, DOC
   10    is completely responsible.           Before that, DOC had no
   11    funding.      They had to rely on LSU after that.              LSU
   12    not having capacity was a big challenge.              You know,
   13    what do you do?        But if you're basing this medical
   14    care, we had to go anywhere else where the care was
   15    available and make all the first to get that inmate
   16    that care because the funding was with us.               But
   17    this was based on presumption that Reagan Mayo
   18    needed, based on the DOC providers and LSU
   19    providers' opinion cataract surgery urgently, which
   20    we could not wait, and then Dr. Charles
   21    Williamson -- we don't have a contract with
   22    Dr. Charles Williamson, so you sending me e-mail
   23    saying that Dr. Williamson is willing to operate.
   24    You didn't say that Dr. Williamson is going to do
   25    it for free.        I can't do taxpayers' money,



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 161 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 161


    1    Dr. Williamson is going to operate and I'm going to
    2    write you a check.        Division of administration is
    3    going to kill me and fire me on that.             Those
    4    things -- that's where the details get lost that,
    5    you know, we jump to conclusion.           And Mr. Regan
    6    Mayo, if you pull his chart, then you will find
    7    out and if you have a chance and if DOC gives you.
    8    Because I hear you loud and clear when you say
    9    that's all you got, so I'm not sure what they're
   10    going to give to you.        But go and ask DOC to give
   11    you Regan Mayo's folder in my office, and you will
   12    see my handwritten comments and my summaries.               I
   13    took your complaints seriously, and I'm not
   14    saying -- if you have a chance to go and look, you
   15    will pages and pages of me going through all the
   16    documents and writing summaries on those files.
   17         Q.     So did you find out if Mr. Mayo had not
   18    been referred for surgery?
   19         A.     Once again, this is such an important
   20    issue, and my answer is very important to you.                  I
   21    would say that please let's go and get the record
   22    from my office about Mr. Mayo, and then you will
   23    see my notes, and I don't have to explain what's
   24    written on that note.
   25         Q.     Okay.   So I don't have Mr. Mayo's



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 162 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 162


    1    documents here today.        What I do have is Mr. Ware's
    2    documents.      Okay.   So this letter June 28, 2016, it
    3    says, "Mr. Ware has bilateral inguinal hernias.                 He
    4    was referred for hernia surgery on August 1, 2013,
    5    by a doctor at Angola."
    6                So you're saying we need to figure out
    7    whether Russell Ware was actually referred for
    8    hernia surgery and whether he got it; is that
    9    right?
   10         A.     What I'm saying is that you need to go
   11    look at Russell Ware's, because these are very
   12    simplified statements.         If he was referred for
   13    surgery by a non-surgeon like me, then that doesn't
   14    mean anything, because surgery has to be
   15    recommended by a surgeon who's willing to do the
   16    surgery who sees the need.
   17         Q.     Okay.   So let's start from the beginning
   18    with Russell Ware, and we'll work our way up.               I
   19    think that's a good idea.
   20         A.     Sure.
   21                MR. MOST:
   22                         So that's Exhibit P.
   23                         (Whereupon Exhibit P was marked
   24                   for identification.)
   25                MR. BLANCHFIELD:



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 163 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 163


    1                         You're going to show him Russell
    2                   Ware's medical chart?
    3                MR. MOST:
    4                         Yeah.
    5                MR. BLANCHFIELD:
    6                         Well, obviously, you don't have
    7                   the chart here.
    8                MR. MOST:
    9                         What do you mean?
   10                MR. BLANCHFIELD:
   11                         You do not have Russell Ware's
   12                   medical chart here.        I've given you his
   13                   medical chart; have I not?
   14                MR. MOST:
   15                         Right.
   16                MR. BLANCHFIELD:
   17                         You don't have it here.          I'm
   18                   looking at what you have, and it's not
   19                   his medical chart.
   20                MR. MOST:
   21                         I've got his medical records.            Is
   22                   that what you mean?
   23                MR. BLANCHFIELD:
   24                         Well, obviously, it's not his full
   25                   chart, is it?



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 164 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 164


    1                MR. MOST:
    2                         You mean the entire sum of his
    3                   medical records?
    4                MR. BLANCHFIELD:
    5                         Yeah.    I mean, you've just
    6                   selected pieces from his medical chart?
    7                   Is that what you've done?
    8                MR. MOST:
    9                         Yeah.
   10                MR. BLANCHFIELD:
   11                         Okay.    Well, then let's make that
   12                   clear.
   13                MR. MOST:
   14                         Okay.    Dr. Singh, we're going to
   15                   look at some documents from Mr. Ware's
   16                   medical records.
   17                MR. BLANCHFIELD:
   18                         That you have selected,
   19                   Mr. William Most?
   20                MR. MOST:
   21                         Yes.
   22                MR. BLANCHFIELD:
   23                         Yes.
   24                MR. MOST:
   25                         Yeah.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 165 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 165


    1                 MR. BLANCHFIELD:
    2                         Okay.
    3                 MR. MOST:
    4                         How else do you think I show
    5                    documents?
    6                 MR. BLANCHFIELD:
    7                         Well, you're suggesting that you
    8                    have his whole medical picture, and you
    9                    obviously don't.
   10                 MR. MOST:
   11                         Well, I've got his whole medical
   12                    picture here.    His whole medical picture
   13                    is thousands of pages.       If you --
   14                 MR. BLANCHFIELD:
   15                         It's not thousands of pages.
   16                    That's not true either.
   17                 MR. MOST:
   18                         I think it actually is.
   19    BY MR. MOST:
   20         Q.      If you would like, Dr. Singh, if you feel
   21    like, as we look at these documents, that any of it
   22    is incomplete, we can look through his whole
   23    medical records.         We've got them here.      Drew's got
   24    them.       I've got them.    But I pulled some documents
   25    that I think are relevant to his referral for



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 166 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 166


    1    hernia surgery.         So Exhibit P, you see, this looks
    2    to me like a November 20, 2012, referral for a
    3    hernia surgical consultation; is that right?
    4         A.     It does, but I have no clue.        I can't read
    5    the signature.      But you are right.        It does look
    6    like that.
    7                MR. MOST:
    8                        Okay.     So that's 2012.      Next
    9                   document is Exhibit Q.
   10                        (Whereupon Exhibit Q was marked
   11                   for identification.)
   12    BY MR. MOST:
   13         Q.     This is November 2012.       It's an Angola --
   14    looks like a medical record from Angola, and it
   15    says, "The plan is referral for surgery for him for
   16    bilateral inguinal hernia."
   17                Is that what this looks like to you?
   18         A.     No, it does not.
   19         Q.     Okay.
   20         A.     And that's -- maybe that's why we are
   21    going in the circles, and I'm going to try again,
   22    since you have been so patient.           The Exhibit P and
   23    Exhibit Q, in all likelihood, are the same
   24    documents coming from the same encounter.
   25         Q.     Okay.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 167 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 167


    1         A.     Where I think a lot of confusion is coming
    2    from, that when a health care provider who is a
    3    primary care health provider is referring a patient
    4    to a surgery clinic, it may be -- may not be the
    5    case being presumed that patient needs surgery.
    6    There's a clear difference and distinction when a
    7    primary care provider who is a family practitioner,
    8    who is an internal medicine doctor is referring a
    9    patient to be seen by a surgeon.           Because
   10    recommendation for surgery has to come from a
   11    surgeon, that determination.          So this document Q is
   12    from a primary health care provider, possibly a
   13    nurse practitioner, and this Document P is way
   14    before LSU redesign, and it's basically -- if you
   15    look at the top, that's what we used to fax LSU.
   16    504 is a New Orleans LSU 504 number.            It doesn't
   17    mean referral for surgery.          It means referral to
   18    surgery clinic, and that's only the beginning.               So
   19    if you jump to the gun that this guy was
   20    recommended surgery on 11/20 and he didn't get
   21    surgery, then that's an erroneous judgment.
   22         Q.     If I said that, I misspoke.
   23         A.     Am I making myself clear?        That, you know,
   24    we're going to go do this for a long time, so I
   25    want to make sure that you understand what I'm



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 168 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 168


    1    saying, why I disagree with you.
    2         Q.     Okay.
    3         A.     This is a primary care practitioner's
    4    referral for surgery clinic on the Q document, and
    5    the P document is that actual referral which went
    6    to LSU before LSU redesigned.
    7         Q.     Okay.    So November 2012, he was referred
    8    by a doctor at Angola to be seen by a --
    9         A.     In the surgery clinic.
   10         Q.     Right.    To evaluate whether or not he
   11    needed surgery?
   12         A.     Up to that.     Like, you know, he didn't
   13    write it down, but he may have said it, but I'm
   14    simply reading here -- let me read this Exhibit Q.
   15    And this is about Mr. Russell Ware, Jr., dated
   16    November 12, 2012.
   17                Complains of shortness of breath, cough.
   18    Thick, clear cough.         Lungs, wheeze.      Heart, normal.
   19    Eczema.      And look at this, the quality of
   20    standards, which gives me heartburn.             So a patient
   21    is being seen by shortness of breath and cough, and
   22    the diagnosis is bilateral inguinal hernia and
   23    referral for surgery and scrotal support.               I do not
   24    see any examination by this practitioner for hernia
   25    before reaching to this diagnosis, though I have no



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 169 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 169


    1    doubt in my mind that this patient has the
    2    diagnosis, and that's what the biggest challenge
    3    was.
    4                 Now I'm sending this to LSU before
    5    redesign, and they don't seek any documentation,
    6    any information.         Well, I was talking about
    7    training.       I was telling professionals that if you
    8    want a patient to be seen by a surgeon, please do
    9    the examination, which should be problem-oriented
   10    and focused.         And then someone will say, Well,
   11    headquarters denied my request.             Well, patient is
   12    being seen for cough; diagnosis of hernia and
   13    surgery.       There has to be more.        It's not denial.
   14           Q.    Okay.    So in November 2012, he was
   15    referred for a surgical consult?
   16           A.    It's what it was seems like, you know, and
   17    I wouldn't be surprised if you tell me that that
   18    was pointed back to Angola, because the clinical
   19    history which goes with this doesn't talk about
   20    hernia at all.         Not in findings, reducible,
   21    non-reducible, how big, what it is for, how long it
   22    has been, how it's affecting patient's quality of
   23    life.       The practitioner does not talk about it.
   24                 MR. MOST:
   25                           Okay.   So let's look at Exhibit R



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 170 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                        Page 170


    1                   now.
    2                           (Whereupon Exhibit R was marked
    3                   for identification.)
    4                THE WITNESS:
    5                           Okay.
    6    BY MR. MOST:
    7         Q.     This appears to me to be an LSU document
    8    for Russell Ware, and it says, "Plan:               Elective
    9    repair when approved."
   10         A.     Yes.
   11         Q.     Do you see that?
   12         A.     Yes.
   13         Q.     So that looks like me like he's had a
   14    surgical consult, and the plan is that he's to have
   15    surgical repair for his hernia when approved,
   16    right?
   17         A.     Well, that's the assessment.          That's the
   18    plan, yes.
   19         Q.     Okay.     That's January 2013, right?
   20         A.     That's correct.
   21                MR. MOST:
   22                           Okay.   So here's Exhibit S.
   23                           (Whereupon Exhibit S was marked
   24                   for identification.)
   25    BY MR. MOST:



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 171 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 171


    1          Q.    This is a health care request form.            It's
    2    dated July 19, 2013.          And offender writes, "I am
    3    suffering severe burning pain from a hernia."                 And
    4    let's see.       It says below, disposition, "Offender
    5    has upcoming appointments for hernia," it looks
    6    like.
    7                Do you see that?
    8          A.    Yes.
    9          Q.    So it looks like he's still got the hernia
   10    in July of 2013?
   11          A.    Yeah.
   12                MR. MOST:
   13                          Okay.   So this is Exhibit T.
   14                          (Whereupon Exhibit T was marked
   15                    for identification.)
   16    BY MR. MOST:
   17          Q.    This is a -- looks to me like an
   18    Eceptionist printout for Russell Ware.               There's a
   19    note.       It says -- looks likes to me -- "August 26,
   20    2013, requesting a surgical clinical appointment
   21    for offender with bilateral inguinal hernia."
   22                Is that right?
   23          A.    Yeah, you're right.       And my question is
   24    what did LSU do when he was seen on July 13th and
   25    LSU was still under control?            Why didn't they



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 172 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 172


    1    operate then and there?         It's a surgeon's call, and
    2    DOC is not in control, and surgeon deems that
    3    patient needs surgery.         Why didn't they do the
    4    surgery?
    5         Q.     So the plan on the LSU document was for
    6    surgical repair, right?
    7         A.     If approved.     And at that time, DOC
    8    headquarters was not in the picture, so which
    9    approval that surgeon was talking about?
   10         Q.     Well, what approval do you think they were
   11    talking about?
   12         A.     I know the answers, and you may not like
   13    the answers, so --
   14         Q.     Let's hear it.
   15         A.     If you dig deeper, I can tell you which
   16    approval he was talking about, but my question is
   17    why do you think they didn't do the surgery when
   18    they had all the cash flow and they were all --
   19    they were responsible for doing it.            Why didn't --
   20    how come a surgeon is seeing a patient with a
   21    hernia and DOC headquarters is not in the picture
   22    and they're saying LSU surgery was approved.               Which
   23    approved?      Why don't you do it?       Who is stopping
   24    the surgeon from doing it?
   25         Q.     What do you think the answer was?



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 173 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 173


    1         A.     Well, I know the answer.       I don't think.
    2         Q.     Okay.   What's the --
    3         A.     But let me ask you this:       What do you
    4    think the answer was?
    5         Q.     I don't think it's a true statement that
    6    the Department of Corrections was not in the
    7    picture before 2013.
    8         A.     Yeah.   That's a wrong statement.
    9         Q.     Okay.
   10         A.     Because LSU has its own review process and
   11    approval and denial process or how to schedule a
   12    hernia, and once we inherited that, we had to
   13    create it.      We didn't need to reinvent the wheel.
   14    I got in touch with CEO, Mike Kaiser.             They made me
   15    sit down with the LSU surgery chief.            We just
   16    wanted to know what is your scheduling process, and
   17    that was one of the main reasons DOC had hired
   18    Melanie Benedict, because she ran LSU's surgery
   19    clinic for 15 years.        So that, you know, our
   20    offenders don't -- their care doesn't get --
   21    doesn't lose the continuity of care.            So that LSU
   22    resident is talking about LSU's own process of
   23    approval, because Mike Kaiser, the ex-CEO made a
   24    rule that no offender surgery will be done at Earl
   25    K. Long.      At that time, Earl K. Long was open.           All



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 174 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 174


    1    offender surgeries will be done at New Orleans
    2    because they were doing their own resource
    3    management.
    4         Q.     Okay.   So --
    5         A.     That had nothing to do with LSU -- DOC
    6    headquarters, just to make it very clear about it.
    7    And yes, reducible surgeries, unless there's more
    8    documentation to support the need, at that time
    9    when LSU was going through the transition, they had
   10    significant loss in their capacity to do routine
   11    elective surgery, as you showed me in your
   12    document, that surgeon deemed it to be an elective
   13    surgery means to me, as a physician, there was no
   14    life-threatening situation.          There was no urgency.
   15    You could sit on it, and once you can argue for how
   16    long you can sit on it, well, you keep on following
   17    up, keep on sending back.         At that point, yes,
   18    DOC's priority was work with LSU, work with other
   19    systems to make sure urgent surgeries are done
   20    without any delay in care.          And reducible hernia,
   21    just one factor, not -- in and of itself, did not
   22    raise a patient to an urgent situation.
   23         Q.     So when the LSU doctors said the plan is
   24    elective repair when approved, it meant that it
   25    wasn't an emergency, but this hernia should be



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 175 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                       Page 175


    1    repaired, right?
    2                MR. BLANCHFIELD:
    3                         Object to the form of your
    4                   question.
    5                THE WITNESS:
    6                         The answer is two-fold answer.
    7                   First thing, there is no medical
    8                   management of hernia.       All hernias
    9                   eventually need surgery, and when that
   10                   LSU doctor talks about approval, he's
   11                   talking about LSU's own approval.           He is
   12                   not talking DOC in that document, and I
   13                   can vouch for that.
   14    BY MR. MOST:
   15         Q.     Okay.   But is he saying whether the hernia
   16    should get surgery?
   17         A.     Oh, every hernia should get surgery
   18    eventually, but the question is not whether hernia
   19    should get surgery.        The question is when.        And
   20    once again, I'm going to reemphasize, you are
   21    making that approval with DOC.           That's not the
   22    timeline.      I know that case.      That surgeon is
   23    talking about LSU's own approval.            They needed
   24    approval from LSU's review board to schedule any
   25    offender surgery.       That surgery, that document,



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 176 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 176


    1    that January 2013 is not talking about DOC's
    2    process of approval.         Nothing.
    3         Q.      Okay.   But it does --
    4         A.      And I have documents in my office and my
    5    e-mails to back all this up, because I looked, so I
    6    want to make sure that you got that right.               At that
    7    time, LSU was in total control.            If they -- in
    8    their opinion, patient needed surgery, no one --
    9    DOC was not stopping them from getting surgery
   10    done.       It was their own call and their own thing,
   11    process.
   12         Q.      Okay.
   13         A.      And since we're talking about a lot of
   14    surgery cases way, before Earl K. Long was shut
   15    down, LSU has already redesigned their own offender
   16    health care process where they have sent e-mails
   17    that no offender surgery will be done at Earl K.
   18    Long, just because of the issue I raised with you.
   19    All those residents were doing surgeries which were
   20    deemed probably unnecessary by the surgery
   21    professor, because those patients really didn't
   22    need surgery because residents were doing it.                And
   23    they were having a hard time in managing it,
   24    because there was no way.          And it was every
   25    different resident going to Angola, different time.



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 177 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 177


    1    So the way LSU -- and this is all beyond DOC.               DOC
    2    had no involvement, but we were only being
    3    notified.      They decided that no more offender
    4    surgery at Earl K. Long.         Urgent, nonurgent,
    5    routine, nonroutine.        Does not matter.       Every
    6    surgery has to go to LSU New Orleans, and that was
    7    way before the redesign.         I think this is 2010 and
    8    '11, and since then, LSU changed its own policy.
    9         Q.     Okay.   So in 2013, LSU doctor says Russell
   10    Ware's hernia is to be operated on; it's just a
   11    question of when?
   12                MR. BLANCHFIELD:
   13                         Object to the form of your
   14                   question.
   15    BY MR. MOST:
   16         Q.     Is that a fair summary?
   17         A.     January of 2013, plan is elective repair,
   18    and elective to mean not imposing any threat in the
   19    near future to patient' life or quality of life.
   20         Q.     Okay.
   21         A.     And it says if approved, and my
   22    understanding of approval is that he's talking
   23    about LSU.      Approval from LSU's own bosses and
   24    LSU's own policy.       Nothing to do with DOC's
   25    process, which came into the picture months and



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 178 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                        Page 178


    1    months later.
    2         Q.     Okay.     So that was January 2013.        Let's
    3    look at this Eceptionist document, Exhibit T in
    4    front of you.         Do you see that it has an August 26,
    5    2013, request for surgery, clinic appointment
    6    offender with bilateral and inguinal hernia?
    7         A.     Yes.
    8         Q.     So someone at Angola was asking for a
    9    surgery clinic appointment for Mr. Ware?
   10         A.     On July 8, 2014?
   11         Q.     I'm sorry.      August 26, 2014.
   12         A.     Oh, you're talking about reason for
   13    request.      Okay.     Yes.
   14         Q.     Okay.     And then there's a note that says
   15    "January 8, 2014, reducible per notes."
   16                Do you see that?
   17         A.     I do see the notes, but I have a lot of
   18    comments.
   19         Q.     Okay.     Well, let's get through this
   20    document.
   21         A.     Well, so that you get the complete
   22    picture.      You know, you were asking me to say yes
   23    and no, so you have a document.             I don't
   24    understand, Mr. Most, why you want me to say yes to
   25    a document you are showing to me, what's written on



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 179 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 179


    1    it.     What's the purpose of this?          It's killing
    2    time.       Like, you just gave me Exhibit T, and you're
    3    saying, Is it written on this?             It is written on
    4    this, the document you gave me to me.
    5          Q.     Right.
    6          A.     So I don't see -- so I'm presuming that
    7    you want me to fill you in with the history and
    8    information to make a sense out of the document.
    9          Q.     Yeah.    But let's get through the document
   10    first.
   11          A.     I'm confused, because if we keep on
   12    reading it, then --
   13          Q.     Okay.    Give me your --
   14                 MR. BLANCHFIELD:
   15                           The document speaks for itself.
   16                 MR. MOST:
   17                           Sure.
   18                 MR. BLANCHFIELD:
   19                           You're going to attach it to the
   20                    deposition, so we can establish it says
   21                    what is says.      You know, we can save
   22                    that time.
   23    BY MR. MOST:
   24          Q.     Okay.    So let me just give the brief
   25    summary, and then you can tell me what it means and



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 180 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 180


    1    everything.
    2                August 26, 2013, Doctor at Angola requests
    3    surgery clinic appointment for Mr. Ware.             January
    4    2014, there's a note of headquarters, reducible per
    5    notes, and then February 2014, there's a note from
    6    headquarters, "Hold all surgeries if hernia is
    7    reducible per medical director effective 10/31/13."
    8                It says that, right?
    9         A.     On the document you showed me, it does say
   10    all that.
   11         Q.     Okay.   Now you can tell me whatever you
   12    want to about what you think this means.
   13         A.     Well, if your question is about the
   14    document, so you are correct, whatever it states on
   15    the document, so you have to ask me what you want
   16    me to tell you about this.
   17         Q.     Okay.
   18         A.     I'm at a loss now because you are asking
   19    me to read the document, and, you know, the
   20    documents speaks for themselves.
   21         Q.     It looks to me like there was an August
   22    2013 request for a surgery clinic appointment for
   23    Mr. Ware, and it was canceled in February of 2014
   24    because his hernia was reducible.            Is that wrong?
   25         A.     Yes.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 181 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 181


    1         Q.     Okay.
    2         A.     Can I go back to the document?
    3         Q.     Yeah.   Of course.
    4         A.     This is what I'm looking for.         So this is
    5    a timeline with Eceptionist requesting a surgery
    6    for 8/26/2011, Colleen Leonard, and this goes back
    7    to the same examination where there was no
    8    examination findings pertaining to hernia by the
    9    health care practitioner.         And then reducible per
   10    note and additional note came back, and there's a
   11    difference in the date, 8/26/2013, and you will say
   12    why they waited six months.          It's, like, almost
   13    four or fives months.        The note came back.        It was
   14    reducible.      By that time, LSU crisis had really hit
   15    us hard where we were barely -- we were struggling
   16    to get life-saving surgeries done, and there was no
   17    way, and LSU was telling if hernia is reducible,
   18    there is no other sign, you have to hold off on
   19    that because we just do not have enough operating
   20    room tables enough to get it done.            So at that
   21    point, unfortunately, this patient is in that
   22    timeframe, and Katrina had hit New Orleans, so you
   23    have to prioritize where you want to go first.               The
   24    determination is hold all surgeries if hernia is
   25    reducible, by and large, unless you have some other



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 182 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                        Page 182


    1    signs and reasons because LSU is not doing it, so
    2    what's the point in filling out the paperwork and
    3    clogging the system when we are barely getting
    4    life-saving surgeries done?            So that's what this
    5    document is.
    6         Q.     Okay.     So Mr. Ware was subject to that
    7    sort of temporary crisis, pause on all reducible
    8    hernia?
    9         A.     Yeah.
   10         Q.     Surgical --
   11         A.     Mr. Ware was like 39,000 other inmates and
   12    other hundreds and thousands of people in New
   13    Orleans and Baton Rouge area.             Yes.   He was one of
   14    those where his care was affected by the closure of
   15    a major, major hospital, and the answer is yes.
   16                MR. MOST:
   17                           Okay.   Exhibit U is a health care
   18                   request form.       Russell Ware.
   19                           (Whereupon Exhibit U was marked
   20                   for identification.)
   21    BY MR. MOST:
   22         Q.     "Offender complaining of hernia pain to
   23    health care professional," is written in
   24    assessment.         "Patient has chronic complaint of
   25    hernia protruding in lower right area.               Patient



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 183 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 183


    1    ambulatory with difficulty."
    2                Do you see this on here?
    3                MR. BLANCHFIELD:
    4                          Yes.    We have already said that,
    5                   you know, the document speaks for
    6                   itself.      You don't have to read it.
    7                MR. MOST:
    8                          Well, I'm trying to -- I'm
    9                   interpreting some of these, because R
   10                   are with a circle, I interpret to mean
   11                   right.     Down arrow, I interpret to mean
   12                   lower.     So I'm trying to clarify this
   13                   document because this document doesn't
   14                   really speak for itself.
   15    BY MR. MOST:
   16          Q.    I'll say it again, and you can tell me if
   17    I'm reading this document right.              I'm reading this
   18    document as a care request form for Russell Ware.
   19    It's dated August 14, 2014.            "Offender's
   20    complaining of hernia pain."             "Health care
   21    professional" is written.            "Patient has a chronic
   22    complaint of hernia protruding in lower -- right
   23    lower area.         Patient ambulatory with difficulty.
   24    Patient asked, Can I see a doctor."
   25                Am I interpreting this document right?



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 184 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                       Page 184


    1          A.    I don't know.     I'm going read this
    2    document, exhibit to you.
    3          Q.    Sure.
    4          A.    Exhibit U given to me by Dr. Most.           At the
    5    top, 004584, and the upside down numbers are
    6    002279, and if my English is not correct, can you
    7    please correct me, Mr. Most?           Form HC-01-A, 14
    8    September 2009.        Health care request form.
    9    Institution.        Handwritten, "LSP."       I don't know
   10    whether that handwriting belongs to a health care
   11    professional or not.         Name, Russell Ware.        DOC
   12    #118323.      Age seems like 45.
   13                Is that correct, Mr. Most?
   14          Q.    His age?
   15          A.    Yeah.    Like, written.      I'm just reading
   16    the document, you know, asking.            Housing seems like
   17    04.    Job assignment, nursing aide.           Offender to
   18    complete this section only -- complaint and/or
   19    request.      I read SDE, which, actually, in Angola
   20    terminology is self-declared surgeries, so I don't
   21    expect any inmate to use these words, so this
   22    form -- or this section was supposed to be
   23    completed by the offender.           Hernia pain, but looks
   24    like this person who has completed this form.                 Then
   25    health care professional screening is there, and



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 185 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 185


    1    Mr. Most wants me to read and give my
    2    interpretation about.
    3                So first thing, I don't know whether this
    4    is a health care professional who filled out this
    5    form, so I can't give my impression about this
    6    form.
    7          Q.    Does R with circle mean "right"?
    8          A.    You have to ask the person who has filled
    9    that out what he meant by R and a circle.
   10          Q.    Do you use shorthand as a doctor?
   11          A.    Well, I'm using electronic health records
   12    now, so there's no shorthand on electronic health
   13    records.
   14          Q.    Have you ever used an R with a circle
   15    around it as shorthand --
   16          A.    I have --
   17          Q.    -- for --
   18          A.    I have used R sometimes with circle,
   19    sometimes without circle.
   20          Q.    Well, does it mean "right"?
   21          A.    You have to ask the person who writes it.
   22    I don't know.       I have never read any literature
   23    that says that R with a circle means "right."
   24          Q.    Okay.   So that was August 2013, so it
   25    looks like he's still got a hernia in August 2014?



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 186 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 186


    1         A.      I don't know whether he's got -- I'm a
    2    physician.       If you're going to ask me to read
    3    someone else's writing and interpret, I need to see
    4    the patient.         I'm not going to give you my medical
    5    professional opinion based on a document you
    6    produced to me that I have no idea about the
    7    author; I have no examination comments.               So you can
    8    keep on asking me.          You show me a document and then
    9    ask me whether he has had hernia or not, that's a
   10    medical comment, and I'm not going to do it.
   11         Q.      Well, you asked to see his medical records
   12    so you could help interpret the background of
   13    Russell Ware, and that's what I'm showing you.
   14    Okay.       You can't comment on anything about this
   15    document, what it means, who wrote it.               Okay.
   16         A.      That's a wrong statement.         I can comment.
   17    Your question was does he have hernia.
   18         Q.      Okay.
   19         A.      That's medical decisionmaking, and I can't
   20    say, based on a document.           I don't even know
   21    whether a health care professional, you know, a
   22    trained health care professional has filled it out.
   23    It's a physician, it's a nurse, it's an EMT, it's
   24    an inmate himself, I don't know.             So I'm not sure
   25    how you expect a physician to respond to your



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 187 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 187


    1    question, which is very specific.            Does Mr. Ware
    2    have hernia on this date or no, and based on a
    3    piece of paper?
    4         Q.     So you --
    5         A.     I don't think that's a fair question,
    6    Mr. Most.
    7         Q.     Okay.   So when you look up an inmate's
    8    health care history, right, as you did, you said,
    9    in response to this June 28, 2016, letter.              Is this
   10    the kind of document that you would be looking at?
   11         A.     One of the documents.       I would look at the
   12    physician's examination note, and that's what I was
   13    telling you will feed back if I don't see.              Like in
   14    that reference, I don't see any examination about
   15    hernia, and I have to chime in, and I have to
   16    respond to you about this hernia.            Then I'm going
   17    to get back to Angola medical director and say
   18    that, Hey, I need hernia examination notes if you
   19    are documenting or health care physician is
   20    documenting cough with green or clear sputum and
   21    making a diagnosis, that's not good information for
   22    me to respond as DOC's medical director to Mr. Most
   23    to hold you in that respects, so that's back and
   24    forth goes on, which I was talking about.
   25                MR. MOST:



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 188 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 188


    1                         Okay.   So let's go back to this
    2                   document which I'm labeling Exhibit V.
    3                         (Whereupon Exhibit V was marked
    4                   for identification.)
    5    BY MR. MOST:
    6         Q.     Which is the June 28, 2016, letter about
    7    Russell Ware and Regan Mayo.
    8         A.     Yeah.   And, you know, not to cut you off,
    9    but if you want a medical opinion, show me a
   10    document with a physician, and I'll you've you my
   11    opinion, you know, what I think what he has
   12    written.      But showing me a simple form and asking
   13    me about hernia, that's not a fair question.               And
   14    I'm not trying to be disrespectful, but I want you
   15    to see what I'm talking about.           If you show me a
   16    document -- like, you showed me a surgery
   17    resident's note, and I never doubted what the
   18    diagnosis was.       We talked about it.       We talked
   19    about the real substance, you know, real issue.                  So
   20    if you show me a physician's examination on this
   21    date and say, Hey, Dr. Singh, what you think, I
   22    will give you my opinion.
   23         Q.     Okay.
   24         A.     But not based on something where I have no
   25    clue, no examination, nothing.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 189 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 189


    1          Q.    Okay.   So going back to this --
    2                MR. BLANCHFIELD:
    3                         Why are we going to the same
    4                   exhibit, now giving me a different
    5                   exhibit?
    6                MR. MOST:
    7                         That was an accident.         You want to
    8                   rip up Exhibit V?
    9                MR. BLANCHFIELD:
   10                         I would think, for the record, you
   11                   probably would want to, just given
   12                   what --
   13                MR. MOST:
   14                         Okay.    Let's rip up Exhibit V.
   15                   It's the same as Exhibit O.
   16    BY MR. MOST:
   17          Q.    Okay.   Looking at Exhibit O, which is the
   18    letter from me to you dated June 28, 2016.                So it
   19    mentions Russell Ware.
   20          A.    (Witness nodding.)
   21          Q.    In June of 2016, based on the medical
   22    record we've looked at, he's had a diagnosed -- at
   23    least one hernia for at least four years, right?
   24          A.    You want me to look at Exhibit O.            This is
   25    letter from you, an attorney, and now you're



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 190 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 190


    1    telling me to make a medical decision whether he
    2    has hernia on the date you wrote me the letter?
    3          Q.    Okay.    After you got this letter, you
    4    looked up his medical records?
    5          A.    I did.
    6          Q.    Okay.    And it seems to me that you would
    7    have found that he'd had a diagnosed hernia for at
    8    least four years, right?
    9          A.    I saw the documents.         Once again, I don't
   10    have access to those records.             I have my notes in
   11    those records.        You showed me a document from LSU
   12    surgery clinic, and, you know, let -- once again,
   13    my memory is, like, January 2013, where he was
   14    found with hernia.
   15          Q.    Right.
   16          A.    That's a document you showed to me.             After
   17    that, if you show me any other medical documents
   18    after that date, then I can give you my opinion on
   19    that.
   20          Q.    Okay.
   21          A.    I'm agreeing with you.         You showed me
   22    medical document, and I did not doubt that
   23    document.
   24          Q.    And I showed you one from 2012, right?
   25          A.    Yeah, that's right.        But before '13, so



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 191 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 191


    1    let's go with 2012.           That 2012 document -- we
    2    talked about it -- did not describe examination at
    3    all.        The patient came to that clinic with cough,
    4    and there was no examination finding.                Was only
    5    that lungs, which showed wheeze, and the heart,
    6    which is written ROR.           And then the diagnosis is
    7    inguinal hernia.          Refer to surgery clinic.          That's
    8    the document you're talking about?
    9          Q.     Right.
   10          A.     Okay.    So we talked about the document.
   11    So the only documents that I'm seeing examination
   12    findings supportive of the hernia diagnosis is
   13    January 2013 from LSU, though I'm not doubting.
   14    I'm not saying.          This guy may have hernia for ten
   15    years.       He may still have it.
   16          Q.     Okay.
   17          A.     But for you to give me my opinion, I need
   18    to see the medical documents.
   19          Q.     Okay.    So you get this letter.          You look
   20    up his medical history.            Do you recall what you
   21    found about Russell Ware?
   22          A.     That all those documents I had seen and
   23    it's all in the file and my summaries.                 I wrote
   24    down my summaries.           You know, once you review
   25    hundreds of documents, you can always forget, so I



                       COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650            www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 192 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 192


    1    write down my summaries.
    2         Q.     Okay.
    3         A.     So that next time -- I knew you -- you
    4    know, this is a lawsuit, so I will go back to that
    5    file again and again and again.
    6         Q.     Okay.   Do you recall sort of the big
    7    picture, what you found about Russell Ware?
    8         A.     The big picture was I did not see any red
    9    flags in his health care.         That's what I recall,
   10    but if you want the details, then, you know, if you
   11    bring that file to me, then I can provide you the
   12    details for supporting that conclusion.
   13         Q.     Okay.   It looks like you found that he had
   14    a hernia for a couple of years, right?
   15         A.     Sure.   He may have hernia for -- yeah,
   16    2013 documents and all those thing.
   17         Q.     And the plan a couple years ago prior to
   18    getting this letter had been for him to get
   19    elective hernia surgery when approved?
   20                MR. BLANCHFIELD:
   21                         Object to the form.
   22                THE WITNESS:
   23                         Approved by LSU.      That was the
   24                   plan, I thought.      And, you know, I was
   25                   surprised.    Why didn't LSU do the



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 193 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 193


    1                   surgery?
    2    BY MR. MOST:
    3         Q.     Okay.
    4         A.     Why they sat on it?      You know, that still
    5    baffles me.
    6         Q.     Okay.   So then you got this letter.          You
    7    looked up his medical records.           What did you do
    8    next about Russell Ware?
    9         A.     I think he was sent back to the -- like,
   10    for a clinic evaluation, so I do remember talking
   11    to Angola medical director too, because he is
   12    medical director on onsite.          You know, hernia may
   13    have got worsened.        Even though it may look like
   14    the need for an elective surgery in January 2013,
   15    at that time, the need may have changed.
   16         Q.     Okay.
   17         A.     So what he needed was a further clinical
   18    and updated clinical examination.            Everything
   19    needed is driven by the examination.
   20         Q.     Okay.   So then did you send me a response
   21    at that time?
   22         A.     I think this -- I recall this letter being
   23    on my table for a long time, but at the same time,
   24    we were pulling the records for the big lawsuit and
   25    going back and forth.        When I saw that the



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 194 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 194


    1    examination from 2012, I needed an updated exam in
    2    Angola, so --
    3         Q.     Okay.
    4         A.     Do I remember talking to you once?           Like,
    5    you called my office once to talk to me about this
    6    going on, and as I recall -- and I may be wrong --
    7    that I filled you in what I had at that time,
    8    because giving an official written response to an
    9    attorney's letter.         You know, I know you care about
   10    your inmates.        Seriously, that's what I thought
   11    about you, so off the record I could tell you yes,
   12    we're going to go and --
   13         Q.     So we're still on the record.
   14         A.     Yeah.    I know.    I know.    I know.
   15         Q.     Okay.
   16         A.     But I believe that you really cared about
   17    the inmates.        You are not into the money-making
   18    business.      Like, you know, like inmates felt like
   19    he had a hernia and he needed to be operated upon.
   20    And as a physician, my opinion may not always align
   21    with what patient thinks is the best, and that's in
   22    the medical practice, and I thought I filled you
   23    in, but to give an official response to an
   24    attorney's letter, I think the practice is to go
   25    through your legal office and make sure that the



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 195 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 195


    1    attorneys are involved, because this is not two
    2    friends talking, you know, that you give all this
    3    information.         So I do remember taking action, a
    4    thorough review, getting back to Angola, talking to
    5    Dr. Lavespere about these inmates and other inmates
    6    about their care, ensuring that care was not
    7    compromised, whatever needed was done and in as
    8    timely manner as it could, based on the medical
    9    necessity, but the details are in that file.
   10         Q.     Okay.     And the phone call you mentioned,
   11    my recollection is I called the Department of
   12    Corrections about something else completely
   13    separate, and you picked up the phone, which I was
   14    very surprised at, and you talked told me that you
   15    were working on a update to the letter.
   16         A.     Yes.
   17         Q.     Does that sound about right?
   18         A.     Maybe.     Probably, yeah.
   19         Q.     Okay.
   20         A.     Because giving the response and sending
   21    the response is something different, but taking
   22    care of business is something different.               You know,
   23    as a physician, I took care of the patient, but
   24    sending a latter to an attorney requires multiple
   25    steps.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 196 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 196


    1                MR. MOST:
    2                        Okay.    So Exhibit W is an e-mail
    3                   correspondence between you and Ashli
    4                   Oliveaux.
    5                        (Whereupon Exhibit W was marked
    6                   for identification.)
    7    BY MR. MOST:
    8         Q.     It looks to me like you've asked for
    9    information about Regan and Ware, and Ashli
   10    Oliveaux provides you with information and notes
   11    that Mr. Ware has no request to see surgery.               Is
   12    that what we're looking at here?
   13         A.     Yes.
   14         Q.     Okay.
   15         A.     You gave me the document, so I'm looking
   16    at the document you gave to me.
   17         Q.     Did you do anything in response to this
   18    e-mail?
   19         A.     I did -- like, you know, this was in
   20    response to answer your previous question, because
   21    Ms. Oliveaux was the specific nurse designated to
   22    check and gather all this information and talk to
   23    me and work with Angola to make a complete picture,
   24    so yes.
   25         Q.     And what does it mean here, Eceptionist



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 197 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 197


    1    notes he has no request to see surgery?
    2         A.     You have to ask Ms. Oliveaux.         I can give
    3    you my understanding, but that may not be truthful.
    4         Q.     Sure.   What's your understanding?
    5         A.     Well, usually, inmate has to have a
    6    request, like we talked about.           If I'm seeing a
    7    patient in Angola and I'm going to refer him to a
    8    specialist, then I have to fill out a referral form
    9    with information that what exactly I want the
   10    specialist to do, and that note has to be scanned
   11    in Eceptionist.       So I'm second guessing here,
   12    Ms. Oliveaux.       The question is that Angola has
   13    no -- at that time, and Eceptionist, you know, it
   14    was evolving.       She may not have seen any request in
   15    Eceptionist, but that doesn't mean anything,
   16    because the request may have been processed, and
   17    that request is going to be looking like it's
   18    closed unless you go in the closed section, so at
   19    that time, Russell Ware.         That's what it -- there
   20    are many -- to be honest, many possibilities.               So
   21    Eceptionist was only seeking the request,
   22    seeking -- and once he has been seen, it drops off
   23    from Eceptionist, you know, because patient has
   24    been seen.      Eceptionist only carries active
   25    requests at the time we talked about the offender



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 198 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                        Page 198


    1    transition.
    2          Q.     And we looked at his Eceptionist record,
    3    and it showed that --
    4          A.     At that time, because that's also
    5    important.       So if a patient has been seen, I'm just
    6    giving you hypothetical scenarios, since I don't
    7    have, you know, the Eceptionist records in front of
    8    me.     If patient A was requested to see a surgeon in
    9    Eceptionist.        Eceptionist process.       Sent to LSU.
   10    LSU gave a date, then that request is closed --
   11    well, used to be closed in Eceptionist at that
   12    time.       Then you won't see an active request because
   13    that process is taken care of.
   14          Q.     So we saw, from his Eceptionist record,
   15    that a request was made and that it was canceled by
   16    headquarters because of the reducible hernia thing?
   17                 MR. BLANCHFIELD:
   18                          Objection to the form.
   19                 THE WITNESS:
   20                          It wasn't canceled.       It was sent
   21                    back, because, once again, you are going
   22                    into reducible.      That's basically --
   23                    Eceptionist allows you to only use so
   24                    words in the comments section.          That
   25                    sounded to me like did not meet the



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 199 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 199


    1                   guidelines, so if you wanted patients to
    2                   be seen for a hernia and the clinical
    3                   note talked about the cost and green
    4                   sputum, then that request is not being
    5                   canceled, like you said.          It's being
    6                   sent back to the originating unit for
    7                   more than information, or if it does not
    8                   meed the consensus guidelines, then it's
    9                   being sent back to the unit's medical
   10                   director.
   11    BY MR. MOST:
   12           Q.   Okay.     So what happened next after you got
   13    this e-mail from Ashli Oliveaux?
   14           A.   What happened next?
   15           Q.   Uh-huh.
   16           A.   I sat down, I reviewed, and she had the
   17    attached documents, the copies of the papers.                 I
   18    remember talking to Angola about these two cases,
   19    and all those should be in the file in my office.
   20           Q.   And did you find out that they needed
   21    surgery, didn't need surgery?             What did you find
   22    out?
   23           A.   Well, for that, you have to -- you know, I
   24    have to see the record.
   25           Q.   What's your recollection?



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 200 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 200


    1         A.     My recollection was that no, none of them.
    2    In fact, this is the cataract guy I was talking
    3    about, Mr. Regan Mayo.         If you look at that, at
    4    that time, he already had -- offender had a
    5    cataract surgery in March of 2007, if you look in
    6    this document, and this is in 2016, and your
    7    lawsuit -- you have the letter?
    8         Q.     Yes.
    9         A.     Of the lawsuit?     2006, and referred again
   10    for surgery in the right.         He's awaiting right eye
   11    cataract surgery, so we were talking about Dr.
   12    Coulard, who is an optometrist.           He was seeing
   13    posterior capsule opacity.          That was in 2015.       The
   14    consultation was in 6/15, same recommendation as
   15    the ophthalmologist.
   16         Q.     Okay.   So you concluded that neither of
   17    these people needed surgery?
   18         A.     I don't conclude whether a surgery patient
   19    needs surgery.       We are going back and forth on
   20    this.
   21         Q.     Okay.   But --
   22         A.     Okay.   Let me make it clear.       I did not
   23    conclude any surgery.         If I have a request of the
   24    surgery, the only thing headquarters staff is going
   25    to do is to ask for the supporting documents.               You



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 201 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 201


    1    cannot recommend a surgery based on patient is
    2    complaining about cough and now patients needs
    3    hernia surgery.       The good clinical practice
    4    requires a total documentation, very
    5    object-oriented, specific.          No one is declining and
    6    approving surgery.
    7          Q.    Why did you ask for the records?
    8          A.    Because you sent me a letter, so I have to
    9    go and look what exactly happened to review it.
   10          Q.    To determine what?
   11          A.    To determine whether what was -- it
   12    doesn't have to be determined.           It's the last step.
   13    First thing is the factfinding, that what was going
   14    on.    We just don't determine, jump to the
   15    conclusion.
   16          Q.    What did you want to find out by looking
   17    at their records?
   18          A.    Okay.   I wanted to find out what exactly
   19    happened to his cataract, was he seen by a
   20    ophthalmologist.       If he was seen by an
   21    ophthalmologist, what did ophthalmologist say?               If
   22    the ophthalmologist recommended surgery, what
   23    exactly happened, what -- did he get surgery?               If
   24    he followed up, what did he say in the follow-up?
   25    What does follow-up show?         If he still has same



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 202 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 202


    1    problem, if ophthalmologist recommended that, then
    2    why didn't it happened?         Where did system fail?          If
    3    system failed, how are we going to fix it?              First
    4    thing, you get the release to your patient and then
    5    look at the systematic issue.
    6         Q.     So what did you find with these two men?
    7         A.     I did not find any fault in the system.             I
    8    did not find any fault in the health care delivery.
    9         Q.     Okay.
   10         A.     That's what I recall.       But to give you the
   11    details, which you are entitled to, I have to go
   12    and look at my notes.
   13         Q.     Okay.
   14         A.     But I don't determine -- you know, based
   15    on these things, as soon as I saw something, I'm
   16    going to determine patient needs surgery.              How can
   17    I determine, sitting in the headquarters, what
   18    patient needs cataract surgery, what patient does
   19    not need cataract surgery.
   20         Q.     Okay.   Did you provide a response to this
   21    June 28, 2016, letter?
   22         A.     I don't recall, but you can tell -- if
   23    you're asking the question -- okay, let me ask you.
   24    Did you get a response from me on this letter?
   25         Q.     No.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 203 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 203


    1          A.    Thank you.
    2                MR. BLANCHFIELD:
    3                         I hope not.      I would sure hope
    4                   that you would not send a response.
    5    BY MR. MOST:
    6          Q.    Okay.   Were you advised not to send a
    7    response?
    8                MR. BLANCHFIELD:
    9                         If he was advised, that's
   10                   privileged.
   11                MR. MOST:
   12                         Well, okay.
   13    BY MR. MOST:
   14          Q.    Were you advised by a non-attorney not to
   15    send a response?
   16          A.    I was not advised by a non-attorney, yeah.
   17          Q.    Okay.   Fair enough.      So this letter, you
   18    had an offer that there were surgeons willing to
   19    provide surgery for these two men?
   20                MR. BLANCHFIELD:
   21                         Object to the form.
   22    BY MR. MOST:
   23          Q.    This is the letter you got, right?
   24                MR. BLANCHFIELD:
   25                         We're back to Exhibit --



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 204 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 204


    1                MR. MOST:
    2                         Exhibit O, yeah.
    3                MR. BLANCHFIELD:
    4                         O?
    5    BY MR. MOST:
    6         Q.     So you got a letter from me saying we got
    7    surgeons willing to do surgery on these two
    8    inmates, right?
    9         A.     You tell me.    Did you send me the letter?
   10         Q.     Yeah.
   11         A.     So why are you asking the question?
   12         Q.     So you got an innate from a lawyer, me,
   13    offering that we found surgeons willing to do
   14    surgery on these two inmates; that's the letter you
   15    got, right?
   16         A.     Yeah.   I got the letter.
   17         Q.     Okay.   And you did not accept that offer,
   18    right?
   19         A.     Because it made me realize that how less
   20    you know about the system and how you know less
   21    about how the government works, that I just cannot
   22    go and use taxpayers' money, because, you know,
   23    there will be allegations against ethics that maybe
   24    I know the surgeon.        There has to be a bidding
   25    process.      If you have to do a professional service



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 205 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 205


    1    contract, it goes through the approval process.
    2    And before that, you completely ignored how the
    3    health care is delivered in the patient care
    4    setting using taxpayers' dollars.            First, there
    5    would have to be a medical necessity.             Attorneys do
    6    not decide.      Departments of medical and mental
    7    health director not does decide whether a patient
    8    needs surgery.      Attorneys do not decide whether a
    9    patient needs surgery.         Patient does not decide
   10    whether he needs surgery.         It has to be done by the
   11    experts in that field, backed up by the
   12    documentation.      Once that is done, then the
   13    business side kicks in, and no matter how much I
   14    care about the patient, I cannot break this State's
   15    rules and laws using taxpayers' dollars.
   16         Q.     Then what were you offering me when you
   17    told me, if you can --
   18         A.     Offering me to negotiate, that if you know
   19    a surgeon -- you know, if -- I told you this
   20    situation, and I'm very clear, that if I have a lot
   21    of patients where I know that experts are
   22    recommending surgery and using my clinical
   23    knowledge, I know that they need surgery and
   24    there's a capacity issue, and then you provide a
   25    doctor.      I am willing to enter into a negotiation.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 206 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 206


    1    You know, that's what I was offering to you, and
    2    maybe I should have made it clearer to you,
    3    Mr. Most.
    4          Q.    Did you enter into a negotiation with
    5    Dr. Charles Williamson or Dr. Todd Balart?
    6          A.    I did not need to.
    7          Q.    Because why?
    8          A.    Because at that point, I did not -- after
    9    based on all my clinical reviews and consultation,
   10    we felt like that we were providing appropriate
   11    care to those inmates.
   12                MR. MOST:
   13                          This is going to be Exhibit X.
   14                          (Whereupon Exhibit X was marked
   15                   for identification.)
   16                          This is a document entitled --
   17                   it's a letter from William Most dated
   18                   November 30, 2016, to LeBlanc, Vannoy,
   19                   Singh, and Lavespere regarding work
   20                   release denial of Kevin Mathieu.
   21    BY MR. MOST:
   22          Q.    Do you recognize this document?
   23          A.    I do.
   24          Q.    Okay.    Did you receive this document?
   25          A.    I did.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 207 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 207


    1          Q.    It references how Mr. Mathieu was screened
    2    for work release eligibility by DOC headquarters.
    3    They determined he was not eligible due to medical
    4    concerns.      Do you see that on here?          It's in the
    5    quotation part here.
    6          A.    Okay.   I do see it.      So do you have that
    7    review by the DOC headquarters saying that?
    8          Q.    Yeah.   You want to look at it?
    9          A.    Sure.
   10                MR. MOST:
   11                         It's going to be Exhibit Y.
   12                         (Whereupon Exhibit Y was marked
   13                   for identification.)
   14                THE WITNESS:
   15                         And I'm not asking the question.
   16                   I agree, but that would give me more
   17                   information to answer your follow-up
   18                   question.
   19    BY MR. MOST:
   20          Q.    That's fine.     Exhibit Y is a memo dated
   21    November 9, 2016.        Subject line:       Screening for
   22    work release.
   23          A.    I guess you don't have -- maybe you have
   24    not what I'm looking for.
   25          Q.    This is what I have.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 208 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 208


    1           A.     Yeah.
    2           Q.     Okay.   So the November 9, 2016, memo says,
    3    "To:        Kevin Mathieu.     Health status was screened
    4    for work release eligibility by DOC headquarters.
    5    After review of your information, they determined
    6    that you are not eligible at this time due to
    7    medical concerns."
    8                  That's what the memo says, right?
    9           A.     If you say so.
   10           Q.     Well, take a look at it.
   11           A.     Okay.   You want me to read again the
   12    documents you are giving to me, and you want me to
   13    confirm?        I read it, so --
   14           Q.     Okay.   Is that what it says?
   15           A.     The document says -- given to me by
   16    attorney Mr. Most is exactly what he is describing.
   17           Q.     Okay.
   18           A.     He wants me just to verify every document
   19    he hands to me, making sure that I know English.
   20           Q.     It helps for the record.
   21           A.     Oh, okay.   Sorry.
   22           Q.     This helps for the transcription because,
   23    that way, we don't always have to be looking for
   24    the exhibits.         Right?    If we --
   25                  MR. BLANCHFIELD:



                       COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650            www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB      Document 76-8 04/10/19 Page 209 of 244
                                   Dr. Raman Singh                     11/4/2018
                                                                        Page 209


    1                            Just ask a question.
    2                 THE WITNESS:
    3                            I know, but I'm going to say this.
    4                    I know you are doing the proper, but we
    5                    have to end this.        I've been away from
    6                    my kids for four and a half hours.
    7    BY MR. MOST:
    8         Q.      Yeah.
    9         A.      So -- and I know this is part of your job,
   10    but this is not a part of my job.               Believe me.
   11         Q.      I know.
   12         A.      I'm doing not doing this for pro bono
   13    time.       Seriously.     So I know you're doing your
   14    process, but just to let you know.
   15         Q.      Okay.     So you received this letter
   16    November 30, 2016, that references this denial work
   17    release, right?
   18         A.      Yes.
   19         Q.      Okay.     Did you do anything in response to
   20    this November 30, 2016, letter?
   21         A.      I did remember looking into his records,
   22    so --
   23         Q.      What did you find?
   24         A.      Well, that's what I'm saying.           I don't
   25    think you have internal documents.               What did I



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 210 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 210


    1    find?       It should be in my notes what I found,
    2    really.
    3         Q.      What do you recall?
    4         A.      Well, I recall this -- it looks to me --
    5    maybe you know how this screening process works.
    6    This has nothing to do with DOC's medical mental
    7    health director's office.          This process has nothing
    8    to do with it.
    9         Q.      Okay.
   10         A.      So there's a Louisiana DOC regulation
   11    which determines how to screen offenders for work
   12    release, and it has medical and mental health
   13    criteria.       So the unit's medical staff has to fill
   14    out that form, screening form, and they have level
   15    of cares, 1 to 5 and 1 to 3 on medical, and then
   16    there's a DOC regulation that goes to Office of
   17    Adult -- Office of Adult Services, and they look at
   18    that screening done by the unit's medical and
   19    mental health staff, and if it's a level of one
   20    medical care, for example, then inmates are not
   21    eligible.
   22         Q.      Okay.
   23         A.      So to answer your questions, cataracts and
   24    all those things, to have to go and look at those
   25    internal screening documents, which should have



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 211 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 211


    1    been done by the prison where he was held, and from
    2    there, it goes to the warden's office.               From there,
    3    it comes to the DOC security site.              Has nothing to
    4    do with the medical and mental health director.
    5         Q.     Okay.     So your office wasn't involved in
    6    this determination?
    7         A.     No.     Directly, no.
    8         Q.     So did you do anything in response to this
    9    November 13, 2016 --
   10         A.     Yeah, I did.      And, you know, you have to
   11    go back in the notes, but I'm telling you, after I
   12    got there, I did not agree with many of the
   13    practices with the work release screening, and I
   14    convinced the leaders to change the work release
   15    guidelines, because I always believed that the work
   16    release was a very good re-entry tool, and I always
   17    believed that medical professionals should help
   18    their patient to live their life, so we really cut
   19    down restrictions to the point that we even allowed
   20    patients with mental health issues to go to work
   21    release as well as with HIV, but I -- once again,
   22    we can talk about the bureaucracy in the system.
   23    We have to make sure that how they're going to get
   24    their medication.         So we did all that.        I was a big
   25    proponent of work release, that no one should be



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 212 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 212


    1    denied based on the medical, unless absolutely
    2    there's a serious contraindication.
    3          Q.    Okay.    Did you do that in response to this
    4    letter?
    5          A.    No.     Once again, like, the questions you
    6    are asking are not new questions.              These are the
    7    old challenges.
    8          Q.    Okay.    Besides looking at Mr. Mathieu's
    9    records, did you do anything in response to this
   10    letter?
   11          A.    At this stage, it's hard for me to say.
   12    It's all in the file what I did.
   13          Q.    Do you recall if you did anything besides
   14    look up his records in response to this November
   15    30, 2016, letter?
   16          A.    For the work release letter?           It's hard
   17    for me to recall right now.            I've been in this for
   18    four and a half hours, so it's really --
   19          Q.    It's okay.
   20          A.    I'm not pushing too much.
   21          Q.    All you have to do is say, "I don't
   22    recall" if you don't recall.             I mean, that's an
   23    okay answer.
   24          A.    Okay.
   25          Q.    Okay.    Dr. Collins testified about how he



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 213 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                       Page 213


    1    built a facility at Angola to conduct hernia
    2    surgeries.      Do you know anything about that?
    3         A.     He was talking about it.        I didn't know
    4    that he built the facility.           The facility he is
    5    talking about is actually built through the LSU
    6    transition money.        I don't recall Dr. Collins
    7    playing any role in the building of that facility.
    8         Q.     Was the facility built?
    9         A.     But not for hernia surgery.         Yes, the
   10    facility was built, because if you stop taking your
   11    offenders to LSU because Earl K. Long has been shut
   12    down, there has to be a place where that encounter
   13    takes place.        So now with DOC getting funding, we
   14    thought that maybe I can talk to LSU and send those
   15    specialists to Angola, because it's better for
   16    inmates.      Those conditions are horrible.          Those
   17    inmates get locked up early morning, and they stay
   18    like that for the entire day.            That used to break
   19    my heart.      You know, why can't you pay a little bit
   20    more money to the cardiologist to go to Angola?                 So
   21    we built, I think within three, four months next to
   22    nursing unit 2, a facility for clinical encounters
   23    for TeleMed as well as I was thinking that let's
   24    not just think about today.           Let's think about our
   25    future needs in ten years down road when the dust



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 214 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 214


    1    settles down.       Maybe we can do some surgical -- you
    2    know, minor surgical procedures here.
    3         Q.     Okay.
    4         A.     Which are uncomplicated.       And so why I
    5    contracted follow the state laws with the
    6    gastroenterology associates.          They go there, so
    7    they do endoscopies, colonoscopies at Angola.               So
    8    that was all -- that's all being done at this new
    9    facility I guess he's referring to, but I don't
   10    recall him building or anything like that.
   11         Q.     So this was a facility at Angola?
   12         A.     Yeah.   This was built at Angola during
   13    that timeframe.
   14         Q.     Okay.   And by "that timeframe," you're
   15    mean 2013-2014?
   16         A.     Maybe that time, you know, when we got the
   17    money.      2013 is when this hit us, and the money --
   18    fiscal year was coming next year, but you can check
   19    with Angola when exactly that was happening.
   20         Q.     Okay.   And this was a facility where,
   21    hypothetically, some surgical procedures could have
   22    taken place if other things were put into place; is
   23    that right?
   24         A.     Possibly.   Like, minor surgery.        Well, we
   25    definitely did endoscopies, like GI procedures



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 215 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 215


    1    there.      We did Telehealth.      We did our clinics, and
    2    we were exploring the possibility of doing more
    3    surgeries as much as possible.
    4         Q.     Would hernia or cataract surgeries be
    5    among those surgeries that you were exploring?
    6         A.     Yeah.   We were exploring the possibility.
    7    You know, talking to surgeons.
    8         Q.     Did that ever come to pass that hernia or
    9    cataract surgeries were done in that facility?
   10         A.     No, I don't think so.       Because after
   11    talking to many surgeons and many
   12    anesthesiologists, we all came back to the point
   13    you made, like, two hours ago, that Angola was so
   14    far and what I was informed -- I have never done
   15    any surgery in my life.         I internal medicine with
   16    some cardiology training -- that any surgery can go
   17    wrong.      No one has a crystal ball.        You know, it
   18    looks like a very minor, small procedure, but
   19    there's always a possibility.           Then we felt like
   20    Angola is so far, that if things go wrong, just
   21    anesthesia complications.         So I don't think I felt
   22    like that it was in the best patient care to do any
   23    kind of surgical procedures away from, you know, a
   24    tertiary level backup, but I know Dr. Collins was
   25    pushing it really hard.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 216 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 216


    1         Q.     Dr. Collins testified that he knew there
    2    was going to a wave of lawsuits related to hernias
    3    based on the 2012 list of inmates who were
    4    identified as hernia surgery needed.            He didn't
    5    want any part of it, so he moved up his exit date.
    6    Do you know anything about that?
    7         A.     No, I don't.
    8         Q.     Okay.
    9         A.     But the lawsuits are like part of life,
   10    and I'm not blaming, you know.           If inmates feel
   11    like it, that's their recourse.           I've filed a
   12    lawsuit when I feel I am being wronged.             So, you
   13    know, who's stopping anyone?          That's the justice
   14    system.      You know, I believe a complaint should be
   15    filed, and it's about the system should respond
   16    appropriately.      And appropriate response is
   17    investigate and litigate, and, finally, the truth
   18    should prevail.       But I don't know how he was
   19    getting, but that's up to him.
   20         Q.     Sure.
   21         A.     And if he moved his exit date, that's all
   22    up to him.      You see, I'm not in direct -- I was not
   23    in direct in charge.        Like, isn't that
   24    Dr. Lavespere or Dr. Collins was reporting to me
   25    for day-to-day operations.          You know, they -- each



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 217 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 217


    1    unit is responding to their own chain of command
    2    through assistant warden.         I was more in consulting
    3    role, talking to the secretary and talking to the
    4    warden who were there, wanted my opinion.              They got
    5    my opinion.      But no one was obligated to follow my
    6    opinion, unless, in some places, it's in department
    7    regulation when I had a chance revise it.              So
    8    thinking that me telling Angola, well, they would
    9    listen to me when they wanted to listen to me.                If
   10    they don't have to listen to me, they don't have to
   11    listen to me, like in my previous role.
   12         Q.     Speaking of lawsuits, do you know about a
   13    lawsuit, Sheppard v. Louisiana Department of Public
   14    Safety & Corrections about an inmate asking for
   15    surgery?      Do you know about that case?
   16         A.     I don't recall his name right now.
   17         Q.     Was it was a case where the 19th Judicial
   18    District ordered the Department of Corrections to
   19    provide the surgery for that innate within 30 days.
   20                MR. BLANCHFIELD:
   21                        Object to the form of your
   22                   question.    I mean, do you have the case?
   23                   Let's look at the case.        I don't trust
   24                   your rendition of what the case was
   25                   about or what was ordered.         I've seen



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 218 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 218


    1                   how you brief issues on that.           If you
    2                   have a case, let's look at it.
    3                         Do you know anything about that
    4                   case?
    5                THE WITNESS:
    6                         Really, to be honest, I don't
    7                   recall, and I can tell you it's, like,
    8                   five hours into this on a Sunday
    9                   evening.     I'm really pushing myself too
   10                   hard.
   11    BY MR. MOST:
   12          Q.    I understand.
   13          A.    But if you have a document that I can
   14    reviewed and give you my best opinion.
   15                MR. MOST:
   16                         Yeah.    I'm just seeing if you
   17                   recall anything about it, so can we go
   18                   off the record for a little bit.
   19                           (Off the record.)
   20    BY MR. MOST:
   21          Q.    So I'm looking at -- I've got in front of
   22    me the May 4, 2016, deposition of Dr. Raman Singh
   23    from Varnado v. LeBlanc for consolidated cases.
   24    I'm going to read from this deposition the
   25    questions and answers that you gave and ask you if



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 219 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 219


    1    that is your testimony in this case as well.                All
    2    right, Dr. Singh?
    3         A.     Yes, sir.
    4         Q.     So on Page 43 to 44, I asked you, "How
    5    does the clinician or staff physician communicate
    6    to DOC headquarters that a surgery is medically
    7    necessary?"      And you answered, "Through Eceptionist
    8    and this form for surgical procedures."
    9                Is that your testimony in this case as
   10    well?
   11         A.     That's correct, sir.       At that time, like
   12    we saw here, the recommendation for a surgery
   13    clinic was sent without any documentation to do
   14    efficient prioritization.          It's the only the
   15    clinician who has examined the patient is in the
   16    bast situation to determine, you know, necessity
   17    and urgency, so the form's sort of amended so that
   18    clinician has to check.
   19         Q.     And you're pointing to this form.           Are you
   20    talking about the form that had two check boxes?
   21         A.     (Witness shaking head.)
   22         Q.     Which form are you talking about?
   23         A.     The form -- the two check boxes were for
   24    hernia, but, you know, there were more surgeries
   25    than hernia.        So in the Eceptionist, when this is



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 220 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 220


    1    being input, those were the questions we had
    2    designed, because it was almost impossible to get
    3    the copies of the entire medical record into
    4    Eceptionist.        You know, you run into -- what is
    5    that called?        Capacity.    The IT capacity issue.        So
    6    we wanted physicians to check.            You missed
    7    questions in this deposition sometimes, so I'm
    8    asking is it asking medically necessary or not, and
    9    how urgent the situation is.           So to answer your
   10    question, yes, this is still true for this case.
   11         Q.     And the form you're referring to,
   12    specifically with regard to hernias, is that two
   13    check box form?
   14         A.     No.
   15         Q.     No?
   16         A.     The medical necessity, I did not see
   17    medical necessity check box in that hernia form, so
   18    there was a different form for medical necessity.
   19         Q.     Okay.    So on Page 55, I asked you, "What
   20    happens if there are more requests of comparable
   21    urgency than there are slots, say, more hernia
   22    surgeries of comparable priority than there are
   23    slots."      And you gave an answer over the next
   24    couple of pages that included, on Page 57, "If they
   25    came back, they tried hard.           There are no slots.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 221 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 221


    1    Nothing can be done.          They are dealing with major
    2    issues.       We will look around the state.        If there
    3    are no slots nowhere else, then we will push hard.
    4    Maybe we will send the patient to ED.             We will
    5    violate our own rules because patient care comes
    6    first, so we will send patient to ED and go and get
    7    the surgery done."
    8                 Is that your testimony in this case, or
    9    would you like more context?
   10         A.      Well, yeah.    That is the testimony, and I
   11    give you the context.          So emergency departments are
   12    not designed to provide, you know, non-emergent
   13    care.       It's abuse.    But, like I said, the medical
   14    science is not always black and white.             So if there
   15    were urgent cases, you know, and even the way
   16    hospitals are designed, they have different OR.                OR
   17    is operating room, for all my past and future
   18    references.       So they have designated OR slots for
   19    patients coming through ED.
   20                 MR. BLANCHFIELD:
   21                         And we will agree that his answer
   22                    will be the same as his answer appears
   23                    starting at Page 55 of the deposition
   24                    through 57.
   25                 MR. MOST:



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 222 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 222


    1                         Okay.
    2                MR. BLANCHFIELD:
    3                         You gave a great answer.
    4    BY MR. MOST:
    5          Q.    The only thing I asked you about in that
    6    deposition is I showed you the 1 to 5 scale.
    7                MR. MOST:
    8                         We'll do this one too.
    9                MR. BLANCHFIELD:
   10                         Actually, there was a Y that you
   11                   didn't label.
   12                MR. MOST:
   13                         Let's go to Z.
   14                         (Whereupon Exhibit Z was marked
   15                   for identification.)
   16    BY MR. MOST:
   17          Q.    Okay.   We talked about a 1 to 5 scale
   18    earlier for hernias, right?
   19          A.    Yeah.
   20          Q.    Okay.   You're looking at Exhibit Z, which
   21    has categories I to V.          Is this the 1 to 5 scale
   22    for hernias?
   23          A.    This is 1 to 5 scale Angola had come up
   24    with to triage, because they had a large enough
   25    number of patients waiting for hernia.               What



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 223 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 223


    1    exactly happened after the LSU transition, all
    2    those old patients also came out where LSU was
    3    taking on those for so long.          So, you know, when
    4    hernias became a major issue, it wasn't only about
    5    the new hernias at that time.           So all those
    6    patients who were -- who had hernia and LSU, like,
    7    you know, tacked on them, like we talked for a long
    8    time.       They all were coming out from the woodwork,
    9    so at that point, we realized that this is a much
   10    bigger issue.       So we are going to clean up what was
   11    happening after 2013 as well as all those previous
   12    backlogs, trying to implement the clinical science
   13    and to do our best, so Angola came up with this
   14    priority.
   15                 And if you will see the attachment you had
   16    shown to me, excerpt sheet -- name, number,
   17    comments -- that's where -- so we said okay.               How
   18    do you eat an elephant?         One bite at a time.        So
   19    let's do some science, some prioritization.              Let's
   20    find out how many category 5 we have so that I can
   21    start negotiating so that we don't have to send
   22    them to an ER.       We don't have to wait for them, you
   23    know, to have gangrene and sepsis.
   24         Q.      So this is essentially the key that
   25    explains what 1 to 5 means?



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 224 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 224


    1          A.    What Angola had come up with and what
    2    Angola had used.
    3          Q.    Okay.   So this is the key for what Angola
    4    came up with and Angola used as a 1 to 5 scale for
    5    hernias?
    6          A.    For prioritization and to notify us about
    7    any quantification of the need.
    8          Q.    So that's a yes?
    9          A.    Yes.
   10          Q.    Okay.   Thank you.
   11          A.    It's my bad habit.       I like to try to give
   12    so much information.         I'm sure you know the type,
   13    but I'm learning.
   14          Q.    Yeah.   You know, "yes" and "no" answers
   15    help make the transcript clearer.
   16                So on Page 67 of the deposition, I asked
   17    you, "So if a doctor recommends hernia surgery for
   18    an inmate, that would be medically necessary?"
   19    Your answer was, "Yes, I presume so."
   20                Is that your testimony in this case as
   21    well?
   22          A.    Well, by and large, you know, but
   23    medically necessary, like you were saying.                We are
   24    saying we just saw a physician making a
   25    recommendation about hernia clinic evaluation



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 225 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 225


    1    without any examination, documentation about the
    2    hernia.      So by and large, I would presume that when
    3    a physician has made a determination, it's based on
    4    the examination findings that he has documented,
    5    but that may not always be the case, but that's my
    6    best case scenario.
    7         Q.     So your testimony in that case was "yes,"
    8    and your testimony in this case is "by and large"?
    9         A.     Yes.
   10         Q.     Depending on the scenario?
   11         A.     Yeah.   You know, if these other things,
   12    like attorneys are supposed to follow ethical
   13    standards, so --
   14         Q.     Okay.   So your testimony is different in
   15    this case than that case?
   16                MR. BLANCHFIELD:
   17                         Object to the form.
   18                THE WITNESS:
   19                         Well, I'm saying if a physician is
   20                   following the medical science and
   21                   following the standards of care and then
   22                   he makes a recommendation, not for the
   23                   surgery, patient to be evaluated by a
   24                   surgeon, then of course that is
   25                   medically necessary.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 226 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 226


    1    BY MR. MOST:
    2          Q.    That's your testimony for this case?
    3          A.    Yes.
    4          Q.    Okay.    On Page 68, as to the question, "Is
    5    it the Department of Corrections' obligation to
    6    provide medically necessary health care to
    7    offenders?"         Your answer was, "Yes."
    8                Is that your testimony in this case?
    9                MR. BLANCHFIELD:
   10                          Hold on.     What page?
   11                MR. MOST:
   12                          Page 68.
   13                MR. BLANCHFIELD:
   14                          And the question was?
   15    BY MR. MOST:
   16          Q.    "Is it the Department of Corrections'
   17    obligation to provide medically necessarily health
   18    care to offenders?"          And the answer was, "Yes."
   19                Is that your testimony in this case?
   20          A.    Before I change, my answer is yes.
   21          Q.    Okay.    So now we're looking at Page 108,
   22    109.
   23                MR. BLANCHFIELD:
   24                          Hang on a second.        Okay.
   25    BY MR. MOST:



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB       Document 76-8 04/10/19 Page 227 of 244
                                    Dr. Raman Singh                     11/4/2018
                                                                         Page 227


    1           Q.     So you were talking about -- you were
    2    testifying about -- this is in September 2012 --
    3    "The Department of Corrections had no funding, and,
    4    by law, it was LSU's responsibility.                That was
    5    exactly the question I was asking.                LSU's denial
    6    letter did not talk about medical criteria, medical
    7    necessity.           They were flat denials based on the
    8    funding issue.           So I took this up with Dr. Kaiser
    9    and Dr. Couk and Chief Pharmacist Danny Jackson.
   10    They all work for LSU.             When I heard about
   11    Dr. Opelka being appointed, I took it up with him
   12    too.        Let us know.      Are you denying a medically
   13    necessary life-threatening condition because of
   14    fiscal, or it's a flat denial?               That letter --
   15    those letters lacked that detail."                And I asked
   16    you, "Did that resolve the problem?"                And you said,
   17    "As I recall, yes."
   18           A.     Yes.     So you understand the context.
   19           Q.     Okay.     So that's your testimony in this as
   20    well?
   21           A.     That Dr. Kaiser, they were -- to us, it
   22    seems like they were denying the care.                 Even though
   23    LSU had the money and LSU was responsible, when,
   24    you know, they were reviewing their residents,
   25    their utilization criteria, and we were not getting



                       COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650            www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 228 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 228


    1    the full information, so I got in touch with them,
    2    and there was a misunderstanding previous when DOC
    3    was getting money.         It's like right hand wasn't
    4    talking to left hand at LSU, so they were denying
    5    the DOC needs to approve it.
    6         Q.     Okay.    And I asked you, "Did that resolve
    7    the problem?"        You testified, "As I recall, yes."
    8                Is that your testimony here today?
    9         A.     Yes.
   10         Q.     Okay.    And I asked you, "Approximately how
   11    long did it take to resolve that problem?"               And you
   12    said, "I'll say a few weeks."
   13                Is that your testimony here too?
   14         A.     Yes.    As soon as I came about it, I jumped
   15    on it.      It was resolved at the top level.
   16                MR. MOST:
   17                          Okay.   On Page 119.      Just tell me
   18                   when you're there.
   19                MR. BLANCHFIELD:
   20                          Yes, I'm here.
   21    BY MR. MOST:
   22         Q.     I asked you the question, "If there were a
   23    pattern or a large number of inmates who had been
   24    recommend for hernia surgery but had not gotten
   25    dates, that would be a red flag in your mind?"                And



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 229 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 229


    1    you answered, "That's right.           Urgent hernia
    2    surgeries and post redesign, it's DOC's
    3    responsibility."
    4                Is that your testimony in this case as
    5    well?
    6         A.     Yes.    Urgent hernia surgery is DOC's
    7    responsibility.
    8         Q.     Okay.
    9         A.     And that would be a red flag.
   10                MR. MOST:
   11                          For this one, we'll look at a
   12                   document you've seen before.          This is
   13                   going to be Exhibit AA.
   14                          (Whereupon Exhibit AA was marked
   15                   for identification.)
   16    BY MR. MOST:
   17         Q.     I appreciate your patience, Dr. Singh.
   18         A.     You got to do what you got to do, and I'm
   19    with you.
   20         Q.     That's right.     I think everyone in this
   21    room would rather be somewhere else on a Sunday
   22    evening.
   23                Okay.    So on the second page of this, it
   24    appears to me to be a March 2012 e-mail from Preety
   25    Singh to Denise Harrison; is that right?



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 230 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 230


    1         A.     Yes.
    2         Q.     And I believe that's Dr. Preety Singh; is
    3    that right?
    4         A.     Yes.
    5         Q.     Okay.
    6         A.     Last time I checked.
    7         Q.     Right.   Dr. Preety Singh writes, "Issue is
    8    for routine services not available due to budget
    9    constraints at LSU.         How are we medicolegally
   10    covered not providing routine care to offenders
   11    like screening colonoscopy for 50 above or hernia
   12    surgery or arthroscopic surgery or sleep study or
   13    cataract surgery."         Right?
   14         A.     Yes.
   15         Q.     So she was raising an issue about how are
   16    we medicolegally covered for these issues, right?
   17         A.     Yes.
   18         Q.     And I asked you on Page 148 of the
   19    deposition, "This issue raised by Preety Singh, by
   20    Dr. Preety Singh, was that raised to you personally
   21    at any point with regard to hernia surgery?"                And
   22    you answered, "Yes.         Many times."
   23                Is that your testimony in this case as
   24    well?
   25         A.     Yes.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB     Document 76-8 04/10/19 Page 231 of 244
                                  Dr. Raman Singh                     11/4/2018
                                                                       Page 231


    1         Q.     Okay.     Then I asked you, "Was it raised to
    2    the secretary of the department?"              And you
    3    answered, "Yes.         We talk about this in the warden's
    4    meeting.      We have many meetings.         It's a teamwork."
    5                Is that your testimony in this case as
    6    well?
    7         A.     Yes.
    8         Q.     Okay.
    9         A.     But I would change everything to we
   10    talked, like, in the past, because I'm not there
   11    anymore.      Yeah.
   12         Q.     Yes.
   13         A.     Yeah.
   14         Q.     Totally appropriate, right.
   15                We looked at Eceptionist records today,
   16    and some of them said "hold all."              It made a
   17    reference to holding surgeries for reducible
   18    hernias per medical director.             I asked you, on Page
   19    154 of the deposition, "When it says medical
   20    director here, that refers to you?"              And you
   21    answered, "I think so."
   22                Is that your testimony in this case as
   23    well?
   24         A.     Now my testimony will be, "I know so."
   25         Q.     You know so.      Okay.    On Page 183, we were



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB      Document 76-8 04/10/19 Page 232 of 244
                                   Dr. Raman Singh                     11/4/2018
                                                                        Page 232


    1    talking about Medicaid reimbursement rates for
    2    hernia surgery, and I asked you whether it was
    3    approximately 1,000, and your testimony was your
    4    answer was, "$1,000.           Below $1,000."      Dot, dot,
    5    dot.        "The average was below $1,000 per hernia
    6    surgery."
    7                  Is that your testimony in this case as
    8    well?
    9           A.     That's what I recall, because the cost --
   10    you know, I did a cost analysis and realized it
   11    wasn't costing too much money, seriously.                 And, you
   12    know, it varies with the complications, so I'm
   13    going to give you a history, since you have not.
   14    It was from $7000 for an uncomplicated to up to, in
   15    some cases, a few thousand dollars, but it wasn't
   16    much.        Yeah.    I had my staff pull the cost report
   17    for all the hernia surgeries done.
   18           Q.     Okay.    On Page 202 of the deposition, I
   19    asked you, "Would you describe a hernia that's been
   20    recommended for surgical care as a serious medical
   21    need?"        You answered, "It depends.         All hernias
   22    eventually need surgery.            This is not pneumonia
   23    where you fix a hernia by an antibiotic shot.                  A
   24    serious medical need is a patient in significant
   25    pain.        Hernia has high risk of incarceration.            Like



                       COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650            www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 233 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 233


    1    those indications, there are serious medical need.
    2    Outside of that, hernia fixing is a medical need,
    3    but I'm not sure about the seriousness."
    4                Is that your testimony in this case as
    5    well?
    6          A.    Pretty much.     Clinical science has not
    7    changed.      And I think whoever transcribed got my
    8    accent pretty good.
    9          Q.    I wasn't trying to imitate your accent.
   10          A.    No, I know.
   11          Q.    For the record, I was not mimicking
   12    anyone's accident.
   13          A.    No, I'm talking about the transcription
   14    lady, whoever did it.         Yes.
   15          Q.    Ah, okay.
   16          A.    Serious.    You know, the medical need is
   17    there.      Serious is a different issue.
   18          Q.    Okay.   So that is your testimony in this
   19    case as well?
   20          A.    Yes.
   21          Q.    Okay.   On Page 203, I asked you, "Could a
   22    hernia limit an inmate's abilities to participate
   23    in sports in prison?"         And your answer was, "Yes.
   24    If I have a big hernia hanging right here, I can't
   25    run track or play basketball."



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 234 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 234


    1                Is that your testimony in this case as
    2    well?
    3         A.     Well, I would like to add some context.
    4    You know, sometimes it is; sometimes it's not.
    5    Sometimes inmates want to play, but, you know, they
    6    can get hurt.        Like, it's a physician's job to give
    7    their clinical opinion.          They want to play, but,
    8    you know, if it's a big hernia and you just get
    9    hurt, it can pop, and you can bleed to death.
   10         Q.     So a hernia could limit an inmate's
   11    ability to participate in sports?
   12         A.     Yes.    Possibly.
   13         Q.     Okay.    And I asked you if -- well, I'll
   14    just ask you here.         Could a hernia limit an
   15    inmate's ability to participate in the rodeo?
   16         A.     What was my answer?
   17         Q.     I can -- it was long.
   18                MR. BLANCHFIELD:
   19                          You said you don't know what the
   20                   rules for the rodeo were.
   21                THE WITNESS:
   22                          Yeah.
   23    BY MR. MOST:
   24         Q.     I mean, I'll read it to you if you want.
   25         A.     No, that's okay.      But let me tell you this



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB      Document 76-8 04/10/19 Page 235 of 244
                                   Dr. Raman Singh                     11/4/2018
                                                                         Page 235


    1    here.       So there are two pieces to this puzzle.
    2    There's a medical determination, and then there's a
    3    security and all other issues.              So going back to
    4    work release, even if medical is claiming someone
    5    to go to work release, it doesn't mean that inmate
    6    is going to work release.
    7         Q.      Right.
    8         A.      He is being considered.         So to answer
    9    hypothetical question, can an inmate?                Yes,
   10    absolutely.          Like, you know, a bull can hit him
   11    right there.          It can be life-threatening.           He may
   12    not see it, but as a physician, I'm not going to
   13    clear it, but can an inmates with hernia
   14    participate in rodeo?           Yes.    Why not?
   15         Q.      But some inmates might be limited from
   16    doing rodeos because of the their hernias?
   17         A.      Yes.
   18         Q.      Okay.
   19         A.      But there's a threat to their life and
   20    their health, so I don't think the medical
   21    professional was qualifying or disqualifying, but
   22    giving their input.
   23         Q.      Okay.     So on Page 210 of the deposition --
   24                 MR. BLANCHFIELD:
   25                            Okay.



                      COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650           www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 236 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 236


    1    BY MR. MOST:
    2          Q.    -- Mr. Blanchfield said, "Delay leads to
    3    strangulation, and strangulation leads to death.
    4    That's correct?"        And you answered, "Yes."
    5                Is that --
    6          A.    He said?
    7          Q.    Yeah, I think you were --
    8          A.    He was a physician that day?
    9          Q.    He was summing up what you said, I think.
   10                MR. BLANCHFIELD:
   11                         That was kind of out of context.
   12                   There was a long passage before it.
   13    BY MR. MOST:
   14          Q.    Yeah.   I thought that was a good summary.
   15    "Delay leads to strangulation, and strangulation
   16    leads to death.        That's correct?"       You answered,
   17    "Yes."
   18                Is that your testimony here?
   19          A.    If you ask him to say yes to what he said.
   20                MR. BLANCHFIELD:
   21                         It looks like it was my testimony.
   22    BY MR. MOST:
   23          Q.    Well, and then he asked you, "That's
   24    correct?"      And you said, "Yes."
   25          A.    Possibly, yeah.      There's a possibility



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 237 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 237


    1    always.
    2         Q.     And you said, lower down, "Any
    3    strangulation always runs the risk of
    4    life-threatening conditions to the patient.
    5    Patients can die if not afforded treatment in a
    6    timely manner, but where I'm differing is that one
    7    has to use objective criteria to assess that risk."
    8                Is that your testimony here today?
    9         A.     Well, strangulation is a very serious
   10    medical occurrence, so I'll say yes kind of thing.
   11    You know, if it's strangulation, I would take it
   12    very seriously.
   13         Q.     And you said, "Any strangulation always
   14    runs the risk of life-threatening conditions to the
   15    patient."
   16                Is that your testimony today?
   17         A.     Yes.    That's what strangulation means.
   18         Q.     On Page 211, you testified, "Courts have
   19    ruled again and again and again there should be no
   20    additional delay in providing medically necessary
   21    care to inmates."
   22                Is that your testimony today?
   23         A.     Yes.    As long as courts have rules.
   24    Otherwise, I don't know about.
   25         Q.     Okay.



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 238 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 238


    1         A.     Since I left in the last one year or so.
    2         Q.     On Page 213, I asked you the question,
    3    "Would an inmate with a hernia who has been
    4    recommended for surgery, would that be considered a
    5    medically necessary procedure?"           And your answer
    6    was, "Yes."
    7                Is that your testimony here today?
    8         A.     With all the qualifications, you know,
    9    recommended for surgery by a surgeon like we saw a
   10    family nurse practitioner recommending to surgery
   11    clinic, and it was presumed that he was being
   12    recommended to surgery, and presuming that surgeon
   13    did use the medical criteria and it is medically
   14    necessary.
   15         Q.     So if an inmate with a hernia who had been
   16    recommended for surgery by a surgeon, that would be
   17    considered a medically necessary procedure?
   18         A.     Yes.
   19         Q.     Okay.
   20         A.     You know, no disrespect, but, you know,
   21    I'm a surgeon, so I don't have -- I know basics
   22    about hernia and when to refer.           That's what you
   23    expect your primary care to do.           When you suspect
   24    cancer, you send him to the cancer doctor.              But I
   25    shouldn't be making the cancer, biopsy, diagnosis



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 239 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 239


    1    and treatment plans.         That's stepping beyond my
    2    training.
    3                MR. MOST:
    4                         Okay.    That's all the questions I
    5                   have.    Can we go off the record?
    6                (Conclusion of deposition at 5:10 p.m.)
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 240 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 240


    1                        WITNESS' CERTIFICATE
    2

    3

    4           I, DR. RAMAN SINGH, read or have had the
    5    foregoing testimony read to me and hereby certify
    6    that it is a true and correct transcription of my
    7    testimony, with the exception of any attached
    8    corrections or changes.
    9

   10

   11

   12

   13
                             -------------------------
   14
                                  DR. RAMAN SINGH
   15

   16

   17    ---- Signed with corrections noted.
   18

   19    ---- Signed without corrections noted.
   20

   21    DATE OF DEPOSITION: NOVEMBER 4, 2018
   22

   23

   24

   25




                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8 04/10/19 Page 241 of 244
                                Dr. Raman Singh                     11/4/2018
                                                                     Page 241


    1                           REPORTER'S PAGE
    2

    3                I, DESIREE DELATTE, Certified Court
    4    Reporter in and for the State of Louisiana, the
    5    officer, as defined in Rule 28 of the Federal Rules
    6    of Civil Procedure and/or Article 1434(B) of the
    7    Louisiana Code of Civil Procedure, before whom this
    8    proceeding was taken, do hereby state on the
    9    Record:
   10                That due to the interaction in the
   11    spontaneous discourse of this proceeding, dashes
   12    (--) have been used to indicate pauses, changes in
   13    thought, and/or talkovers; that same is the proper
   14    method for a Court Reporter's transcription of
   15    proceeding, and that the dashes (--) do not
   16    indicate that words or phrases have been left out
   17    of this transcript;
   18                That any words and/or names which could
   19    not be verified through reference material have
   20    been denoted with the phrased "(spelled
   21    phonetically)."
   22

   23
         _______________
   24    DESIREE DELATTE
         Certified Court Reporter
   25    Registered Professional Reporter



                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB    Document 76-8 04/10/19 Page 242 of 244
                                 Dr. Raman Singh                     11/4/2018
                                                                      Page 242


    1
                             REPORTER'S CERTIFICATE
    2
    3               I, DESIREE DELATTE, Certified
         Court Reporter in and for the State of Louisiana,
    4    as the officer before whom this testimony was
         taken, do hereby certify that DR. RAMAN SINGH,
    5    after having been duly sworn by me upon authority
         of R.S. 37:2554, did testify as hereinbefore set
    6    forth in the foregoing 239 pages;
                 That this testimony was reported by me in
    7    the stenotype reporting method, was prepared and
         transcribed by me or under my personal direction
    8    and supervision, and is a true and correct
         transcript to the best of my ability and
    9    understanding;
                 That the transcript has been prepared in
   10    compliance with transcript format guidelines
         required by statute or by rules of the board, and
   11    that I am informed about the complete arrangement,
         financial or otherwise, with the person or entity
   12    making arrangements for deposition services;
                 That I have acted in compliance with the
   13    prohibition on contractual
         relationships, as defined by Louisiana Code of
   14    Civil Procedure Article 1434 and in rules and
         advisory opinions of the board;
   15            That I have no actual knowledge of any
         prohibited employment or contractual relationship,
   16    direct or indirect, between a court reporting firm
         and any party litigant in this matter nor is there
   17    any such relationship between myself and a party
         litigant in this matter. I am not related to
   18    counsel or to the parties herein, nor am I
         otherwise interested in the outcome of this matter.
   19
         Dated this 1st day of December, 2018.
   20
   21
   22
   23
         _______________
   24    DESIREE DELATTE
         Certified Court Reporter
   25    Registered Professional Reporter


                     COURT REPORTERS OF LOUISIANA, LLC
  PH: 225-201-9650          www.courtreportersla.com   FAX: 225-201-9651
Case 3:16-cv-00842-SDD-RLB   Document 76-8   04/10/19 Page 243 of 244
Case 3:16-cv-00842-SDD-RLB   Document 76-8   04/10/19 Page 244 of 244
